Exhibit 10.2

 

EXECUTION VERSION

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of November 5, 2018

 

among

 

ANGI HOMESERVICES INC.,
as Borrower,

 

THE LENDERS PARTY HERETO,

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., BMO CAPITAL MARKETS CORP., BNP PARIBAS SECURITIES
CORP., CITIGROUP GLOBAL MARKETS INC., MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED and PNC CAPITAL MARKETS LLC
as Joint Lead Arrangers and Joint Bookrunners,

 


BANK OF AMERICA, N.A.,
as Syndication Agent,

 

and

 


BMO HARRIS BANK N.A., BNP PARIBAS SECURITIES CORP., CITIGROUP GLOBAL MARKETS
INC. and PNC CAPITAL MARKETS LLC,
as Co-Documentation Agents

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

ARTICLE I

 

 

 

 

 

Definitions

 

 

 

 

SECTION 1.01

Defined Terms

1

SECTION 1.02

Classification of Loans and Borrowings

43

SECTION 1.03

Terms Generally

43

SECTION 1.04

Accounting Terms; GAAP

43

SECTION 1.05

Change of Currency

43

SECTION 1.06

Currency Equivalents Generally

43

SECTION 1.07

Certain Determinations

44

SECTION 1.08

Limited Condition Transactions

44

SECTION 1.09

Interest Rates; LIBOR Notification

45

SECTION 1.10

Effect of this Agreement on the Original Credit Agreement and the Other Existing
Loan Documents

46

 

 

 

 

ARTICLE II

 

 

 

 

 

The Credits

 

 

 

 

SECTION 2.01

Commitments

46

SECTION 2.02

Incremental Revolving Commitments and Incremental Term Loans

47

SECTION 2.03

Procedure for Borrowing

49

SECTION 2.04

Funding of Borrowings

49

SECTION 2.05

Interest Elections

50

SECTION 2.06

Termination and Reduction of Commitments

51

SECTION 2.07

Repayment of Loans; Evidence of Debt

51

SECTION 2.08

Prepayments

51

SECTION 2.09

Fees

53

SECTION 2.10

Interest

54

SECTION 2.11

Alternate Rate of Interest

55

SECTION 2.12

Increased Costs

56

SECTION 2.13

Break Funding Payments

57

SECTION 2.14

Taxes

57

SECTION 2.15

Pro Rata Treatment and Payments

60

SECTION 2.16

Mitigation Obligations; Replacement of Lenders

61

SECTION 2.17

Letters of Credit

62

SECTION 2.18

Defaulting Lenders

66

SECTION 2.19

Extensions of Commitments

68

SECTION 2.20

Refinancing Amendments

70

SECTION 2.21

Illegality

73

 

 

 

 

ARTICLE III

 

 

 

 

 

Representations and Warranties

 

 

 

 

SECTION 3.01

Organization; Powers

74

SECTION 3.02

Authorization; Enforceability

74

SECTION 3.03

Governmental Approvals; No Conflicts

74

SECTION 3.04

Financial Position

75

SECTION 3.05

Properties

75

SECTION 3.06

Litigation and Environmental Matters

75

 

i

--------------------------------------------------------------------------------



 

SECTION 3.07

Compliance with Laws and Agreements

75

SECTION 3.08

Investment Company Status

75

SECTION 3.09

Taxes

75

SECTION 3.10

ERISA

76

SECTION 3.11

Disclosure

76

SECTION 3.12

Collateral Documents

76

SECTION 3.13

No Change

77

SECTION 3.14

Guarantors

77

SECTION 3.15

Solvency

77

SECTION 3.16

No Default

77

SECTION 3.17

Anti-Corruption Laws and Sanctions

77

 

 

 

 

ARTICLE IV

 

 

 

 

 

Conditions

 

 

 

 

SECTION 4.01

Closing Date

77

SECTION 4.02

Each Credit Event

79

SECTION 4.03

Amendment Effective Date

79

 

 

 

 

ARTICLE V

 

 

 

 

 

Affirmative Covenants

 

 

 

 

SECTION 5.01

Financial Statements; Other Information

81

SECTION 5.02

Notices of Material Events

83

SECTION 5.03

Existence; Conduct of Business

83

SECTION 5.04

Payment of Obligations

83

SECTION 5.05

Maintenance of Properties; Insurance

84

SECTION 5.06

Books and Records; Inspection Rights

85

SECTION 5.07

Compliance with Laws

85

SECTION 5.08

Use of Proceeds

85

SECTION 5.09

Subsidiary Guarantors and Collateral

85

SECTION 5.10

[Reserved]

87

SECTION 5.11

Further Assurances

87

 

 

 

 

ARTICLE VI

 

 

 

 

 

Negative Covenants

 

 

 

 

SECTION 6.01

Indebtedness

87

SECTION 6.02

Liens

90

SECTION 6.03

Fundamental Changes

92

SECTION 6.04

Disposition of Property

94

SECTION 6.05

Restricted Payments

95

SECTION 6.06

Transactions with Affiliates

96

SECTION 6.07

Changes in Fiscal Periods

97

SECTION 6.08

Sales and Leasebacks

98

SECTION 6.09

Clauses Restricting Subsidiary Distributions

98

SECTION 6.10

Consolidated Net Leverage Ratio; Interest Coverage Ratio

99

SECTION 6.11

Investments

99

 

ii

--------------------------------------------------------------------------------



 

 

ARTICLE VII

 

 

 

 

 

Events of Default

 

 

 

 

SECTION 7.01

Events of Default

101

 

ARTICLE VIII

 

 

 

 

 

The Administrative Agent

 

 

 

 

SECTION 8.01

Appointment and Authorization

103

SECTION 8.02

Administrative Agent and Affiliates

103

SECTION 8.03

Action by Administrative Agent

103

SECTION 8.04

Consultation with Experts

103

SECTION 8.05

Delegation of Duties

104

SECTION 8.06

Successor Administrative Agent

104

SECTION 8.07

Credit Decision

104

SECTION 8.08

Lead Arrangers; Syndication Agent; Co-Documentation Agents

104

SECTION 8.09

Tax Indemnification by the Lenders

104

SECTION 8.10

Certain ERISA Matters

105

 

 

 

 

ARTICLE IX

 

 

 

 

 

Miscellaneous

 

 

 

 

SECTION 9.01

Notices

105

SECTION 9.02

Waivers; Amendments

107

SECTION 9.03

Waivers; Amendments to Other Loan Documents

108

SECTION 9.04

Expenses; Indemnity; Damage Waiver

108

SECTION 9.05

Successors and Assigns

110

SECTION 9.06

Survival

112

SECTION 9.07

Counterparts; Integration; Effectiveness

113

SECTION 9.08

Severability

113

SECTION 9.09

Right of Setoff

113

SECTION 9.10

Governing Law; Jurisdiction; Consent to Service of Process

113

SECTION 9.11

WAIVER OF JURY TRIAL

114

SECTION 9.12

Headings

114

SECTION 9.13

Confidentiality

114

SECTION 9.14

Judgment Currency

115

SECTION 9.15

USA PATRIOT Act and Beneficial Ownership Regulation

115

SECTION 9.16

Collateral and Guarantee Matters

115

SECTION 9.17

No Advisory or Fiduciary Relationship

116

SECTION 9.18

Platform; Borrower Materials

117

SECTION 9.19

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

117

 

iii

--------------------------------------------------------------------------------



 

SCHEDULES:

 

 

 

 

 

Schedule 1.01A

—

Commitments

Schedule 1.01B

—

Unrestricted Subsidiaries on Amendment Effective Date

Schedule 3.14

—

Guarantors

Schedule 6.01

—

Existing Indebtedness

Schedule 6.02

—

Existing Liens

Schedule 6.09

—

Existing Restrictions

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit A

—

Form of Assignment and Assumption

Exhibit B

—

[Reserved]

Exhibit C

—

[Reserved]

Exhibit D

—

[Reserved]

Exhibit E

—

Form of Secretary Certificate

Exhibit F

—

[Reserved]

Exhibit G-1

—

Form U.S. Tax Certificate (For Non-U.S. Lenders That Are Not Partnerships For
U.S. Federal Income Tax Purposes)

Exhibit G-2

—

Form U.S. Tax Certificate (For Non-U.S. Participants That Are Partnerships For
U.S. Federal Income Tax Purposes)

Exhibit G-3

—

Form U.S. Tax Certificate (For Non-U.S. Participants That Are Not Partnerships
For U.S. Federal Income Tax Purposes)

Exhibit G-4

—

Form U.S. Tax Certificate (For Non-U.S. Lenders That Are Partnerships For U.S.
Federal Income Tax Purposes)

Exhibit H

—

Form of Perfection Certificate

Exhibit I

—

Form of Solvency Certificate

Exhibit J

—

Form of Joinder and Reaffirmation Agreement

 

--------------------------------------------------------------------------------



 

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of November 5, 2018 (as further
amended, restated, extended, supplemented or otherwise modified from time to
time, this “Agreement”), among ANGI HOMESERVICES INC., a Delaware corporation,
the LENDERS party hereto from time to time, JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders and as collateral agent for the Secured
Parties (as defined herein) (in such capacities, the “Administrative Agent”) and
as an Issuing Bank.

 

WHEREAS, the Loan Parties, the Administrative Agent and the lenders party
thereto are party to a credit agreement dated as of November 1, 2017 (the
“Original Credit Agreement”);

 

WHEREAS, the parties have agreed to amend and restate the Original Credit
Agreement in its entirety as follows;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01              Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:

 

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Accepting Term Lender” has the meaning assigned to such term in
Section 2.08(f).

 

“Act” has the meaning assigned to such term in Section 9.15.

 

“Additional Mortgage” has the meaning assigned to such term in Section 5.09(c).

 

“Adjusted Eurocurrency Rate” means, with respect to any Eurocurrency Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to (a) the Eurocurrency Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.

 

“Adjustment Date” has the meaning assigned to such term in the definition of
“Pricing Grid.”

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder and, as applicable (including, for the avoidance of doubt, each
reference to the Administrative Agent in Article VIII), as Collateral Agent,
together with any successors in such capacities.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Affiliated Persons” means, with respect to any specified Person, (a) such
specified Person’s parents, spouse, siblings, descendants, step children, step
grandchildren, nieces and nephews and their respective spouses, (b) the estate,
legatees and devisees of such specified Person and each of the Persons referred
to in clause (a), and (c) any company, partnership, trust or other entity or
investment vehicle Controlled by any of the Persons referred to in clause (a) or
(b) or the holdings of which are for the primary benefit of any of such Persons.

 

“Agent Party” means the Administrative Agent, the Issuing Bank or any other
Lender.

 

--------------------------------------------------------------------------------



 

“Aggregate Exposure” means, with respect to any Lender at any time, the sum of
(a) the aggregate then outstanding principal amount of such Lender’s Term Loans
and (b) the amount of such Lender’s Revolving Commitment then in effect or, if
such Revolving Commitment has been terminated, such Lender’s Outstanding
Revolving Credit.

 

“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Agreement Currency” has the meaning assigned to such term in Section 9.14.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted Eurocurrency Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the purpose of
this definition, the Adjusted Eurocurrency Rate for any day shall be based on
the LIBOR Screen Rate (or if the LIBOR Screen Rate is not available for such one
month Interest Period, the Interpolated Rate)  at approximately 11:00
a.m. London time on such day.  Any change in the Alternate Base Rate due to a
change in the Prime Rate, the NYFRB Rate or the Adjusted Eurocurrency Rate shall
be effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the Adjusted Eurocurrency Rate, respectively. If the
Alternate Base Rate is being used as an alternate rate of interest pursuant to
Section 2.11 hereof, then the Alternate Base Rate shall be the greater of
clauses (a) and (b) above and shall be determined without reference to clause
(c) above.  If the Alternate Base Rate as so determined would be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

 

“Amendment Effective Date” the date on which the conditions precedent set forth
in Section 4.03 shall have been satisfied (or waived in accordance with
Section 9.02).

 

“ANGI Campus” means the properties, either individually or in the aggregate,
that are bordered by E. Market Street, N. Highland Avenue, E. Washington Street
and Cruse Street in Indianapolis, Indiana.

 

“Alternative Currency” means Sterling, Yen, Euro, Australian Dollar or Canadian
Dollar.

 

“Alternative Currency Revolving Sublimit” means, with respect to all Alternative
Currencies, the Dollar Amount of $100,000,000.

 

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, as amended, and the rules and regulations thereunder and the Bribery Act
2010 of the United Kingdom, as amended.

 

“Applicable Amortization Rate” means the rate set forth in the chart below:

 

Period Ended

 

Rate per annum

 

March 31, 2018 to and including December 31, 2021

 

5.00

%

March 31, 2022 to and including December 31, 2022

 

10.00

%

March 31, 2023 to and including September 30, 2023

 

15.00

%

 

“Applicable Rate” means (a) for each Initial Term Loan, (i) prior to the first
Adjustment Date occurring after the Amendment Effective Date, 1.50% for
Eurocurrency Loans and 0.50% for ABR Loans and (ii) on and after the first
Adjustment Date occurring after the Amendment Effective Date, a percentage
determined in accordance with the Pricing Grid, (b) for each Revolving Loan,
prior to the first Adjustment Date occurring after the Amendment Effective Date,
1.50% for Eurocurrency Loans and 0.50% for ABR Loans and (ii) on and after the
first Adjustment Date occurring after the Amendment Effective Date, a percentage
determined in accordance with the Pricing Grid, and (c) for each Type of
Incremental Term Loan, such per annum rates as shall be agreed to by the
Borrower and the applicable Incremental Term Lenders as shown in the applicable
Incremental Assumption Agreement.

 

2

--------------------------------------------------------------------------------



 

“Applicable Time” means, with respect to any Borrowings and payments in any
Alternative Currency the local time in the place of settlement for such
Alternative Currency, as may be reasonably determined by the Administrative
Agent to be necessary for timely settlement on the relevant date in accordance
with normal banking procedures in the place of payment and notified to the
relevant parties hereto.

 

“Approved Fund” has the meaning assigned to such term in Section 9.05(b).

 

“Asset Acquisition” means:

 

(1)                                 an Investment by the Borrower or any
Restricted Subsidiary in any other Person if, as a result of such Investment,
such Person shall become a Restricted Subsidiary, or shall be merged with or
into the Borrower or any Restricted Subsidiary, or

 

(2)                                 the acquisition by the Borrower or any
Restricted Subsidiary of all or substantially all of the assets of any other
Person or any division or line of business of any other Person.

 

“Asset Sale” means any sale, issuance, conveyance, transfer, lease, assignment
or other disposition by the Borrower or any Restricted Subsidiary to any Person
other than the Borrower or any Restricted Subsidiary or any Person that becomes
a Restricted Subsidiary in connection with such disposition (including by means
of a sale and leaseback transaction or a merger or consolidation) (collectively,
for purposes of this definition, a “transfer”), in one transaction or a series
of related transactions, of any assets of the Borrower or any of its Restricted
Subsidiaries other than in the ordinary course of business. For purposes of this
definition, the term “Asset Sale” shall not include:

 

(1)                                 transfers of cash or Cash Equivalents;

 

(2)                                 transfers of assets (including Equity
Interests) that are governed by, and made in accordance with, Section 6.03;

 

(3)                                 Restricted Payments not prohibited under the
covenant described under Section 6.05 and Investments not prohibited by
Section 6.11;

 

(4)                                 the creation of any Lien not prohibited
under this Agreement;

 

(5)                                 transfers of assets that are (i) damaged,
worn out, uneconomic, obsolete or otherwise deemed to be no longer necessary or
useful in the current or anticipated business of the Borrower or its Restricted
Subsidiaries or (ii) replaced by assets of similar suitability and value;

 

(6)                                 sales or grants of licenses or sublicenses
to use the patents, trade secrets, know-how and other intellectual property, and
licenses, leases or subleases of other assets, of the Borrower or any Restricted
Subsidiary to the extent not materially interfering with the business of the
Borrower and the Restricted Subsidiaries;

 

(7)                                 any transfer or series of related transfers
that, but for this clause, would be Asset Sales, if the aggregate Fair Market
Value of the assets transferred in such transaction or any such series of
related transactions does not exceed $30,000,000; and

 

(8)                                 any transfer of the ANGI Campus.

 

“Asset Swap” means any exchange of assets of the Borrower or any Restricted
Subsidiary (including Equity Interests of a Restricted Subsidiary) for assets of
another Person (including Equity Interests of a Person whose primary business is
a Related Business) that are intended to be used by the Borrower or any
Restricted Subsidiary in a Related Business, including, to the extent necessary
to equalize the value of the assets being exchanged, cash or Cash Equivalents of
any party to such asset swap.

 

3

--------------------------------------------------------------------------------



 

“assignee” has the meaning assigned to such term in Section 9.05(b).

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.05), and accepted by the Administrative Agent, in substantially the
form of Exhibit A or any other form approved by the Administrative Agent.

 

“Australian Dollar” means the lawful currency of Australia.

 

“Australian Dollar Bank Bill Reference Rate” means for any Loans in Australian
Dollars, the Australian Dollar Screen Rate or, if applicable pursuant to the
terms of Section 2.11(a), the applicable Reference Bank Rate.

 

“Australian Dollar Screen Rate” means, with respect to any Interest Period, the
average bid reference rate as administered by the Australian Financial Markets
Association (or any other Person that takes over the administration of that
rate) for Australian Dollar bills of exchange with a tenor equal in length to
such Interest Period, as displayed on page BBSY of the Reuters screen or, in the
event such rate does not appear on such Reuters page, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as selected by
the Administrative Agent from time to time in its reasonable discretion.

 

“Auto-Extension Letter of Credit” has the meaning assigned to such term in
Section 2.17(b).

 

“Available Revolving Commitment” means, as to any Revolving Lender at any time,
an amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect at such time over (b) such Lender’s Outstanding Revolving Credit.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Event” means, with respect to any Lender, such Lender or any other
Person as to which such Lender is a subsidiary (a “Parent Company”) (i) is
adjudicated as, or determined by any Governmental Authority having regulatory
authority over it or its assets to be, insolvent, (ii) becomes the subject of a
bankruptcy or insolvency proceeding, or the Administrative Agent has given
written notice to such Lender and the Borrower of its good faith determination
that such Lender or its Parent Company has taken any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any such
proceeding or (iii) has had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business appointed for it, or the
Administrative Agent has given written notice to such Lender and the Borrower of
its good faith determination that such Lender or its Parent Company has taken
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any such appointment; provided that a Bankruptcy Event shall
not result solely by virtue of any control of or ownership interest in, or the
acquisition of any control of or ownership interest in, such Lender or its
Parent Company by a Governmental Authority as long as such control or ownership
interest does not result in or provide such Lender or its Parent Company with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender or its Parent Company (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm such Lender’s obligations under this Agreement.

 

“Basel III” means, collectively, those certain agreements on capital
requirements, leverage ratios and liquidity standards contained in “Basel III: 
A Global Regulatory Framework for More Resilient Banks and Banking Systems,”
“Basel III:  International Framework for Liquidity Risk Measurement, Standards
and Monitoring,” and “Guidance for National Authorities Operating the
Countercyclical Capital Buffer,” each as published by the Basel Committee on
Banking Supervision in December 2010 (as revised from time to time), and as
implemented by a

 

4

--------------------------------------------------------------------------------



 

Lender’s primary U.S. federal banking regulatory authority or primary non-U.S.
financial regulatory authority, as applicable.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Board of Directors” means the Board of Directors of the Borrower or, other than
for the purposes of the definition of “Change of Control,” any committee thereof
duly authorized to act on behalf of such Board of Directors.

 

“Borrower” means ANGI Homeservices Inc., a Delaware corporation.

 

“Borrower Materials” has the meaning assigned to such term in Section 9.18.

 

“Borrowing” means a group of Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.

 

“Borrowing Date” means any Business Day specified by the Borrower as a date on
which the Borrower requests the relevant Lenders to make Loans hereunder.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with (a) a Eurocurrency
Loan denominated in Dollars, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in Dollar deposits in the London
interbank market, (b) any Borrowings or LC Disbursements that are the subject of
a borrowing, drawing, payment, reimbursement or rate selection denominated in
Euro, the term “Business Day” shall also exclude any day on which the
Trans-European Real-time Gross Settlement Operating System (or any successor
operating system) is not open for the settlement of payments in Euro and (c) a
Eurocurrency Loan denominated in an Alternative Currency, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in such
Alternative Currency deposits in the interbank market in the principal financial
center of the country whose lawful currency is such Alternative Currency.

 

“Canadian Dollar” means the lawful currency of Canada.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided, however, that any obligations relating to a lease that would have been
accounted by such Person as an operating lease in accordance with GAAP as of the
Amendment Effective Date shall be accounted for as an operating lease and not a
Capital Lease Obligation for all purposes under this Agreement.

 

“Cash Capped Amount” has the meaning assigned to such term in the definition of
“Incremental Amount.”

 

“Cash Equivalents” means (1) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(2) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of one year or less from the date of
acquisition issued by any commercial bank organized under the laws of the United
States or any state thereof or any Lender or

 

5

--------------------------------------------------------------------------------



 

any Affiliate of any Lender; (3) commercial paper of an issuer rated at least
A-1 by Standard & Poor’s or P-1 by Moody’s, or carrying an equivalent rating by
a nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within one year from the date of acquisition; (4) repurchase obligations of any
commercial bank satisfying the requirements of clause (2) of this definition
with respect to securities issued or fully guaranteed or insured by the United
States government; (5) securities with maturities of one year or less from the
date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by Standard & Poor’s or A by Moody’s; (6) securities with maturities of one year
or less from the date of acquisition backed by standby letters of credit issued
by any commercial bank satisfying the requirements of clause (2) of this
definition; (7) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (1) through (6) of this
definition; (8) money market funds that (i) comply with the criteria set forth
in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended, (ii) are
rated AAA by Standard & Poor’s or Aaa by Moody’s and (iii) have portfolio assets
of at least $5,000,000,000; and (9) in the case of any Foreign Subsidiary,
investments substantially comparable to any of the foregoing investments with
respect to the country in which such Foreign Subsidiary is organized.

 

“Cash Management Agreement” means any agreement entered into from time to time
by the Borrower or any Restricted Subsidiary in connection with Cash Management
Services for collections, other Cash Management Services or for operating,
payroll and trust accounts of such Person, including automatic clearing house
services, controlled disbursement services, electronic funds transfer services,
information reporting services, lockbox services, stop payment services and wire
transfer services, unless, when entered into, such agreement is designated in
writing by the Borrower and the relevant Cash Management Bank to the
Administrative Agent to not be included as a Cash Management Agreement.

 

“Cash Management Bank” means any Person that (i) at the time it enters into a
Cash Management Agreement or provides any Cash Management Services, is a Lender
or an Agent Party or an Affiliate of a Lender or an Agent Party or (ii) in the
case of any Cash Management Agreement in effect or any Cash Management Services
provided, on or prior to the Closing Date, is, as of the Closing Date, a Lender
or an Agent Party or an Affiliate of a Lender or an Agent Party and a party to a
Cash Management Agreement or provider of Cash Management Services.

 

“Cash Management Obligations” means obligations owed by the Borrower or any
Subsidiary Guarantor to any Cash Management Bank in connection with, or in
respect of, any Cash Management Services.

 

“Cash Management Services” means (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services,
(b) treasury management services (including controlled disbursement, overdraft
automatic clearing house fund transfer services, return items and interstate
depository network services) and (c) any other demand deposit or operating
account relationships or other cash management services, including under any
Cash Management Agreements.

 

“CDOR Rate” means for any Loans in Canadian Dollars, the CDOR Screen Rate or, if
applicable pursuant to the terms of Section 2.11(a), the applicable Reference
Bank Rate.

 

“CDOR Screen Rate” means, with respect to any Interest Period, the average rate
for bankers acceptances as administered by the Investment Industry Regulatory
Organization of Canada (or any other Person that takes over the administration
of that rate) with a tenor equal in length to such Interest Period, as displayed
on CDOR page of the Reuters screen or, in the event such rate does not appear on
such Reuters page, on any successor or substitute page on such screen or service
that displays such rate, or on the appropriate page of such other information
service that publishes such rate as shall be selected from time to time by the
Administrative Agent in its reasonable discretion.

 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

 

6

--------------------------------------------------------------------------------



 

“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
after the Amendment Effective Date , (b) any change in any law, rule, regulation
or treaty or in the interpretation or application thereof by any Governmental
Authority after the Amendment Effective Date or (c) compliance by any Lender
(or, for purposes of Section 2.12(b), by any lending office of such Lender or by
such Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Amendment Effective Date; provided that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law,” but
only to the extent it is the general policy of a Lender to impose applicable
increased costs or costs in connection with capital adequacy requirements
similar to those described in clauses (a) and (b) of Section 2.12 generally on
other similarly situated borrowers under similar circumstances under agreements
permitting such impositions.

 

“Change of Control” means any of the following events:

 

(a)                                 the sale, lease or transfer, in one or a
series of related transactions, of all or substantially all of the assets of the
Borrower and its subsidiaries, taken as a whole, to any Person other than a
Permitted Holder;

 

(b)                                 the acquisition of beneficial ownership by
any person or group (excluding any one or more Permitted Holders or group
Controlled by any one or more Permitted Holders) of more than 35% of the
aggregate voting power of all outstanding classes or series of the Borrower’s
Voting Stock and such aggregate voting power exceeds the aggregate voting power
of all outstanding classes or series of the Borrower’s Voting Stock beneficially
owned by the Permitted Holders collectively;

 

(c)                                  during any period of two consecutive years,
individuals who at the beginning of such period constituted the Board of
Directors of the Borrower (together with any new directors whose election by the
Board of Directors or whose nomination for election by the equityholders of the
Borrower was approved by a vote of the majority of the directors of the Borrower
then still in office who were either directors at the beginning of such period
or whose election or nomination for election was previously so approved) cease
for any reason to constitute a majority of the Borrower’s Board of Directors
then in office; or

 

(d)                                 the Borrower shall adopt a plan of
liquidation or dissolution or any such plan shall be approved by the
stockholders of the Borrower.

 

Notwithstanding the foregoing, a transaction in which the Borrower becomes a
subsidiary of another Person (other than a Person that is an individual or a
Permitted Holder) shall not constitute a Change of Control if the shareholders
of the Borrower immediately prior to such transaction beneficially own, directly
or indirectly through one or more intermediaries, the same proportion of voting
power of the outstanding classes or series of the Borrower’s voting stock as
such shareholders beneficially own immediately following the consummation of
such transaction.

 

For purposes of this definition, a Person shall not be deemed to have beneficial
ownership of securities subject to a stock purchase agreement, merger agreement
or similar agreement until the consummation of the transactions contemplated by
such agreement.

 

“Class” (a) when used in reference to any Loans or Borrowing, refers to whether
such Loans or the Loans comprising such Borrowing, are Initial Term Loans,
Revolving Loans or Incremental Loans established pursuant to any Incremental
Assumption Agreement, Extended Term Loans or Extended Revolving Loans
established pursuant to any Extension Amendment or Refinancing Term Loans or
Replacement Revolving Loans established pursuant to any Refinancing Amendment or
(b) when used in reference to any Commitments, refers to whether such Commitment
is in respect of a commitment to make Initial Term Loans, Revolving Loans or
Incremental Loans

 

7

--------------------------------------------------------------------------------



 

established pursuant to any Incremental Assumption Agreement, Extended Term
Loans or Extended Revolving Loans established pursuant to any Extension
Amendment or Refinancing Term Loans or Replacement Revolving Loans established
pursuant to any Refinancing Amendment.

 

“Closing Date” means November 1, 2017.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Co-Documentation Agents” means BMO Harris Bank N.A., BNP Paribas Securities
Corp., Citigroup Global Markets Inc. and PNC Capital Markets LLC.

 

“Collateral” has the meaning assigned to such term or a similar term in each of
the Collateral Documents and shall include all property pledged or granted (or
purported to be pledged or granted) as collateral pursuant to the Collateral
Documents on the Closing Date or thereafter pursuant to Section 5.09 or 5.11.

 

“Collateral Agent” means JPMorgan Chase Bank, N.A. in its capacity as collateral
agent under the Guarantee Agreement and the Collateral Documents for the Secured
Parties.

 

“Collateral and Guarantee Requirement” shall mean the requirement that:

 

(a)                                 on the Closing Date, the Collateral Agent
shall have received from the Borrower and each Subsidiary Guarantor, (i) a
counterpart of the Security Agreement and (ii) from each Subsidiary Guarantor, 
a counterpart of the Guarantee Agreement, in each case duly executed and
delivered on behalf of such person;

 

(b)                               on the Closing Date, (i)(x) all outstanding
Equity Interests directly owned by the Loan Parties as of the Closing Date,
other than Excluded Securities, and (y) all Indebtedness owing to any Loan
Party, other than Excluded Securities, shall have been pledged or assigned for
security purposes pursuant to the Collateral Documents and (ii) the Collateral
Agent shall have received certificates, and any notes or other instruments
required to be delivered pursuant to the applicable Collateral Documents,
together with stock powers, note powers or other instruments of transfer with
respect thereto (as applicable) endorsed in blank;

 

(c)                                in the case of any person that becomes a
Subsidiary Guarantor after the Closing Date, the Collateral Agent shall have
received (i) a supplement to the Guarantee Agreement and (ii) supplements to the
Security Agreement and any other Collateral Documents, if applicable, in the
form specified therefor or otherwise reasonably acceptable to the Administrative
Agent, in each case, duly executed and delivered on behalf of such Subsidiary
Guarantor;

 

(d)                                 after the Closing Date (x) all outstanding
Equity Interests of any person that becomes a Subsidiary Guarantor after the
Closing Date and that are held by a Loan Party and (y) all Equity Interests
directly acquired by a Loan Party after the Closing Date, in each case other
than Excluded Securities, shall have been pledged pursuant to the Collateral
Documents, together with stock powers or other instruments of transfer with
respect thereto (as applicable) endorsed in blank;

 

(e)                                except as otherwise contemplated by this
Agreement or any Collateral Document, all documents and instruments, including
Uniform Commercial Code financing statements, and filings with the United States
Copyright Office and the United States Patent and Trademark Office, and all
other actions reasonably requested by the Collateral Agent (including those
required by applicable Requirements of Law) to be delivered, filed, registered
or recorded to create the Liens intended to be created by the Collateral
Documents (in each case, including any supplements thereto) and perfect such
Liens to the extent required by the Collateral Documents, shall have been
delivered, filed, registered or recorded or delivered to the Collateral Agent
for filing, registration or the recording substantially concurrently with, or
promptly following, the execution and delivery of each such Collateral Document;

 

8

--------------------------------------------------------------------------------



 

(f)                                   evidence of the insurance (if any)
required by the terms of Section 5.05 hereof shall have been received by the
Collateral Agent;

 

(g)                                  after the Closing Date, the Collateral
Agent shall have received (i) such other Collateral Documents as may be required
to be delivered pursuant to Section 5.09 or Section 5.11 or the Collateral
Documents, and (ii) upon reasonable request by the Collateral Agent, evidence of
compliance with any other requirements of Section 5.09 or Section 5.11;

 

(h)                                 within the time periods set forth in
Section 5.09 with respect to Mortgaged Properties encumbered pursuant to said
Section 5.09, the Collateral Agent (on behalf of, and for distribution to, the
Lenders) shall have received (i) counterparts of each Mortgage to be entered
into with respect to each such Mortgaged Property duly executed and delivered by
the record owner of such Mortgaged Property and suitable for recording or filing
in all filing or recording offices that the Collateral Agent may reasonably deem
necessary or desirable in order to create a valid and enforceable Lien subject
to no other Liens except Permitted Liens, at the time of recordation thereof,
(ii) with respect to the Mortgage encumbering each such Mortgaged Property,
opinions of local counsel regarding the due authorization, execution and
delivery, the enforceability and perfection of the Mortgages and such other
matters customarily covered in real estate mortgage counsel opinions as the
Collateral Agent may reasonably request, if and to the extent, and in such form,
as local counsel customarily provides such opinions as to such other matters,
(iii) with respect to each Mortgaged Property, information reasonably required
by the Collateral Agent to comply with the Flood Insurance Laws and (iv) such
other documents as the Collateral Agent may reasonably request that are
available to the Borrower without material expense with respect to any such
Mortgage or Mortgaged Property; and

 

(i)                                     within the time periods set forth in
Section 5.09 with respect to Mortgaged Properties encumbered pursuant to said
Section 5.09, the Collateral Agent shall have received (i) a policy or policies
or marked up unconditional binder of title insurance with respect to properties
located in the United States of America, or a date-down and modification
endorsement, if available, paid for by the Borrower, in the amount of the Fair
Market Value of the respective Mortgaged Property, issued by a nationally
recognized title insurance company (“Title Insurer”) insuring the Lien of each
Mortgage as a valid Lien on the Mortgaged Property described therein, free of
any other Liens except Permitted Liens, together with such customary
endorsements, coinsurance and reinsurance as the Collateral Agent may reasonably
request and which are available at commercially reasonable rates in the
jurisdiction where the applicable Mortgaged Property is located (provided,
however, that in lieu of a zoning endorsement, Collateral Agent shall accept a
zoning report from a nationally recognized zoning report provider) and (ii) a
survey of each Mortgaged Property (including all improvements, easements and
other customary matters thereon reasonably required by the Collateral Agent), as
applicable, for which all necessary fees (where applicable) have been paid with
respect to properties located in the United States of America, which is
(A) complying in all material respects with the minimum detail requirements of
the American Land Title Association and American Congress of Surveying and
Mapping as such requirements are in effect on the date of preparation of such
survey and (B) sufficient for such Title Insurer to remove all standard survey
exceptions from the title insurance policy relating to such Mortgaged Property
or otherwise reasonably acceptable to the Collateral Agent; provided, however,
that so long as the Title Insurer shall accept the same to eliminate the survey
exception from such policy or policies, in lieu of a new or revised survey
Borrower may provide a “no material change” affidavit with respect to any prior
survey for the respective Mortgaged Property (which prior survey otherwise
substantially complies with the foregoing survey requirements).

 

“Collateral Documents” means the Security Agreement and each other security
document, Mortgage, pledge agreement or collateral agreement executed and
delivered in connection with this Agreement and/or the other Loan Documents to
grant a security interest in any property as Collateral to secure the
Obligations.

 

“Commitment” means, with respect to each Lender (to the extent applicable), such
Lender’s Incremental Commitment, Revolving Commitment, Term Loan Commitment or
Extended Revolving Commitment, as applicable.

 

9

--------------------------------------------------------------------------------



 

“Commitment Fee Rate” means (a) prior to the first Adjustment Date occurring
after the Amendment Effective Date, 0.25% and (b) on and after the first
Adjustment Date occurring after the Amendment Effective Date, a rate determined
in accordance with the Pricing Grid.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Consolidated Amortization Expense” for any Test Period means the amortization
expense of the Borrower and its Restricted Subsidiaries for such Test Period,
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Contingent Consideration Fair Value Remeasurement Adjustments” for
any period means the contingent consideration fair value remeasurement
adjustments, of the Borrower and its Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Depreciation Expense” for any Test Period means the depreciation
expense of the Borrower and its Restricted Subsidiaries for such Test Period,
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated EBITDA” for any Test Period means, without duplication, the sum of
the amounts for such Test Period of

 

(1)                                 Consolidated Net Income, plus

 

(2)                                 in each case only to the extent (and in the
same proportion) deducted in determining Consolidated Net Income,

 

(a)                                 Consolidated Income Tax Expense,

 

(b)                                 Consolidated Amortization Expense,

 

(c)                                  Consolidated Depreciation Expense,

 

(d)                                 Consolidated Interest Expense,

 

(e)                                  all non-cash compensation, as reported in
the Borrower’s financial statements,

 

(f)                                   any non-cash charges or losses or realized
losses related to the write-offs, write-downs or mark-to-market adjustments or
sales or exchanges of any investments in debt or equity securities by the
Borrower or any Restricted Subsidiary,

 

(g)                                  the aggregate amount of all other non-cash
charges, expenses or losses reducing such Consolidated Net Income, including any
impairment (including any impairment of intangibles and goodwill) (excluding any
non-cash charge, expense or loss that results in an accrual of a reserve for
cash charges in any future period and any non-cash charge, expense or loss
relating to write-offs, write downs or reserves with respect to accounts
receivable or inventory), for such Test Period,

 

(h)                                 the amount of any restructuring charges or
reserves, including any one-time costs incurred in connection with acquisitions
or divestitures, and

 

(i)                                     notwithstanding any classification under
GAAP as discontinued operations of any Person, property, business or asset in
respect of which a definitive agreement for the sale, transfer or other
disposition thereof has been entered into, the earnings and income (or loss)
attributable to any such Person, business, assets or operations for any period
until such sale, transfer or other disposition shall have been consummated,
minus

 

10

--------------------------------------------------------------------------------



 

(3)                                 in each case only to the extent (and in the
same proportion) included in determining Consolidated Net Income, any non-cash
or realized gains related to mark-to-market adjustments or sales or exchanges of
any investments in debt or equity securities by the Borrower or any Restricted
Subsidiary, in each case determined on a consolidated basis in accordance with
GAAP; provided that (a) the aggregate amount of all non-cash items, determined
on a consolidated basis, to the extent such items increased Consolidated Net
Income for such period will be excluded from Consolidated Net Income  and
(b) the aggregate amount of all corporate overhead costs and expenses and fees
incurred at any parent of the Borrower and any salary, bonus and other benefits
payable to, and indemnities provided on behalf of, officers and employees of any
parent of the Borrower in each case that, directly or indirectly, holds all of
the Equity Interests of the Borrower, that are directly attributable to the
Borrower and its Restricted Subsidiaries will be deducted from Consolidated
EBITDA.

 

For purposes of this definition, whenever pro forma effect is to be given, the
pro forma calculations shall be factually supportable, reasonably identifiable
and made in good faith by a Financial Officer.  Any such pro forma calculation
may include adjustments appropriate, in the reasonable good faith determination
of the Borrower as set forth in an Officer’s Certificate, to reflect cost
savings, cost synergies, operating expense reductions, restructurings, cost
savings initiatives, or other initiatives reasonably expected to be realized
within 24 months from the applicable event to be given pro forma effect;
provided that the aggregate amount of all items added back to Consolidated
EBITDA pursuant to this paragraph and clause (A)(2) of the definitions of
“Consolidated Net Leverage Ratio,” “Interest Coverage Ratio” or “Secured Net
Leverage Ratio”, as applicable, shall not exceed 25.0% of Consolidated EBITDA
(after giving effect to such adjustment) for any Test Period.

 

“Consolidated Income Tax Expense” for any Test Period means the provision for
taxes of the Borrower and its Restricted Subsidiaries for such Test Period,
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Interest Expense” for any Test Period means the sum, without
duplication, of the total interest expense of the Borrower and its Restricted
Subsidiaries for such Test Period, determined on a consolidated basis in
accordance with GAAP, minus consolidated interest income of the Borrower and its
Restricted Subsidiaries, and including, without duplication,

 

(1)                                 imputed interest on Capital Lease
Obligations,

 

(2)                                 commissions, discounts and other fees and
charges owed with respect to letters of credit securing financial obligations,
bankers’ acceptance financing and receivables financings,

 

(3)                                 the net costs associated with Hedging
Obligations related to interest rates,

 

(4)                                 amortization of debt issuance costs, debt
discount or premium and other financing fees and expenses,

 

(5)                                 the interest portion of any deferred payment
obligations,

 

(6)                                 all other non-cash interest expense,

 

(7)                                 capitalized interest,

 

(8)                                 all dividend payments on any series of
Disqualified Equity Interests of the Borrower or any Preferred Stock of any
Restricted Subsidiary (other than any such Disqualified Equity Interests or any
Preferred Stock held by the Borrower or a Restricted Subsidiary of the Borrower
that is a Wholly Owned Subsidiary or to the extent paid in Qualified Equity
Interests),

 

(9)                                 all interest payable with respect to
discontinued operations, and

 

(10)                          all interest on any Indebtedness described in
clause (6) or (7) of the definition of “Indebtedness.”

 

11

--------------------------------------------------------------------------------



 

“Consolidated Net Income” for any Test Period means the net income (or loss) of
the Borrower and the Restricted Subsidiaries for such Test Period determined on
a consolidated basis in accordance with GAAP; provided that there shall be
excluded from such net income (to the extent otherwise included therein),
without duplication:

 

(1)                                 the net income (or loss) of any Person that
is not a Restricted Subsidiary, except to the extent that cash in an amount
equal to any such income has actually been received by the Borrower or any
Restricted Subsidiary during such period;

 

(2)                                 gains and losses due solely to fluctuations
in currency values and the related tax effects according to GAAP;

 

(3)                                 gains and losses with respect to Hedging
Obligations;

 

(4)                                 the cumulative effect of any change in
accounting principles;

 

(5)                                 any extraordinary or nonrecurring gain (or
extraordinary or nonrecurring loss), together with any related provision for
taxes on any such extraordinary or nonrecurring gain (or the tax effect of any
such extraordinary or nonrecurring loss), realized by the Borrower or any
Restricted Subsidiary during such period;

 

(6)                               Consolidated Contingent Consideration Fair
Value Remeasurement Adjustments;

 

(7)                               any net after-tax income or loss from
discontinued operations and any net after-tax gains or losses on disposal of
discontinued operations; and

 

(8)                                 any gain (or loss), together with any
related provisions for taxes on any such gain (or the tax effect of any such
loss), realized during such period by the Borrower or any Restricted Subsidiary
upon (a) the acquisition of any securities, or the extinguishment of any
Indebtedness, of the Borrower or any Restricted Subsidiary or (b) the sale of
any financial or equity investment by the Borrower or any Restricted Subsidiary;

 

provided, further, that the effects of any adjustments in the inventory,
property and equipment, software, goodwill, other intangible assets, in-process
research and development, deferred revenue, debt line items, any earn-out
obligations and any other non-cash charges (other than the amortization of
unfavorable operating leases) in the Borrower’s consolidated financial
statements pursuant to GAAP in each case resulting from the application of
purchase accounting in relation to any consummated acquisition or the
amortization or write-off of any such amounts shall be excluded when determining
Consolidated Net Income.

 

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Indebtedness of the Borrower and its Restricted Subsidiaries as of
the last day of the Test Period most recently ended on or prior to such date of
determination (as set forth on the balance sheet and determined on a
consolidated basis in accordance with GAAP) minus the amount of unrestricted
cash and Cash Equivalents of the Borrower and its Restricted Subsidiaries on
such date in an amount not to exceed $50,000,000 to (b) Consolidated EBITDA for
such Test Period.

 

(A)                               The Consolidated Net Leverage Ratio shall be
calculated for any period after giving effect on a pro forma basis (as if they
had occurred on the first day of the applicable Test Period) to:

 

(1)                                 the incurrence of any Indebtedness of the
Borrower or any Restricted Subsidiary (and the application of the proceeds
thereof) and any repayment, repurchase, defeasance or other discharge of
Indebtedness (and the application of the proceeds therefrom) (other than the
incurrence or repayment of Indebtedness in the ordinary course of business for
working capital purposes pursuant to any revolving credit arrangement) occurring
during the applicable Test Period  or (except when calculating the Consolidated
Net Leverage Ratio for purposes of determining the Applicable Rate or
determining actual compliance (and not pro forma compliance or compliance on a
pro forma basis) with Section 6.10) at any

 

12

--------------------------------------------------------------------------------



 

time subsequent to the last day of such Test Period and on or prior to the date
of determination, as if such incurrence, repayment, issuance or redemption, as
the case may be (and the application of the proceeds thereof), occurred on the
first day of the Test Period; and

 

(2)                                 any (w) Asset Sale, (x) asset sale if the
Fair Market Value of the assets sold in such transaction or series of related
transactions exceeds $2,000,000, which is solely excluded from the definition of
Asset Sale pursuant to clause (7) of such definition, (y) Asset Acquisition
(including, without limitation, any Asset Acquisition giving rise to the need to
make such calculation as a result of the Borrower or any Restricted Subsidiary
(including any Person who becomes a Restricted Subsidiary as a result of such
Asset Acquisition or as a result of a Revocation) incurring Indebtedness
pursuant to Section 6.01(j) and also including any Consolidated EBITDA
associated with any such Asset Acquisition) or (z) operational restructuring
(each a “pro forma event”) occurring during the Test Period or at any time
subsequent to the last day of the Test Period and on or prior to the date of
determination as if such pro forma event occurred on the first day of the Test
Period, including any cost savings and cost synergies resulting from head count
reduction, closure of facilities and similar operational and other cost savings,
cost synergies, operating expense reductions, restructurings, cost savings
initiatives or other initiatives relating to such pro forma event occurring
within 24 months (or expected, in the good faith determination of the Borrower,
to result from actions that have been taken or initiated or expected to be taken
within 24 months) of such pro forma event and during such period or (except when
calculating the Consolidated Net Leverage Ratio for purposes of determining the
Applicable Rate or determining actual compliance (and not pro forma compliance
or compliance on a pro forma basis) with Section 6.10) subsequent to such period
and on or prior to the date of such calculation, in each case that are expected
to have a continuing impact and are factually supportable, and which adjustments
the Borrower determines are reasonable as set forth in an Officer’s Certificate;
provided that the aggregate amount of all such cost savings and cost synergies
pursuant to this clause (A)(2) and the second paragraph of the definition of
“Consolidated EBITDA” shall in no event exceed 25% of Consolidated EBITDA (after
giving effect to such adjustment) for any Test Period; provided, further that
asset sales described in clause (A)(2)(x) in an aggregate amount not to exceed
$30,000,000 in any Test Period shall not be required to be given pro forma
effect; and

 

(B)                               in calculating Consolidated Interest Expense
for purposes of the Consolidated Net Leverage Ratio with respect to any
Indebtedness being given pro forma effect:

 

(1)                                 interest on outstanding Indebtedness
determined on a fluctuating basis as of the date of determination and which will
continue to be so determined thereafter shall be deemed to have accrued at a
fixed rate per annum equal to the rate of interest on such Indebtedness in
effect on the date of determination;

 

(2)                                 if interest on any Indebtedness actually
incurred on the date of determination may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rates, then the interest rate in effect on the
date of determination will be deemed to have been in effect during the Test
Period;

 

(3)                                 notwithstanding clause (1) or (2) above,
interest on Indebtedness determined on a fluctuating basis, to the extent such
interest is covered by agreements relating to Hedging Obligations, shall be
deemed to accrue at the rate per annum resulting after giving effect to the
operation of the agreements governing such Hedging Obligations;

 

(4)                                 interest on any Indebtedness under a
revolving credit facility shall be computed based upon the average daily balance
of such Indebtedness during the Test Period; and

 

(5)                                 interest on a Capital Lease Obligation shall
be deemed to accrue at an interest rate reasonably determined by a responsible
financial or accounting Officer of the Borrower to be the rate of interest
implicit in such Capital Lease Obligation in accordance with GAAP.

 

13

--------------------------------------------------------------------------------



 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlled” has the meaning correlative thereto.

 

“Declined Prepayment Amount” has the meaning assigned to such term in
Section 2.08(f).

 

“Declining Term Lender” has the meaning assigned to such term in
Section 2.08(f).

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
(iii) pay over to any Agent Party any amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s good faith determination that a condition precedent to such
funding or payment has not been satisfied, or, in the case of clause (ii) or
clause (iii) above, such Lender notifies the Administrative Agent in writing
that such failure is the result of a good faith dispute regarding its obligation
to make such funding or payment; (b) has notified the Borrower or any Agent
Party in writing, or has made a public statement to the effect, that it does not
intend to comply with any of its funding or payment obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent to
such funding or payment under this Agreement cannot be satisfied); (c) has
failed, within three Business Days after request by the Administrative Agent or
Issuing Bank, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
under this Agreement, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon such Agent Party’s receipt of such
certification; (d) has become the subject of a Bankruptcy Event; or (e) has
become the subject of a Bail-In Action.

 

“Designated Noncash Consideration” means the Fair Market Value of noncash
consideration received by the Borrower or a Restricted Subsidiary in connection
with an Asset Sale that is so designated as Designated Noncash Consideration
pursuant to an Officer’s Certificate, setting forth the basis of such valuation,
less the amount of cash or Cash Equivalents received in connection with a
subsequent sale of such Designated Noncash Consideration.

 

“Designation” has the meaning assigned to such term in the definition of
“Unrestricted Subsidiary.”

 

“Designation Amount” has the meaning assigned to such term in the definition of
“Unrestricted Subsidiary.”

 

“Disposition” means, with respect to any property, any sale, lease, license,
sale and leaseback, assignment, conveyance, transfer or other disposition
thereof (including pursuant to a Division).  The terms “Dispose” and “Disposed
of” shall have correlative meanings.

 

“Disqualified Equity Interests” of any Person means any class of Equity
Interests of such Person that, by its terms, or by the terms of any related
agreement or of any security into which it is convertible, puttable or
exchangeable, is, or upon the happening of any event or the passage of time
would be, required to be redeemed by such Person, whether or not at the option
of the holder thereof, or matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, in whole or in part, in each case on or
prior to the date that is 91 days after the Latest Maturity Date; provided,
however, that any class of Equity Interests of such Person that, by its terms,
authorizes such Person to satisfy in full its obligations with respect to the
payment of dividends or upon maturity, redemption (pursuant to a sinking fund or
otherwise) or repurchase thereof or otherwise by the delivery of Equity

 

14

--------------------------------------------------------------------------------



 

Interests that are not Disqualified Equity Interests, and that is not
convertible, puttable or exchangeable for Disqualified Equity Interests or
Indebtedness, will not be deemed to be Disqualified Equity Interests so long as
such Person satisfies its obligations with respect thereto solely by the
delivery of Equity Interests that are not Disqualified Equity Interests;
provided, further, however, that any Equity Interests that would not constitute
Disqualified Equity Interests but for provisions thereof giving holders thereof
(or the holders of any security into or for which such Equity Interests are
convertible, exchangeable or exercisable) the right to require the Borrower to
redeem such Equity Interests upon the occurrence of a change of control
occurring prior to the 91st day after the Latest Maturity Date shall not
constitute Disqualified Equity Interests if such Equity Interests specifically
provide that the Borrower will not redeem any such Equity Interests pursuant to
such provisions prior to the Obligations (other than (x) (i) Cash Management
Obligations and (ii) Obligations under Specified Swap Agreements not yet due and
payable, and (y) contingent obligations not yet accrued and payable) having been
paid in full, all Letters of Credit having been cash collateralized or otherwise
back-stopped or having been terminated, and the Total Revolving Commitments
having been terminated.

 

“Dividing Person” has the meaning assigned to such term in the definition of
“Division”.

 

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

 

“Dollar Amount” means, at any date, (a) with respect to any amount denominated
in Dollars, such amount and (b) with respect to any amount denominated in amount
other than Dollars, such amount converted to Dollars by the Administrative Agent
at the Exchange Rate on such date.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Restricted Subsidiary of the Borrower that is
not a Foreign Subsidiary.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Law” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Restricted Subsidiary directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use,

 

15

--------------------------------------------------------------------------------



 

handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Equity Interests” means, of any Person, (1) any and all shares or other equity
interests (including common stock, preferred stock, limited liability company
interests and partnership interests) in such Person and (2) all rights to
purchase, warrants or options (whether or not currently exercisable),
participations or other equivalents of or interests in (however designated) such
shares or other interests in such Person, but excluding any debt securities
convertible into such shares or other interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event” (as defined in Section 4043(c) of
ERISA or the regulations issued thereunder) with respect to a Plan other than an
event for which the 30-day notice period is waived; (b) any failure by any Plan
to satisfy the minimum funding standards (within the meaning of Sections 412 or
430 of the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the failure to make by its due date a
required installment under Section 430(j) of the Code with respect to any Plan
or the failure by the Borrower or any of its ERISA Affiliates to make any
required contribution to a Multiemployer Plan; (e) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan, including the imposition of any
Lien in favor of the PBGC or any Plan; (f) a determination that any Plan is, or
is expected to be, in “at risk” status (within the meaning of Section 430 of the
Code or Title IV of ERISA); (g) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or to appoint a trustee to administer any Plan;
(h) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan (or
a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA) or Multiemployer Plan; or (i) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, Insolvent, in Reorganization or in
endangered or critical status, within the meaning of Section 432 of the Code or
Section 305 of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Euro” and “EUR” mean the lawful currency of the Participating Member Sates
introduced in accordance with EMU Legislation.

 

“Eurocurrency” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted Eurocurrency Rate.

 

“Eurocurrency Rate” means, with respect to (A) any Eurocurrency Borrowing in any
LIBOR Quoted Currency and for any applicable Interest Period, the LIBOR Screen
Rate as of the Specified Time on the Quotation Day for such currency and
Interest Period and (B) any Eurocurrency Borrowing in any Non-Quoted Currency
and for any applicable Interest Period, the applicable Local Screen Rate for
such Non-Quoted Currency as of the Applicable Time and on the Quotation Day for
such currency and Interest Period; provided, that, if a LIBOR Screen Rate or a
Local Screen Rate, as applicable, shall not be available at the applicable time
for the applicable Interest Period  (an “Impacted Interest Period”), then the
Eurocurrency Rate for such currency and Interest Period shall be the
Interpolated  Rate; provided, further, that if the applicable Screen Rate shall
not be available for such Interest

 

16

--------------------------------------------------------------------------------



 

Period and/or for the applicable currency with respect to such Eurocurrency
Borrowing for any reason and the Administrative Agent shall determine that it is
not possible to determine the Interpolated Rate (which conclusion shall be
conclusive and binding absent manifest error), then the applicable Reference
Bank Rate shall be the Eurocurrency Rate for such Interest Period for such
Eurocurrency Borrowing; subject to Section 2.11; provided that, if any
Eurocurrency Rate shall be less than zero, such rate shall be deemed to be zero
for  purposes of this Agreement.

 

“Events of Default” has the meaning assigned to such term in Section 7.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Rate” means, on any day, with respect to Dollars in relation to any
Alternative Currency, the rate of exchange for the purchase of Dollars with the
Alternative Currency last provided (either by publication or otherwise provided
to the Administrative Agent) by the applicable Thomson Reuters Corp. (“Reuters”)
source on the Business Day (New York City time)  immediately preceding the date
of determination or if such service ceases to be available or ceases to provide
a rate of exchange for the purchase of Dollars with the Alternative Currency, as
provided by such other publicly available information service which provides
that rate of exchange at such time in place of Reuters reasonably chosen by the
Administrative Agent in its sole discretion after consultation with the Borrower
(or if such service ceases to be available or ceases to provide such rate of
exchange, the equivalent of such amount in dollars as determined by the
Administrative Agent using any reasonable method of determination it deems
appropriate in its sole discretion after consultation with the Borrower).

 

“Excluded Indebtedness” means all Indebtedness not incurred in violation of
Section 6.01.

 

“Excluded Securities” means any of the following:

 

(a)                                 any Equity Interests or Indebtedness with
respect to which the Collateral Agent and the Borrower reasonably agree that the
cost or other consequences of pledging such Equity Interests or Indebtedness in
favor of the Secured Parties under the Collateral Documents (including Tax
consequences) are likely to be excessive in relation to the value to be afforded
thereby;

 

(b)                                 any Equity Interests or Indebtedness to the
extent, and for so long as, the pledge thereof is prohibited by any Requirement
of Law (in each case, except to the extent such prohibition is unenforceable
after giving effect to applicable provisions of the Uniform Commercial Code or
other applicable law);

 

(c)                                  any Equity Interests of any person that is
not a Wholly Owned Subsidiary to the extent (A) that a pledge thereof to secure
the Obligations is prohibited by (i) any applicable organizational documents,
constitutional documents, joint venture agreement, shareholder agreement, or
similar agreement or (ii) any other contractual obligation with an unaffiliated
third party not in violation of Section 6.09 that was existing on the Closing
Date (and not created in contemplation of the consummation of the Transactions)
or at the time of the acquisition of such subsidiary (and was not created in
contemplation of such acquisition), (B) any organizational documents,
constitutional documents, joint venture agreement, shareholder agreement, or
similar agreement (or other contractual obligation referred to in subclause
(A)(ii) above) prohibits such a pledge without the consent of any other party;
provided that this clause (B) shall not apply if (1) such other party is a Loan
Party or a Wholly Owned Subsidiary or (2) consent has been obtained to
consummate such pledge (it being understood that the foregoing shall not be
deemed to obligate the Borrower or any subsidiary to obtain any such consent)
and for so long as such organizational documents, constitutional documents,
joint venture agreement, shareholder agreement or similar agreement (or other
contractual obligation referred to in subclause (A)(ii) above) or replacement or
renewal thereof is in effect, or (C) a pledge thereof to secure the Obligations
would give any other party (other than a Loan Party or a Wholly Owned
Subsidiary) to any organizational documents, constitutional documents, joint
venture agreement, shareholder agreement or similar agreement governing such
Equity Interests the right to terminate its obligations thereunder, in each
case, after giving effect to the anti-assignment provisions of the Uniform
Commercial Code or other applicable law;

 

17

--------------------------------------------------------------------------------



 

(d)                                 any Equity Interests of (i) any Unrestricted
Subsidiary and (ii) any subsidiary that is not a Material Subsidiary;

 

(e)                                  any Margin Stock; and

 

(f)                                   voting Equity Interests (and any other
interests constituting “stock entitled to vote” within the meaning of U.S.
Treasury Regulation Section 1.956-2(c)(2)) in excess of 65% of all voting Equity
Interests in (A) any Foreign Subsidiary or (B) any FSHCO.

 

“Excluded Subsidiary” means (a) any subsidiary that is not a Wholly Owned
Subsidiary, (b) any subsidiary that is prohibited by applicable law or by
Contractual Obligations existing on the Closing Date (or, in the case of any
newly acquired subsidiary, in existence at the time of acquisition but not
entered into in contemplation thereof) from guaranteeing the Obligations or if
guaranteeing the Obligations would require governmental (including regulatory)
consent, approval, license or authorization, (c) any subsidiary that is not a
Material Domestic Subsidiary, (d) any Unrestricted Subsidiary, (e) any FSHCO and
(f) any Domestic Subsidiary that is a subsidiary of a Foreign Subsidiary that is
a CFC.

 

“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Subsidiary Guarantor of, or the grant by such Subsidiary Guarantor of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of (a) such Subsidiary
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder or (b) in the case of a Swap Obligation subject to a clearing
requirement pursuant to Section 2(h) of the Commodity Exchange Act (or any
successor provision thereto), because such Subsidiary Guarantor is a “financial
entity,” as defined in Section 2(h)(7)(C)(i) of the Commodity Exchange Act (or
any successor provision thereto), in each case at the time the Guarantee of such
Subsidiary Guarantor or the grant of such security interest becomes effective
with respect to such Swap Obligation, unless otherwise agreed between the
Administrative Agent and the Borrower.  If a Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means (a) in the case of each Recipient, Taxes imposed on its
overall net income, and franchise Taxes imposed on it in lieu of net income
Taxes by a jurisdiction (including any political subdivision thereof) as a
result of (i) such Recipient being organized under the laws of or having a
principal office in such jurisdiction or, in the case of a Lender, having an
applicable lending office in such jurisdiction or (ii) any other present or
former connection between such Recipient and the jurisdiction (other than any
connection arising solely from such Recipient having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to and/or enforced any Loan Document); (b) any Taxes in the nature of
branch profits Taxes imposed by any jurisdiction described in clause (a); (c) in
the case of a Non-U.S. Lender, United States federal withholding Tax imposed
pursuant to laws in effect on the date on which (i) such Non-U.S. Lender becomes
a Lender or (ii) such Non-U.S. Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.14, additional amounts with
respect to such Taxes were payable either to such Non-U.S. Lender’s assignor
immediately before such Non-U.S. Lender became a party hereto or to such
Non-U.S. Lender immediately before it changed its lending office; (d) any Taxes
attributable to such Recipient’s failure to comply with Section 2.14(e); and
(e) any United States federal withholding Taxes imposed under FATCA.

 

“Existing Term Loans” means the Initial Term Loans outstanding under the
Original Credit Agreement immediately prior to the Amendment Effective Date.

 

“Extended Revolving Commitment” shall have the meaning assigned to such term in
Section 2.19(a).

 

“Extended Revolving Loan” shall have the meaning assigned to such term in
Section 2.19(a).

 

18

--------------------------------------------------------------------------------



 

“Extended Term Loan” shall have the meaning assigned to such term in
Section 2.19(a).

 

“Extending Lender” shall have the meaning assigned to such term in
Section 2.19(a).

 

“Extension” shall have the meaning assigned to such term in Section 2.19(a).

 

“Extension Amendment” shall have the meaning assigned to that term in
Section 2.19(b).

 

“Facility” means any of (a) the Revolving Facility and (b) the Term Facility.

 

“Fair Market Value” means, with respect to any asset, as determined by the
Borrower, the price (after taking into account any liabilities relating to such
assets) that would be negotiated in an arm’s-length transaction for cash between
a willing seller and a willing and able buyer, neither of which is under any
compulsion to complete the transaction.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations promulgated thereunder or official interpretations thereof and any
agreements entered into pursuant to current Section 1471(b)(1) of the Code (or
any amended or successor version described above) and any intergovernmental
agreements implementing the foregoing.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.

 

“Fixed Amounts” has the meaning assigned to such term in Section 1.07(a).

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) the Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.

 

“Foreign Subsidiary” means any Restricted Subsidiary of the Borrower that is
organized under the laws of any jurisdiction other than the United States, any
State thereof or the District of Columbia.

 

“FSHCO” means any subsidiary of the Borrower that owns no material assets other
than Equity Interests of one or more Foreign Subsidiaries that are CFCs or
Equity Interests of one or more other FSHCOs.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
of the United States, consistently applied.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state, local,
provincial or otherwise, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

 

19

--------------------------------------------------------------------------------



 

“Guarantee” of or by any Person (the “guarantor”) means a direct or indirect
guarantee by any Person of any Indebtedness of any other Person and includes any
obligation, direct or indirect, contingent or otherwise, of such Person (1) to
purchase or pay (or advance or supply funds for the purchase or payment of)
Indebtedness of such other Person (whether arising by virtue of partnership
arrangements, or by agreements to keep well, to purchase assets, goods,
securities or services (unless such purchase arrangements are on arm’s length
terms and are entered into in the ordinary course of business), to take-or-pay,
or to maintain financial statement conditions or otherwise); or (2) entered into
for purposes of assuring in any other manner the obligee of such Indebtedness of
the payment thereof or to protect such obligee against loss in respect thereof
(in whole or in part); “Guarantee,” when used as a verb, and “Guaranteed” have
correlative meanings.

 

“Guarantee Agreement” means the Guarantee Agreement dated as of November 1, 2017
among the Subsidiary Guarantors and JPMorgan Chase Bank, N.A. as the collateral
agent.

 

“guarantor” has the meaning assigned to such term in the definition of
“Guarantee.”

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Obligations” of any Person means the obligations of such Person under
swap, cap, collar, forward purchase or similar agreements or arrangements
dealing with interest rates, currency exchange rates or commodity prices, either
generally or under specific contingencies.

 

“IAC” means IAC/InterActiveCorp, a Delaware corporation.

 

“IAC Credit Agreement” means the Second Amended and Restated Credit Agreement
dated as of the date hereof among IAC Group, LLC, a Delaware limited liability
company, the Lenders party thereto from time to time and the Administrative
Agent.

 

“IAC Debt Facility” shall have the meaning assigned to such term in
Section 6.01(z).

 

“IAC Dividend Amount” means the excess of (x) the aggregate net proceeds of the
Initial Term Loan Facility less (y) the aggregate principal amount of
indebtedness owed by the Borrower or any of its Restricted Subsidiaries to IAC
or any of its subsidiaries (other than the Borrower and its subsidiaries)
immediately prior to the Closing Date.

 

“IAC Group” means IAC and its subsidiaries (other than the Borrower and its
subsidiaries).

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “Eurocurrency Rate.”

 

“Incremental Amount” means, at any time, the sum of (a) the excess (if any) of
(i) $100,000,000 over (ii) the aggregate amount of all Incremental Term Loan
Commitments and Incremental Revolving Commitments, in each case, established
after the Amendment Effective Date and prior to such time and outstanding
pursuant to Section 2.02 in reliance on this clause (a) (amounts incurred
pursuant to this clause (a), the “Cash Capped Amount”), plus (b) any amounts so
long as immediately after giving pro forma effect to the establishment of the
commitments in respect thereof, any Asset Acquisition consummated concurrently
therewith and the use of proceeds of the loans thereunder, both (x) the Secured
Net Leverage Ratio is equal to or less than 3.50 to 1.00 and (y) the
Consolidated Net Leverage Ratio is equal to or less than 4.25 to 1.00, in each
case, only on the date of the initial incurrence of (or commitment in respect
of) the applicable Incremental Facility (except as set forth in Section 1.08)
and calculated (x) as if any commitments in respect of Permitted Ratio Debt and
Incremental Revolving Commitments were fully drawn on the effective date thereof
and (y) excluding any cash constituting proceeds of any such Incremental
Facility or any simultaneous incurrence of Permitted Ratio Debt in reliance on
this clause (b) (amounts incurred pursuant to this clause (b), the “Ratio
Incremental Amount”), plus (c) the amount of any voluntary repayment of Term
Loans and voluntary reductions in Revolving Commitments after the Amendment

 

20

--------------------------------------------------------------------------------



 

Effective Date, in each case, other than prepayments and reductions funded with
the proceeds of long-term Indebtedness (amounts incurred pursuant to this clause
(c), the “Repayment Amount”) (provided that (x) at the Borrower’s option,
capacity under the Ratio Incremental Amount shall be deemed to be used before
capacity under the Cash Capped Amount and the Repayment Amount and (y) any
portion of any Incremental Facility incurred under the Cash Capped Amount or the
Repayment Amount may be reclassified, as the Borrower may elect from time to
time, as having been incurred under the Ratio Incremental Amount if the Borrower
meets the ratios under the Ratio Incremental Amount at such time, on a pro forma
basis).

 

“Incremental Assumption Agreement” means an Incremental Assumption Agreement in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrower, the Administrative Agent and, if applicable, one or more
Incremental Term Lenders and/or Incremental Revolving Lenders.

 

“Incremental Commitment” means an Incremental Term Loan Commitment or an
Incremental Revolving Commitment.

 

“Incremental Facility” means the Incremental Commitments and the Incremental
Loans made thereunder.

 

“Incremental Lenders” has the meaning assigned to such term in Section 2.02(e).

 

“Incremental Loan” means an Incremental Term Loan or an Incremental Revolving
Loan.

 

“Incremental Revolving Commitment” means the commitment of any Lender,
established pursuant to Section 2.02, to make Incremental Revolving Loans to the
Borrower.

 

“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment or an outstanding Incremental Revolving Loan.

 

“Incremental Revolving Loan” means Revolving Loans made by one or more Revolving
Lenders to the Borrower pursuant to an Incremental Revolving Commitment to make
additional Revolving Loans.

 

“Incremental Term Facility” means the Incremental Term Loan Commitments and the
Incremental Term Loans made thereunder.

 

“Incremental Term Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

 

“Incremental Term Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.02, to make Incremental Term Loans to the
Borrower.

 

“Incremental Term Loans” means any term loans borrowed in connection with an
Incremental Assumption Agreement.

 

“Incurrence Based Amounts” has the meaning assigned to such term in
Section 1.07(a).

 

“Indebtedness” of any Person at any date means, without duplication:

 

(1)                                 all liabilities, contingent or otherwise, of
such Person for borrowed money;

 

(2)                                 all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments;

 

(3)                                 all reimbursement obligations of such Person
in respect of letters of credit, letters of guaranty, bankers’ acceptances and
similar credit transactions;

 

21

--------------------------------------------------------------------------------



 

(4)                                 all obligations of such Person to pay the
deferred and unpaid purchase price of property or services, except (i) trade
payables and accrued expenses incurred by such Person in the ordinary course of
business and (ii) amounts accrued associated with contingent consideration
arrangements;

 

(5)                                 all Capital Lease Obligations of such
Person;

 

(6)                                 all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) a Lien on any asset of such Person, whether or not
such Indebtedness is assumed by such Person;

 

(7)                                 all Indebtedness of others Guaranteed by
such Person to the extent of such Guarantee; provided that Indebtedness of the
Borrower or its subsidiaries that is Guaranteed by the Borrower or the
Borrower’s subsidiaries shall only be counted once in the calculation of the
amount of Indebtedness of the Borrower and its subsidiaries on a consolidated
basis; and

 

(8)                                 all obligations of such Person under
conditional sale or other title retention agreements relating to assets
purchased by such Person (excluding obligations arising from inventory
transactions in the ordinary course of business).

 

The amount of any Indebtedness which is incurred at a discount to the principal
amount at maturity thereof as of any date shall be deemed to have been incurred
at the accreted value thereof as of such date.  The amount of Indebtedness of
any Person at any date shall be the outstanding balance at such date of all
unconditional obligations as described above, the maximum liability of such
Person for any such contingent obligations at such date and, in the case of
clause (6), the lesser of (a) the Fair Market Value of any asset subject to a
Lien securing the Indebtedness of others on the date that the Lien attaches and
(b) the amount of the Indebtedness secured.

 

“Indemnified Taxes” means all Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.04(b).

 

“Information” has the meaning assigned to such term in Section 9.13.

 

“Initial Term Lender” means each Lender that has an Initial Term Loan Commitment
or that holds Initial Term Loans.

 

“Initial Term Loan Commitment” means, as to any Initial Term Lender, the
obligation of such Initial Term  Lender to make Initial Term Loans in an
aggregate principal amount not to exceed the amount set forth opposite such
Lender’s name on Schedule 1.01A to the Original Credit Agreement or in the
Assignment and Assumption pursuant to which such Initial Term Lender became a
party hereto as the same may be changed from time to time pursuant to the terms
of this Agreement (including as increased, extended or replaced as provided in
Sections 2.02, 2.19 and 2.20).  The original aggregate amount of all Initial
Term Loan Commitments on the Closing Date was $275,000,000.

 

“Initial Term Loan Facility” means the credit facility constituted by the
Initial Term Loan Commitments and the Initial Term Loans thereunder.

 

“Initial Term Loan Maturity Date” means the date that is five years from the
Amendment Effective Date.

 

“Initial Term Loans” means the Term Loans made pursuant to the Initial Term Loan
Commitment.

 

“Insolvent” with respect to any Multiemployer Plan means the condition that such
Multiemployer Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including

 

22

--------------------------------------------------------------------------------



 

copyrights, patents, trademarks, service marks, trade dress, internet domain
names, software, data, databases, technology, know-how, trade secrets, processes
and other confidential or proprietary information, together with all
registrations and applications for registration thereof, all licenses thereof or
pertaining thereto, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

 

“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated EBITDA of the Borrower and its Restricted Subsidiaries for the
Test Period most recently ended on or prior to such date of determination to
(b) Consolidated Interest Expense for such Test Period.

 

(A)                               The Interest Coverage Ratio shall be
calculated for any period after giving effect on a pro forma basis (as if they
had occurred on the first day of the applicable Test Period) to:

 

(1)                                 the incurrence of any Indebtedness of the
Borrower or any Restricted Subsidiary (and the application of the proceeds
thereof) and any repayment, repurchase, defeasance or other discharge of
Indebtedness (and the application of the proceeds therefrom) (other than the
incurrence or repayment of Indebtedness in the ordinary course of business for
working capital purposes pursuant to any revolving credit arrangement) occurring
during the applicable Test Period or (except when calculating the Interest
Coverage Ratio for purposes of determining actual compliance (and not pro forma
compliance or compliance on a pro forma basis) with Section 6.10) at any time
subsequent to the last day of such Test Period and on or prior to the date of
determination, as if such incurrence, repayment, issuance or redemption, as the
case may be (and the application of the proceeds thereof), occurred on the first
day of the Test Period; and

 

(2)                                 any (w) Asset Sale, (x) asset sale if the
Fair Market Value of the assets sold in such transaction or series of related
transactions exceeds $2,000,000 individually, which is solely excluded from the
definition of Asset Sale pursuant to clause (7) of such definition, (y) Asset
Acquisition (including, without limitation, any Asset Acquisition giving rise to
the need to make such calculation as a result of the Borrower or any Restricted
Subsidiary (including any Person who becomes a Restricted Subsidiary as a result
of such Asset Acquisition or as a result of a Revocation) incurring Indebtedness
pursuant to Section 6.01(j) and also including any Consolidated EBITDA
associated with any such Asset Acquisition) or (z) operational restructuring
(each a “pro forma event”) occurring during the Test Period or at any time
subsequent to the last day of the Test Period and on or prior to the date of
determination as if such pro forma event occurred on the first day of the Test
Period, including any cost savings and cost synergies resulting from head count
reduction, closure of facilities and similar operational and other cost savings,
cost synergies, operating expense reductions, restructurings, costs savings
initiatives or other initiatives relating to such pro forma event occurring
within 24 months (or expected, in the good faith determination of the Borrower,
to result from actions that have been taken or initiated or expected to be taken
within 24 months) of such pro forma event and during such period or (except when
calculating the Interest Coverage Ratio for purposes of determining actual
compliance (and not pro forma compliance or compliance on a pro forma basis)
with Section 6.10) subsequent to such period and on or prior to the date of such
calculation, in each case that are expected to have a continuing impact and are
factually supportable, and which adjustments the Borrower determines are
reasonable as set forth in an Officer’s Certificate; provided that the aggregate
amount of all such cost savings and cost synergies pursuant to this clause
(A)(2) and the second paragraph of the definition of “Consolidated EBITDA” shall
in no event exceed 25.0% of Consolidated EBITDA (after giving effect to such
adjustment) for any Test Period;  provided, further, that asset sales described
in clause (A)(2)(x) in an aggregate amount not to exceed $30,000,000 in any Test
Period shall not be required to be given pro forma effect; and

 

(B)                               in calculating Consolidated Interest Expense
for purposes of the Interest Coverage Ratio with respect to any Indebtedness
being given pro forma effect:

 

(1)                                 interest on outstanding Indebtedness
determined on a fluctuating basis as of the date of determination and which will
continue to be so determined thereafter shall be deemed to have accrued at a

 

23

--------------------------------------------------------------------------------



 

fixed rate per annum equal to the rate of interest on such Indebtedness in
effect on the date of determination;

 

(2)                                 if interest on any Indebtedness actually
incurred on the date of determination may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rates, then the interest rate in effect on the
date of determination will be deemed to have been in effect during the Test
Period;

 

(3)                                 notwithstanding clause (1) or (2) above,
interest on Indebtedness determined on a fluctuating basis, to the extent such
interest is covered by agreements relating to Hedging Obligations, shall be
deemed to accrue at the rate per annum resulting after giving effect to the
operation of the agreements governing such Hedging Obligations;

 

(4)                                 interest on any Indebtedness under a
revolving credit facility shall be computed based upon the average daily balance
of such Indebtedness during the Test Period; and

 

(5)                                 interest on a Capital Lease Obligation shall
be deemed to accrue at an interest rate reasonably determined by a responsible
financial or accounting officer of the Borrower to be the rate of interest
implicit in such Capital Lease Obligation in accordance with GAAP.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

 

“Interest Period” means, as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan and ending one week, one month, two months, three
months or six months (or, if available to all Lenders under the applicable
Facility, twelve months) thereafter, as selected by the Borrower in its notice
of borrowing or notice of conversion, as the case may be, given with respect
thereto, and (b) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurocurrency Loan and ending one
week, one month, two months, three months or six months (or, if agreed to by all
Lenders under the applicable Facility, twelve months or such other, shorter
period) thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 12:00 noon, New York City time (or in the
case of an Alternative Currency, 11:00 a.m., London time), on the date that is
three Business Days prior to the last day of the then current Interest Period
with respect thereto; provided that all of the foregoing provisions relating to
Interest Periods are subject to the following:

 

(i)                                      if any Interest Period would otherwise
end on a day that is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

 

(ii)                                      the Borrower may not select an
Interest Period for a Revolving Loan that would extend beyond the Revolving
Termination Date or an Interest Period for a Term Loan that would extend beyond
the date the final payment is due on such Term Loan; and

 

(iii)                                       any Interest Period of at least one
month’s duration that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Business Day of a
calendar month.

 

24

--------------------------------------------------------------------------------



 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of  decimal places as the relevant Screen
Rates) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between:  (a) the applicable Screen
Rate (for the longest period for which the applicable Screen Rate is available
for the applicable currency) that is shorter than the Impacted Interest Period
and (b) the applicable Screen Rate for the shortest period (for which such
Screen Rate is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, as of the Specified Time on the Quotation Day for
such Interest Period. When determining the rate for a period which is less than
the shortest period for which the relevant  Screen Rate is available, the
applicable  Screen Rate for purposes of paragraph (a) above shall be deemed to
be the overnight screen rate where “overnight screen rate” means, in relation to
any currency, the overnight rate for such currency determined by the
Administrative Agent from such service as the Administrative Agent may select.

 

“Investments” has the meaning assigned to such term in Section 6.11.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Bank” means JPMorgan Chase Bank, N.A., Bank of America, N.A., Citibank,
N.A. and each other Issuing Bank designated pursuant to Section 2.17(j), each in
its capacity as an issuer of Letters of Credit, and its successors in such
capacity as provided in Section 2.17(i).

 

“Joinder and Reaffirmation Agreement” means an agreement in substantially the
form of Exhibit J or otherwise in form and substance reasonably satisfactory to
the Administrative Agent.

 

“Judgment Currency” has the meaning assigned to such term in Section 9.14.

 

“Junior Debt” means Indebtedness for borrowed money that is by its terms
subordinated or junior in right of payment or security to the Obligations, in
each case with an aggregate outstanding principal amount in excess of
$25,000,000.

 

“Junior Debt Restricted Payment” means any payment or other distribution
(whether in cash, securities or other property), directly or indirectly made by
the Borrower or any if its Restricted Subsidiaries, of or in respect of
principal of or interest on any Junior Debt (or any Indebtedness incurred as
Refinancing Indebtedness in respect thereof); provided that the following shall
not constitute a Junior Debt Restricted Payment:

 

(a)                                 refinancings with any Refinancing
Indebtedness permitted to be incurred under Section 6.01;

 

(b)                                 payments of regularly-scheduled interest and
fees due thereunder, other non-principal payments thereunder, any mandatory
prepayments of principal, interest and fees thereunder, scheduled payments
thereon necessary to avoid the Junior Debt from constituting “applicable high
yield discount obligations” within the meaning of Section 163(i)(l) of the Code,
and principal on the scheduled maturity date of any Junior Debt;

 

(c)                                  payments or distributions in respect of all
or any portion of the Junior Debt with the proceeds from the issuance, sale or
exchange by the Borrower of Qualified Equity Interests within eighteen months
prior thereto; or

 

(d)                                 the conversion of any Junior Debt to
Qualified Equity Interests of the Borrower.

 

“Latest Maturity Date” means, at any date of determination, the latest of the
latest Revolving Termination Date and the latest maturity date in respect of any
Class of Term Loans or Extended Revolving Commitments, in each case then in
effect on such date of determination.

 

25

--------------------------------------------------------------------------------



 

“LC Commitment Amount” means, as to each Issuing Bank as of the Amendment
Effective Date, an amount not to exceed the amount set forth under the heading
“LC Commitment Amount” opposite such Issuing Bank’s name on Schedule 1.01A, and
as to any other Revolving Lender that may become an Issuing Bank under
Section 2.17(j), the amount agreed in writing between such Issuing Bank and the
Borrower, in each case as such amount may be increased as agreed in writing
between the applicable Issuing Bank and the Borrower.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a demand
for payment or drawing under a Letter of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Revolving Commitment Percentage of the total LC Exposure at such time. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“LC Participation Calculation Date” means, with respect to any LC Disbursement
made by the Issuing Bank or any refund of a reimbursement payment made by the
Issuing Bank to the Borrower, in each case in a currency other than Dollars,
(a) the date on which such Issuing Bank shall advise the Administrative Agent
that it purchased with Dollars the currency used to make such LC Disbursement or
refund or (b) if such Issuing Bank shall not advise the Administrative Agent
that it made such a purchase, the date on which such LC Disbursement or refund
is made.

 

“LCT Election” has the meaning assigned to such term Section 1.08(b).

 

“LCT Test Date” has the meaning assigned to such term Section 1.08(b).

 

“Lead Arrangers” means, collectively, JPMorgan Chase Bank, N.A., BMO Capital
Markets Corp., BNP Paribas Securities Corp., Citigroup Global Markets Inc.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated and PNC Capital Markets LLC,
as joint lead arrangers and joint bookrunners.

 

“Lender Presentation” means the Lender Presentation made available to the
Lenders in connection with the Lender meeting held on October 15, 2018 with
respect to this Agreement.

 

“Lenders” means the Persons listed on Schedule 1.01A to the Original Credit
Agreement or Schedule 1.01A to this Agreement and any other Person that shall
have become a party hereto pursuant to an Assignment and Assumption or any
Incremental Assumption Agreement, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption.

 

“Letter of Credit” means any letter of credit issued pursuant to Section 2.17.

 

“LIBOR Quoted Currency” means Dollars, Euros, Sterling and Yen.

 

“LIBOR Screen Rate” means the London interbank offered rate administered by the
ICE Benchmark Association (or any other Person that takes over the
administration of such rate) for such LIBOR Quoted Currency for a period equal
in length to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of
the Reuters screen or, in the event such rate does not appear on either of such
Reuters pages, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected by the Administrative Agent from time
to time in its reasonable discretion.

 

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien
(statutory or other), pledge, easement, charge, security interest or other
encumbrance of any kind or nature in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including the
interest of a vendor or a lessor under

 

26

--------------------------------------------------------------------------------



 

any conditional sale agreement, capital lease or title retention agreement (or
any financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset.  “Lien” shall not, however, include any
interest of a vendor in any inventory of the Borrower or any of its Restricted
Subsidiaries arising out of such inventory being subject to a “sale or return”
arrangement with such vendor or any consignment by any third party of any
inventory to the Borrower or any of its Restricted Subsidiaries.

 

“Limited Condition Transaction” means (x) any acquisition or Investment,
including by way of merger, amalgamation, consolidation or other business
combination or the acquisition of Equity Interests or otherwise, by one or more
of the Borrower and its Restricted Subsidiaries of or in any assets, business or
Person, in each case, whose consummation is not conditioned on the availability
of, or on obtaining, third party financing or (y) any redemption, purchase,
repurchase, defeasance, satisfaction and discharge or repayment of Indebtedness,
Disqualified Equity Interests or Preferred Stock by one or more of the Borrower
and its Restricted Subsidiaries requiring irrevocable notice in advance of such
redemption, purchase, repurchase, defeasance, satisfaction and discharge or
prepayment.

 

“Loan Documents” means the collective reference to this Agreement, the Guarantee
Agreement, the Collateral Documents, any Incremental Assumption Agreement, any
promissory note issued pursuant to Section 2.07(a), the Letters of Credit and
any amendments or waivers to any of the foregoing.

 

“Loan Parties” means the collective reference to the Borrower and the Subsidiary
Guarantors.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Local Screen Rates” means the Australian Dollar Screen Rate and the CDOR Screen
Rate; provided, that, if any Local Screen Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

 

“Margin Stock” has the meaning assigned to such term in Regulation U of the
Board as from time to time in effect and all official rulings and
interpretations thereunder or thereof.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or condition, financial or otherwise, of the Borrower and
its Restricted Subsidiaries taken as a whole that results in a material
impairment of the ability of the Borrower to perform any payment obligations
hereunder or (b) the validity or enforceability of this Agreement or the other
Loan Documents or the rights or remedies of the Administrative Agent (including
in its capacity as Collateral Agent) or the Lenders hereunder or thereunder.

 

“Material Domestic Subsidiary” means any Wholly Owned Subsidiary that is a
Domestic Subsidiary of the Borrower, as of the last day of the fiscal quarter of
the Borrower most recently ended for which financial statements have been or are
required to have been delivered, that has assets or revenues (including third
party revenues but not including intercompany revenues) with a value in excess
of 2.50% of the consolidated assets of the Borrower and its Wholly Owned
Subsidiaries that are Domestic Subsidiaries or 2.50% of the consolidated
revenues of the Borrower and its Wholly Owned Subsidiaries that are Domestic
Subsidiaries; provided that in the event Wholly Owned Subsidiaries that are
Domestic Subsidiaries that would otherwise not be Material Domestic Subsidiaries
shall in the aggregate account for a percentage in excess of 7.50% of the
consolidated assets of the Borrower and its Wholly Owned Subsidiaries that are
Domestic Subsidiaries or 7.50% of the consolidated revenues of the Borrower and
its Wholly Owned Subsidiaries that are Domestic Subsidiaries as of the end of
and for the most recently completed fiscal quarter, then one or more of such
Domestic Subsidiaries designated by the Borrower (or, if the Borrower shall make
no designation, one or more of such Domestic Subsidiaries in descending order
based on their respective contributions to the consolidated assets of the
Borrower), shall be included as Material Domestic Subsidiaries to the extent
necessary to eliminate such excess.

 

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of a Swap Agreement, of any one or more of the Borrower
and its Restricted Subsidiaries in an aggregate principal amount exceeding
$50,000,000.  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Restricted Subsidiary in
respect of any Swap Agreement at any time shall be the

 

27

--------------------------------------------------------------------------------



 

maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Restricted Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.

 

“Material Real Property” shall mean any parcel of Real Property (a) located in
the United States and (b) having a Fair Market Value (on a per-property basis)
greater than $15,000,000 as of (x) the Closing Date, for Real Property then
owned or (y) the date of acquisition, for owned Real Property acquired after the
Closing Date, in each case as determined by the Borrower in good faith; provided
that “Material Real Property” shall exclude (i) all leasehold interests and
(ii) the ANGI Campus as well as any future improvements, alterations,
construction, developments, expansions, replacements or additions thereto.

 

“Material Subsidiary” means any Restricted Subsidiary of the Borrower, as of the
last day of the fiscal quarter of the Borrower most recently ended for which
financial statements have been, or were required to be, delivered pursuant to
Section 5.01, that has assets or revenues (including third party revenues but
not including intercompany revenues) with a value in excess of 1.0% of the
consolidated assets of the Borrower or 1.0% of the consolidated revenues of the
Borrower; provided that in the event Restricted Subsidiaries that would
otherwise not be Material Subsidiaries shall in the aggregate account for a
percentage in excess of 7.5% of the consolidated assets of the Borrower or 7.5%
of the consolidated revenues of the Borrower as of the end of and for the most
recently completed fiscal quarter for which financial statements have been, or
were required to be, delivered pursuant to Section 5.01, then one or more of
such Restricted Subsidiaries designated by the Borrower (or, if the Borrower
shall make no designation, one or more of such Restricted Subsidiaries in
descending order based on their respective contributions to the consolidated
assets of the Borrower), shall be included as Material Subsidiaries to the
extent necessary to eliminate such excess.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgaged Properties” shall mean each Material Real Property encumbered by a
Mortgage pursuant to Section 5.09.

 

“Mortgages” shall mean, collectively, the mortgages, trust deeds, deeds of
trust, deeds to secure debt, assignments of leases and rents, and other security
documents (including amendments to any of the foregoing) delivered with respect
to Mortgaged Properties, each substantially in such form as is reasonably
satisfactory to the Collateral Agent and the Borrower, in each case, as amended,
supplemented or otherwise modified from time to time.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Proceeds” means:

 

(a)                                 100% of the cash proceeds actually received
by the Borrower or any subsidiary (including any cash payments received by way
of deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise, but only as and when
received) from any Asset Sale, net of (i) attorneys’ fees, accountants’ fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, transfer Taxes, deed or mortgage recording Taxes,
other customary expenses and brokerage, consultant and other customary fees
actually incurred in connection therewith, (ii) required payments of
Indebtedness (other than Indebtedness incurred under the Loan Documents or Other
First Lien Debt) and required payments of other obligations relating to the
applicable asset to the extent such Indebtedness or other obligations are
secured by a Lien permitted hereunder (other than pursuant to the Loan
Documents, Other First Lien Debt or obligations secured by a Lien that is junior
to the Liens securing the Obligations), (iii) repayments of Other First Lien
Debt (limited to its proportionate share of such prepayment, based on the amount
of such then outstanding debt as a percentage of all then outstanding
Indebtedness incurred under the Loan Documents and Other First Lien Debt),
(iv) Taxes paid or payable (in the good faith determination of the Borrower) as
a direct result thereof, and (v) the amount of any reasonable reserve
established in accordance with GAAP against any adjustment to the sale price or
any liabilities (other than any Taxes deducted pursuant to clause (i) or
(iv) above) (x) related to any of the applicable assets and (y) retained by the
Borrower or any of the Subsidiaries including, without limitation, pension and
other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification

 

28

--------------------------------------------------------------------------------



 

obligations (provided that (1) the amount of any reduction of such reserve
(other than in connection with a payment in respect of any such liability),
prior to the date occurring 18 months after the date of the respective Asset
Sale, shall be deemed to be cash proceeds of such Asset Sale occurring on the
date of such reduction and (2) the amount of any such reserve that is maintained
as of the date occurring 18 months after the date of the applicable Asset Sale
shall be deemed to be Net Proceeds from such Asset Sale as of such date);
provided that, if the Borrower shall deliver an Officer’s Certificate to the
Administrative Agent promptly following receipt of any such proceeds setting
forth the Borrower’s intention to use any portion of such proceeds, within 12
months of such receipt, to acquire, maintain, develop, construct, improve,
upgrade or repair assets useful in the business of the Borrower and the
Subsidiaries or to make Asset Acquisitions and other Investments permitted
hereunder (excluding Cash Equivalents or intercompany Investments in
Subsidiaries) or to reimburse the cost of any of the foregoing incurred on or
after the date on which the Asset Sale giving rise to such proceeds was
contractually committed (other than inventory), such portion of such proceeds
shall not constitute Net Proceeds except to the extent not, within 365 days of
such receipt, so used or contractually committed to be so used (it being
understood that if any portion of such proceeds are not so used within such 365
day period but within such 365 day period are contractually committed to be
used, then such remaining portion if not so used within 180 days following the
end of such 365 day period shall constitute Net Proceeds as of such date without
giving effect to this proviso); provided, further, that no net cash proceeds
calculated in accordance with the foregoing realized in a single transaction or
series of related transactions shall constitute Net Proceeds unless such net
cash proceeds shall exceed $30,000,000 (and in each case thereafter only net
cash proceeds in excess of such amount shall constitute Net Proceeds);

 

(b)                                 100% of the cash proceeds actually received
by the Borrower or any Subsidiary (including casualty insurance settlements and
condemnation awards, but only as and when received) from any Recovery Event, net
of (i) attorneys’ fees, accountants’ fees, transfer Taxes, deed or mortgage
recording Taxes on such asset, other customary expenses and brokerage,
consultant and other customary fees actually incurred in connection therewith,
(ii) required payments of Indebtedness (other than Indebtedness incurred under
the Loan Documents or Other First Lien Debt) and required payments of other
obligations relating to the applicable asset to the extent such Indebtedness or
other obligations are secured by a Lien permitted hereunder (other than pursuant
to the Loan Documents, Other First Lien Debt or obligations secured by a Lien
that is junior to the Liens securing the Obligations), (iii) repayments of Other
First Lien Debt (limited to its proportionate share of such prepayment, based on
the amount of such then outstanding debt as a percentage of all then outstanding
Indebtedness incurred under the Loan Documents and Other First Lien Debt, and
(iv) Taxes paid or payable (in the good faith determination of the Borrower) as
a direct result thereof; provided that, if the Borrower shall deliver an 
Officer’s Certificate to the Administrative Agent promptly following receipt of
any such proceeds setting forth the Borrower’s intention to use any portion of
such proceeds, within 365 days of such receipt, to acquire, maintain, develop,
construct, improve, upgrade or repair assets useful in the business of the
Borrower and the Subsidiaries or to make Asset Acquisitions and other
Investments permitted hereunder (excluding Cash Equivalents or intercompany
Investments in Subsidiaries) or to reimburse the cost of any of the foregoing
incurred on or after the date on which the Recovery Event giving rise to such
proceeds was contractually committed (other than inventory, except to the extent
the proceeds of such Recovery Event are received in respect of inventory), such
portion of such proceeds shall not constitute Net Proceeds except to the extent
not, within 365 days of such receipt, so used or contractually committed to be
so used (it being understood that if any portion of such proceeds are not so
used within such 365 day period but within such 365 day period are contractually
committed to be used, then such remaining portion if not so used within 180 days
following the end of such 365 day period shall constitute Net Proceeds as of
such date without giving effect to this proviso); provided, further, that no net
cash proceeds calculated in accordance with the foregoing realized in a single
transaction or series of related transactions shall constitute Net Proceeds
unless such net cash proceeds shall exceed $30,000,000 (and in each case
thereafter only net cash proceeds in excess of such amount shall constitute Net
Proceeds); and

 

(c)                                100% of the cash proceeds from the
incurrence, issuance or sale by the Borrower or any Subsidiary of any
Indebtedness (other than Excluded Indebtedness, except for Refinancing Term
Loans), net of all fees (including investment banking fees), commissions, costs
and other expenses, in each case incurred in connection with such issuance or
sale.

 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 2.16(c).

 

29

--------------------------------------------------------------------------------



 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Defaulting Revolving Lender” means, at any time, each Revolving Lender that
is not a Defaulting Lender at such time.

 

“Non-Extension Notice Date” has the meaning assigned to such term in
Section 2.17(b).

 

“Non-Loan Party” means any Restricted Subsidiary other than a Loan Party.

 

“Non-Quoted Currency” means each of Australian Dollars and Canadian Dollars.

 

“Non-U.S. Lender” means any Lender that is not a U.S. Lender.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Obligations” means the unpaid principal of and interest on (including interest,
fees and expenses accruing after the maturity of the Loans and interest, fees
and expenses accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest,
fees and expenses is allowed in such proceeding) the Loans, the obligations of
the Loan Parties to reimburse the Issuing Bank for demands for payment or
drawings under a Letter of Credit, and all other obligations and liabilities of
the Borrower to the Administrative Agent or to any Secured Party, whether direct
or indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, any Specified Swap Agreement, any Cash
Management Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
fees, indemnities, costs, expenses or otherwise (including all fees, charges and
disbursements of counsel to the Administrative Agent, the Lead Arrangers or to
any Lender that are required to be paid by the Borrower pursuant hereto). 
Notwithstanding the foregoing, the Obligations shall not include any Excluded
Swap Obligations.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Officer’s Certificate” means a certificate of a Financial Officer in form and
substance reasonably acceptable to the Administrative Agent.

 

“Original Credit Agreement” has the meaning assigned to such term in the
recitals hereto.

 

“Other First Lien Debt” means obligations secured by Liens on the Collateral
that are equal and ratable with the Liens thereon securing the Initial Term
Loans pursuant to an intercreditor agreement reasonably satisfactory to the
Administrative Agent.

 

“Other Taxes” means all present or future stamp, documentary, recording or
similar Taxes or any other excise or property Taxes, charges or similar levies
arising from any payment made under any Loan Document or from the execution,
delivery or enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Loan Document.

 

30

--------------------------------------------------------------------------------



 

“Outstanding Revolving Credit” means, with respect to any Revolving Lender at
any time, an amount equal to the sum of (a) the aggregate then outstanding
principal amount of such Revolving Lender’s Revolving Loans and (b) such
Revolving Lender’s LC Exposure.

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time),
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

“parent” has the meaning assigned to such term in the definition of
“subsidiary.”

 

“Parent Company” has the meaning assigned to such term in the definition of
“Bankruptcy Event.”

 

“Participant” has the meaning assigned to such term in Section 9.05(c).

 

“Participant Register” has the meaning assigned to such term in Section 9.05(c).

 

“Participating Member State” means any member state of the EMU which has the
Euro as its lawful currency.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” means a certificate substantially in the form of
Exhibit H or any other form approved by the Administrative Agent (acting
reasonably), as the same shall be supplemented from time to time by any
supplement thereto or otherwise.

 

“Permitted Encumbrances” means:

 

(a)                                 Liens imposed by law for Taxes, assessments
or governmental charges that are not yet due or are being contested in
compliance with Section 5.04;

 

(b)                                 landlord’s, carriers’, warehousemen’s,
mechanics’, supplier’s, materialmen’s, repairmen’s and other like Liens imposed
by law, arising in the ordinary course of business and securing obligations that
are not overdue by more than 30 days or are being contested in compliance with
Section 5.04;

 

(c)                                  pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation (or pursuant to
letters of credit issued in connection with such workers’ compensation
compliance), unemployment insurance and other social security laws or
regulations;

 

(d)                                 deposits to secure the performance of
tenders, bids, trade contracts, leases, statutory obligations, surety and appeal
bonds, performance bonds, leases, subleases, government contracts and
return-of-money bonds, letters of credit and other obligations of a like nature,
in each case in the ordinary course of business (exclusive of the obligation for
the payment of borrowed money);

 

(e)                                  judgment liens in respect of judgments that
do not constitute an Event of Default under Section 7.01(j);

 

(f)                                   easements, zoning restrictions,
rights-of-way, survey exception, minor encumbrances, reservation of, licenses,
electric lines, telegraph and telephone lines and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or interfere with the ordinary conduct of business of
the Borrower or any Restricted Subsidiary;

 

31

--------------------------------------------------------------------------------



 

(g)                                  Liens securing obligations in respect of
trade-related letters of credit and covering the goods (or the documents of
title in respect of such goods) financed or the purchase of which is supported
by such letters of credit and the proceeds and products thereof;

 

(h)                                 Liens upon specific items of inventory or
other goods and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or other
goods; and

 

(i)                                     Liens securing obligations in respect of
letters of credit, bank guarantees, warehouse receipts or similar instruments
issued to support performance obligations (other than Obligations in respect of
Indebtedness) and trade-related letters of credit, in each case, outstanding on
the Amendment Effective Date or issued thereafter in and covering the goods (or
the documents of title in respect of such goods) financed by such letters of
credit, banker’s acceptances or bank guarantees and the proceeds and products
thereof.

 

“Permitted Holders” means any one or more of (a) IAC and its wholly owned
subsidiaries, (b) Barry Diller, (c) each of the respective Affiliated Persons of
the Person referred to in clause (b) and (d) any Person a majority of the
aggregate voting power of all the outstanding classes or series of the equity
securities of which are beneficially owned by any one or more of the Persons
referred to in clauses (a), (b) or (c).

 

“Permitted Liens” means Liens permitted by Section 6.02.

 

“Permitted Mandatory Prepayments” means, with respect to any Indebtedness, any
requirement to prepay such Indebtedness (i) in connection with any asset sale or
event of loss (with associated reinvestment rights), (ii) in respect of
Refinancing Indebtedness, (iii) in respect of Indebtedness not permitted to be
incurred by the terms of such Indebtedness, (iv) in connection with any cash
sweep provisions customary in the determination of the Borrower for term loan B
facilities or (v) in connection with any change of control.

 

“Permitted Ratio Debt” means Permitted Secured Ratio Debt and Permitted
Unsecured Ratio Debt.

 

“Permitted Secured Ratio Debt” means Indebtedness of the Borrower so long as,
(I) on a pro forma basis after giving effect thereto and the use of proceeds
thereof (calculated (x) as if any outstanding commitments for all such
Indebtedness, Permitted Unsecured Ratio Debt and Incremental Commitments were
fully drawn on the effective date thereof and (y) excluding any cash
constituting proceeds of any such Indebtedness or any simultaneous incurrence of
Permitted Unsecured Ratio Debt and/or Incremental Facilities), the Consolidated
Net Leverage Ratio is equal to or less than 4.25 to 1.00 and the Secured Net
Leverage Ratio is equal to or less than 3.50 to 1.00, in each case, only on the
date of the initial incurrence of (or commitment in respect of) such
Indebtedness, (II) no Default shall have occurred and be continuing after giving
effect thereto, (III) the Borrower shall be in compliance with Section 6.10
(whether or not the Testing Condition is satisfied) as of the last day of the
most recent Test Period on a pro forma basis after giving effect to the
incurrence of any such Indebtedness and the use of proceeds thereof, (IV) the
maturity date of such Indebtedness shall be no earlier than 90 days following
the Latest Maturity Date then in effect and such Indebtedness shall not require
any mandatory prepayments other than Permitted Mandatory Prepayments, (V) such
Indebtedness (x) shall not have a Weighted Average Life to Maturity that is
shorter than the then longest remaining Weighted Average Life to Maturity of any
then outstanding Term Loans, (y) shall have no financial maintenance covenants
of a different type than those set forth in Section 6.10, and no financial
maintenance covenants that are more restrictive than those set forth in
Section 6.10, and (z) does not have negative covenants and/or default provisions
that, taken as a whole, are materially more restrictive than those applicable to
this Agreement as determined in good faith by the Borrower unless, in each case
of clauses (y) and (z) such terms become applicable only after the Revolving
Facility shall have matured or been terminated and any Term Loans existing on
the date of the initial incurrence of (or commitment in respect of) such
Indebtedness have been paid in full, (VI) such Indebtedness is not guaranteed by
any subsidiaries of the Borrower that do not guarantee the Obligations and is
secured on an equal and ratable or junior lien basis by the same Collateral (and
no additional Collateral) securing the Obligations pursuant to an intercreditor
agreement reasonably satisfactory to the Administrative Agent and (VII) if such
Indebtedness is in the form of term loans, such Indebtedness shall be subject to
the “most-favored nations” provision of Section 2.02(b)(v) as if such
Indebtedness was incurred as an Incremental

 

32

--------------------------------------------------------------------------------



 

Term Loan under this Agreement (and with pricing increases with respect to the
Initial Term Loans to occur as, and to the extent provided in the “most favored
nations” provision of Section 2.02(b)(v) as if such Indebtedness was incurred as
an Incremental Term Loan hereunder).

 

“Permitted Unsecured Ratio Debt” means unsecured Indebtedness of the Borrower so
long as, (I) on a pro forma basis after giving effect thereto and the use of
proceeds thereof (calculated (x) as if any outstanding commitments for all such
Indebtedness, Permitted Secured Ratio Debt and Incremental Commitments were
fully drawn on the effective date thereof and (y) excluding any cash
constituting proceeds of such Indebtedness or any simultaneous incurrence of
Permitted Secured Ratio Debt and/or Incremental Facilities), the Consolidated
Net Leverage Ratio is equal to or less than 4.25 to 1.00 only on the date of the
initial incurrence of (or commitment in respect of) such Indebtedness, (II) no
Default shall have occurred and be continuing after giving effect thereto,
(III) the Borrower shall be in compliance with Section 6.10 (whether or not the
Testing Condition is satisfied) on a pro forma basis as of the last day of the
most recently completed Test Period after giving effect to the incurrence of any
such Indebtedness and the use of proceeds thereof, (IV) other than with respect
to Indebtedness the aggregate principal amount of which does not exceed
$50,000,000, the maturity date of such Indebtedness shall be no earlier than 90
days following the Latest Maturity Date then in effect and such Indebtedness
shall not require any mandatory prepayments other than Permitted Mandatory
Prepayments, (V) such Indebtedness (x) other than with respect to either
Indebtedness the aggregate principal amount of which does not exceed
$50,000,000, shall not have a Weighted Average Life to Maturity that is shorter
than the then longest remaining Weighted Average Life to Maturity of any then
outstanding Term Loans, (y) shall have no financial maintenance covenants of a
different type than those set forth in Section 6.10, and no financial
maintenance covenants that are more restrictive than those set forth in
Section 6.10, and (z) does not have negative covenants and/or default provisions
that, taken as a whole, are materially more restrictive than those applicable to
this Agreement as determined in good faith by the Borrower unless, in each case
of clauses (y) and (z) such terms become applicable only after the Revolving
Facility shall have matured or been terminated and any Term Loans existing on
the date of the initial incurrence of (or commitment in respect of) such
Indebtedness have been paid in full and (VI) such Indebtedness shall not be
guaranteed by any subsidiaries of the Borrower other than Guarantees by the
Subsidiary Guarantors that by their terms are subordinated in right of payment
to the Obligations.

 

“person” and “group” have the meanings given to them for purposes of
Section 13(d) and 14(d) of the Exchange Act or any successor provisions, and the
term “group” includes any group acting for the purpose of acquiring, holding or
disposing of securities within the meaning of rule 13d-5(b)(1) under the
Exchange Act, or any successor provision.

 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, incorporated or unincorporated association, joint-stock
company, trust, unincorporated organization or government or other agency or
political subdivision thereof or other entity of any kind.

 

“Plan” means an “employee pension benefit plan” as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), subject to the provisions of
Section 302 and Title IV of ERISA or Section 412 of the Code, and in respect of
which the Borrower or any ERISA Affiliate is (or if such plan were terminated,
would under Section 4062 or 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

“Platform” has the meaning assigned to such term in Section 9.18.

 

“Preferred Stock” means, with respect to any Person, any and all preferred or
preference stock or other equity interests (however designated) of such Person
whether now outstanding or issued after the Closing Date.

 

“Pricing Grid” means the table below:

 

Consolidated Net Leverage Ratio

 

Commitment Fee Rate

 

Applicable Rate for
Eurocurrency Loans

 

Applicable Rate for
ABR Loans

 

>3.50:1.00

 

0.40%

 

2.25%

 

1.25%

 

<3.50:1.00 but >2.50:1.00

 

0.35%

 

2.00%

 

1.00%

 

<2.50:1.00 but >1.50:1.00

 

0.30%

 

1.75%

 

0.75%

 

<1.50:1.00

 

0.25%

 

1.50%

 

0.50%

 

 

33

--------------------------------------------------------------------------------



 

For the purposes of the Pricing Grid, changes in the Applicable Rate and
Commitment Fee Rate resulting from changes in the Consolidated Net Leverage
Ratio shall become effective on the date (the “Adjustment Date”) on which
financial statements are delivered to the Lenders pursuant to Section 5.01 and
shall remain in effect until the next change to be effected pursuant to this
paragraph. Notwithstanding the foregoing, if any financial statements referred
to above are not delivered within the time periods specified in Section 5.01,
then, until the date on which such financial statements are delivered, the
highest rate set forth in each column of the Pricing Grid shall apply.  In
addition, at all times while an Event of Default shall have occurred and be
continuing, the highest rate set forth in each column of the Pricing Grid shall
apply.  Each determination of the Consolidated Net Leverage Ratio pursuant to
the Pricing Grid shall be made in a manner consistent with the determination
thereof pursuant to Section 6.10.

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

 

“Pro Rata Extension Offer” has the meaning assigned to such term in
Section 2.19(a).

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning assigned to such term in Section 9.18.

 

“Qualified Equity Interests” of any Person means Equity Interests of such Person
other than Disqualified Equity Interests. Unless otherwise specified, Qualified
Equity Interests refer to Qualified Equity Interests of the Borrower.

 

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Sterling, Australian Dollars or Canadian
Dollars, the first day of such Interest Period, (ii) if the currency is Euro,
two TARGET2 Days before the first day of such Interest Period, (iii) for any
other currency, two Business Days prior to the commencement of such Interest
Period (unless, in each case, market practice differs in the relevant market
where the Eurocurrency Rate for such currency is to be determined, in which case
the Quotation Day will be determined by the Administrative Agent in accordance
with market practice in such market (and if quotations would normally be given
on more than one day, then the Quotation Day will be the last of those days)).

 

“Ratio Incremental Amount” has the meaning assigned to such term in the
definition of “Incremental Amount.”

 

“Reaffirmation Agreement” means the Reaffirmation and Amendment Agreement dated
as of the Amendment Effective Date, by and among the Loan Parties, the
Administrative Agent and the Collateral Agent.

 

“Real Property” shall mean, collectively, all right, title and interest in and
to any and all parcels of or interests in real property owned in fee or leased
by any Loan Party, whether by lease, license or other means, together with, in
each case, all easements, hereditaments and appurtenances relating thereto, all
improvements and appurtenant fixtures and equipment, incidental to the
ownership, lease or operation thereof.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any
Issuing Bank, as applicable.

 

“Reconciliation” has the meaning assigned to such term in Section 5.01.

 

34

--------------------------------------------------------------------------------



 

“Recovery Event” means any event that gives rise to the receipt by the Borrower
or any of its Subsidiaries of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon).

 

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the Specified Time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period:

 

(a)                                 in relation to Loans in Australian Dollars,
as the bid rate observed by the relevant Reference Bank for Australian Dollars
denominated bank accepted bills and negotiable certificates of deposit issued by
banks which are for the time being designated “Prime Banks” by the Australian
Financial Markets Association that have a remaining maturity equal to the
relevant Interest Period;

 

(b)                                 in relation to Loans in Canadian Dollars, as
the rate at which the relevant Reference Bank is willing to extend credit by the
purchase of bankers acceptances which have been accepted by banks which are for
the time being customarily regarded as being of appropriate credit standing for
such purpose with a term to maturity equal to the relevant period; and

 

(c)                                  in relation to Loans in any currency other
than AUD, CAD and Euros, as the rate at which the relevant Reference Bank could
borrow funds in the London interbank market in the relevant currency and for the
relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in that currency and for that period;

 

provided, that if any Reference Bank Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

 

“Reference Banks” means such banks as may be selected by the Administrative
Agent (subject to consent by each such Reference Bank) and are reasonably
acceptable to the Borrower.

 

“refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
refund, repay, prepay, or to issue other Indebtedness in exchange or replacement
for, such Indebtedness.

 

“Refinanced Indebtedness” has the meaning assigned to such term in the
definition of “Refinancing Indebtedness.”

 

“Refinancing Amendment” has the meaning assigned to such term in
Section 2.20(e).

 

“Refinancing Effective Date” has the meaning assigned to such term in
Section 2.20(a).

 

“Refinancing Indebtedness” means Indebtedness of the Borrower or a Restricted
Subsidiary incurred in exchange for, or the proceeds of which are used to redeem
or refinance in whole or in part, any Indebtedness of the Borrower or any
Restricted Subsidiary (the “Refinanced Indebtedness”); provided that:

 

(a)                                 the principal amount (and accreted value, in
the case of Indebtedness issued at a discount) of the Refinancing Indebtedness
does not exceed the principal amount (and accreted value, as the case may be) of
the Refinanced Indebtedness plus the amount of accrued and unpaid interest on
the Refinanced Indebtedness, any premium paid to the holders of the Refinanced
Indebtedness and expenses incurred in connection with the incurrence of the
Refinancing Indebtedness;

 

(b)                                 the obligor of Refinancing Indebtedness does
not include any Person (other than the Borrower or any Restricted Subsidiary)
that is not an obligor of the Refinanced Indebtedness;

 

(c)                                  if the Refinanced Indebtedness was by its
terms subordinated in right of payment to the Loans or the Guarantee Agreement,
as the case may be, then such Refinancing Indebtedness, by its terms,

 

35

--------------------------------------------------------------------------------



 

is subordinate in right of payment to the Loans or the Guarantee Agreement, as
the case may be, at least to the same extent as the Refinanced Indebtedness;

 

(d)                                 the Refinancing Indebtedness has a final
stated maturity either (a) no earlier than the Refinanced Indebtedness being
redeemed or refinanced or (b) after the date that is 90 days after the last
maturity date applicable to the Loans at the time the Refinancing Indebtedness
is incurred; and

 

(e)                                  the portion, if any, of the Refinancing
Indebtedness that is scheduled to mature on or prior to the last maturity date
applicable to the Loans at the time the Refinancing Indebtedness is incurred has
a Weighted Average Life to Maturity at the time such Refinancing Indebtedness is
incurred that is equal to or greater than the Weighted Average Life to Maturity
of the portion of the Refinanced Indebtedness being redeemed or refinanced that
is scheduled to mature on or prior to the last maturity date applicable to the
Loans at the time the Refinancing Indebtedness is incurred (provided that
Refinancing Indebtedness in respect of Refinanced Indebtedness that has no
amortization may provide for amortization installments, sinking fund payments,
senior maturity dates or other required payments of principal of up to 1% of the
aggregate principal amount per annum).

 

“Refinancing Term Loans” has the meaning assigned to such term in
Section 2.20(a).

 

“Register” has the meaning assigned to such term in Section 9.05(b)(iv).

 

“Related Business” means any business in which ANGI Homeservices Inc. or any
Restricted Subsidiary was engaged on the Amendment Effective Date or any
reasonable extension of such business and any business related, ancillary or
complementary to any business of the Borrower or any Restricted Subsidiary in
which the Borrower or any Restricted Subsidiary was engaged on the Amendment
Effective Date or any reasonable extension of such business.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Repayment Amount” has the meaning assigned to such term in the definition of
“Incremental Amount.”

 

“Replacement Lender” has the meaning assigned to such term in Section 2.16(c).

 

“Replacement Revolving Facilities” has the meaning assigned to such term in
Section 2.20(c).

 

“Replacement Revolving Facility Commitments” has the meaning assigned to such
term in Section 2.20(c).

 

“Replacement Revolving Facility Effective Date” has the meaning assigned to such
term in Section 2.20(c).

 

“Replacement Revolving Loans” has the meaning assigned to such term in
Section 2.20(c).

 

“Required Class Lenders” means, as of any date of determination, Lenders of a
Class having more than 50% of (x) in the case of any Class of Term Loans, such
Class of Term Loans at such date or (y) in the case of any Class of Revolving
Loans, all Revolving Commitments (or, if the Revolving Commitments have
terminated, Total Revolving Exposure outstanding) of such Class at such date;
provided that the Term Loans, Revolving Commitments and Total Revolving Exposure
of any Defaulting Lender shall be disregarded in determining Required Lenders at
any time.

 

“Required Lenders” means, at any time, Lenders having Term Loans and Revolving
Commitments (or, if the Revolving Commitments have terminated, Total Revolving
Exposure outstanding) that, taken together, represent more than 50% of the sum
of (x) all Term Loans and (y) all Revolving Commitments (or, if the Revolving

 

36

--------------------------------------------------------------------------------



 

Commitments have terminated, Total Revolving Exposure outstanding) at such time;
provided, that the Term Loans, Revolving Commitments and Total Revolving
Exposure of any Defaulting Lender shall be disregarded in determining Required
Lenders at any time.

 

“Requirements of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule, regulation or official administrative pronouncement or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, (b) any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests of the Borrower or any option, warrant
or other right to acquire any such Equity Interests or (c) any Junior Debt
Restricted Payment.

 

“Restricted Subsidiary” means any subsidiary of the Borrower other than
Unrestricted Subsidiaries.

 

“Revocation” has the meaning assigned to such term in the definition of
“Unrestricted Subsidiary.”

 

“Revolving Commitment” means, as to any Revolving Lender, the obligation of such
Revolving Lender to make Revolving Loans and purchase participation interests in
Letters of Credit in an aggregate principal amount not to exceed the amount set
forth under the heading “Revolving Commitment” opposite such Lender’s name on
Schedule 1.01A or in the Assignment and Assumption or Incremental Assumption
Agreement pursuant to which such Revolving Lender became a party hereto, as the
same may be changed from time to time pursuant to the terms of this Agreement
(including as increased, extended or replaced as provided in Section 2.02, 2.19
and 2.20).  The aggregate Dollar Amount of all Revolving Commitments on the
Amendment Effective Date is $250,000,000.

 

“Revolving Commitment Percentage” means, with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender’s Revolving Commitment at
such time to the Total Revolving Commitments at such time.

 

“Revolving Commitment Period” means the period from and including the Amendment
Effective Date to the Revolving Termination Date.

 

“Revolving Facility” means the credit facility constituted by the Revolving
Commitments and the extensions of credit thereunder.

 

“Revolving Fee Payment Date” means (a) the third Business Day following the last
day of each March, June, September and December during the Revolving Commitment
Period and (b) the last day of the Revolving Commitment Period.

 

“Revolving Lender” means each Lender that has a Revolving Commitment or that
holds Revolving Loans.

 

“Revolving Loans” has the meaning assigned to such term in Section 2.01(a).

 

“Revolving Termination Date” means the fifth anniversary of the Amendment
Effective Date.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union or Her Majesty’s
Treasury, (b) any

 

37

--------------------------------------------------------------------------------



 

Person operating, organized or resident in a Sanctioned Country or (c) any
Person owned or controlled by any such Person or Persons described in the
foregoing clauses (a) or (b).

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“Screen Rate” means the LIBOR Screen Rate and the Local Screen Rates
collectively and individually as the context may require.

 

“SEC” means the Securities and Exchange Commission or any successor thereto.

 

“Secured Net Leverage Ratio” means, as of any date of determination, the ratio
of (i) Indebtedness of the Borrower and its Restricted Subsidiaries secured by a
Lien on any assets of the Borrower and its Restricted Subsidiaries as of the
last day of the Test Period most recently ended on or prior to such date of
determination (as set forth on the balance sheet and determined on a
consolidated basis in accordance with GAAP) minus the amount of unrestricted
cash and Cash Equivalents of the Borrower and its Restricted Subsidiaries on
such date in an amount not to exceed $50,000,000 to (ii) Consolidated EBITDA for
such Test Period.  (A)  The Secured Net Leverage Ratio shall be calculated for
any period after giving effect on a pro forma basis (as if they had occurred on
the first day of the applicable Test Period) to:

 

(1)                                 the incurrence of any Indebtedness of the
Borrower or any Restricted Subsidiary (and the application of the proceeds
thereof) and any repayment, repurchase, defeasance or other discharge of
Indebtedness (and the application of the proceeds therefrom) (other than the
incurrence or repayment of Indebtedness in the ordinary course of business for
working capital purposes pursuant to any revolving credit arrangement) occurring
during the applicable Test Period or at any time subsequent to the last day of
such Test Period and on or prior to the date of determination, as if such
incurrence, repayment, issuance or redemption, as the case may be (and the
application of the proceeds thereof), occurred on the first day of the Test
Period;

 

(2)                                 any (w) Asset Sale, (x) asset sale if the
Fair Market Value of the assets sold in such transaction or series of related
transactions exceeds $2,000,000, which is solely excluded from the definition of
Asset Sale pursuant to clause (7) of such definition, (y) Asset Acquisition
(including, without limitation, any Asset Acquisition giving rise to the need to
make such calculation as a result of the Borrower or any Restricted Subsidiary
(including any Person who becomes a Restricted Subsidiary as a result of such
Asset Acquisition or as a result of a Revocation)) incurring Indebtedness
pursuant to Section 6.01(j) and also including any Consolidated EBITDA
associated with any such Asset Acquisition) or (z) operational restructuring
(each a “pro forma event”) occurring during the Test Period or at any time
subsequent to the last day of the Test Period and on or prior to the date of
determination as if such pro forma event occurred on the first day of the Test
Period, including any cost savings and cost synergies resulting from head count
reduction, closure of facilities and similar operational and other cost savings,
cost synergies, operating expense reductions, restructurings, cost savings
initiatives or other initiatives relating to such pro forma event occurring
within 24 months (or expected, in the good faith determination of the Borrower,
to result from actions that have been taken or initiated or expected to be taken
within 24 months) of such pro forma event and during such period or  subsequent
to such period and on or prior to the date of such calculation, in each case
that are expected to have a continuing impact and are factually supportable, and
which adjustments the Borrower determines are reasonable as set forth in an
Officer’s Certificate; provided that the aggregate amount of all such cost
savings and cost synergies pursuant to this clause (A)(2) and the second
paragraph of the definition of “Consolidated EBITDA” shall in no event exceed
25.0% of Consolidated EBITDA (after giving effect to such adjustment) for any
Test Period; provided, further, that asset sales described in clause
(A)(2)(x) in an aggregate amount not to exceed $30,000,000 in any Test Period
shall not be required to be given pro forma effect; and

 

38

--------------------------------------------------------------------------------



 

(B)                               in calculating Consolidated Interest Expense
for purposes of the Secured Net Leverage Ratio with respect to any Indebtedness
being given pro forma effect:

 

(1)                                 interest on outstanding Indebtedness
determined on a fluctuating basis as of the date of determination and which will
continue to be so determined thereafter shall be deemed to have accrued at a
fixed rate per annum equal to the rate of interest on such Indebtedness in
effect on the date of determination;

 

(2)                                 if interest on any Indebtedness actually
incurred on the date of determination may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rates, then the interest rate in effect on the
date of determination will be deemed to have been in effect during the Test
Period;

 

(3)                                 notwithstanding clause (1) or (2) above,
interest on Indebtedness determined on a fluctuating basis, to the extent such
interest is covered by agreements relating to Hedging Obligations, shall be
deemed to accrue at the rate per annum resulting after giving effect to the
operation of the agreements governing such Hedging Obligations;

 

(4)                                 interest on any Indebtedness under a
revolving credit facility shall be computed based upon the average daily balance
of such Indebtedness during the Test Period; and

 

(5)                                 interest on a Capital Lease Obligation shall
be deemed to accrue at an interest rate reasonably determined by a responsible
financial or accounting Officer of the Borrower to be the rate of interest
implicit in such Capital Lease Obligation in accordance with GAAP.

 

“Secured Parties” has the meaning assigned to such term in the Security
Agreement.

 

“Security Agreement” means the Security Agreement among ANGI Homeservices Inc.,
the Subsidiary Guarantors and JPMorgan Chase Bank, N.A., as collateral agent,
dated as of November 1, 2017.

 

“Specified Swap Agreement” means any Swap Agreement in respect of interest rates
or currency exchange rates entered into by the Borrower or any Restricted
Subsidiary and any Person that (i) at the time such Swap Agreement is entered
into is a Lender or an Agent Party or an Affiliate of a Lender or an Agent Party
or (ii) in the case of any such Swap Agreement in effect on or prior to the
Closing Date, is, as of the Closing Date, a Lender or an Agent Party or an
Affiliate of a Lender or an Agent Party, unless, when entered into, such Swap
Agreement is designated in writing by the Borrower and such Lender or Agent
Party or Affiliate of a Lender or Agent Party to the Administrative Agent to not
be included as a Specified Swap Agreement.

 

“Specified Time” means approximately 11:00 a.m., London time.

 

“Standard & Poor’s” means Standard & Poor’s Financial Services LLC.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted Eurocurrency Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such
reserve percentage shall include those imposed pursuant to such Regulation D. 
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

39

--------------------------------------------------------------------------------



 

“subsidiary” means, with respect to any Person (the “parent”):

 

(1)                                 any corporation, limited liability company,
association or other business entity of which more than 50% of the total voting
power of the Equity Interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the board of directors thereof is at the
time owned or controlled, directly or indirectly, by such Person or one or more
of the other subsidiaries of such Person (or a combination thereof); and

 

(2)                                 any partnership (a) the sole general partner
or the managing general partner of which is such Person or a subsidiary of such
Person or (b) the only general partners of which are such Person or one or more
subsidiaries of such Person (or any combination thereof).

 

“Subsidiary Guarantor” means each Domestic Subsidiary that is a party to the
Guarantee Agreement; provided that, notwithstanding anything to the contrary, no
Excluded Subsidiary shall be required to be a Subsidiary Guarantor of any
obligations under this Agreement.

 

“Successor Borrower” has the meaning assigned to such term in Section 6.03(vi).

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Restricted Subsidiaries shall be a Swap Agreement.

 

“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

 

“Syndication Agent” means Bank of America, N.A..

 

“TARGET2 Day” means any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET2) payment system (or, if such payment
system ceases to be operative, such other payment system reasonably determined
by the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
charges or withholdings imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

 

“Term Facility” means a credit facility in respect of Term Loans hereunder
including the Initial Term Loan Facility.

 

“Term Lender” means each Lender that holds Term Loans, including the Initial
Term Lender.

 

“Term Loan Commitment” means any Commitment in respect of Term Loans including
the Initial Term Loan Commitments.

 

“Term Loans” means the Initial Term Loans, any Incremental Term Loan, Extended
Term Loan or Refinancing Term Loans incurred hereunder.

 

“Test Period” means the four consecutive fiscal quarter period most recently
ended for which financial statements have been delivered pursuant to
Section 5.01(a) or (b); provided that, (x) prior to the first date that
financial statements shall have been delivered pursuant to Section 5.01 of the
Original Credit Agreement, the Test Period in effect shall be the period of four
consecutive fiscal quarters of the Borrower ended June 30, 2017 and (y)

 

40

--------------------------------------------------------------------------------



 

on and after the Amendment Effective Date and prior to the first date after the
Amendment Effective Date that financial statements shall have been delivered
pursuant to Section 5.01 of this Agreement, the Test Period in effect shall be
the period of the four consecutive fiscal quarters of the Borrower ended
June 30, 2018.  A Test Period may be designated by reference to the last day
thereof (i.e. the June 30, 2017 Test Period refers to the period of four
consecutive fiscal quarters of the Borrower ended June 30, 2017), and a Test
Period shall be deemed to end on the last day thereof.

 

“Testing Condition” shall be satisfied if either (x) $1.00 or more of Revolving
Loans or Initial Term Loans are outstanding or (y) the outstanding face amount
of undrawn Letters of Credit (excluding Letters of Credit that have been cash
collateralized at 102.0% of the face value thereof) exceeds an amount equal to
$15,000,000.

 

“Title Insurer” has the meaning assigned to such term in the definition of
“Collateral and Guarantee Requirement.”

 

“Total Assets” means, as of any date of determination, the total assets of the
Borrower and its Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP, as set forth on the most recent consolidated balance sheet
of the Borrower as of such date (which calculation shall give pro forma effect
to any acquisition or asset sale by the Borrower or any of its Restricted
Subsidiaries, in each case involving the payment or receipt by the Borrower or
any of its Restricted Subsidiaries of consideration (whether in the form of cash
or non-cash consideration) in excess of $30,000,000 that has occurred since the
date of such consolidated balance sheet, as if such acquisition or asset sale
had occurred on the last day of the fiscal period covered by such balance
sheet).

 

“Total Percentage” means, with respect to any Lender at any time, the ratio
(expressed as a percentage) of such Lender’s Aggregate Exposure at such time to
the Aggregate Exposure of all Lenders at such time.

 

“Total Revolving Commitments” means, at any time, the aggregate principal amount
of the Revolving Commitments then in effect.

 

“Total Revolving Exposure” means, at any time, the sum of the Total Revolving
Loans and LC Exposure outstanding at such time.

 

“Total Revolving Loans” means, at any time, the aggregate principal amount of
the Revolving Loans of the Revolving Lenders outstanding at such time.

 

“Transactions” means (i) the execution, delivery and performance by the Loan
Parties of this Agreement and the other Loan Documents, (ii) the borrowing of
Loans and (iii) the use of proceeds thereof.

 

“Type” means, as to any Loan, its nature as an ABR Loan or a Eurocurrency Loan.

 

“Unrestricted Subsidiary” means (a) any subsidiary of the Borrower listed on
Schedule 1.01B, (b) any subsidiary of the Borrower that is designated as an
Unrestricted Subsidiary by the Borrower after the Amendment Effective Date in a
written notice to the Administrative Agent and (c) any subsidiary of any
subsidiary described in clause (a) or (b) above; provided that (i) no Default
shall have occurred and be continuing at the time of or after giving effect to
the designation of a subsidiary as an Unrestricted Subsidiary (a “Designation”)
and (ii) at the time of and immediately after giving effect to such Designation,
the Borrower shall be in compliance with Section 6.10 (whether or not the
Testing Condition is satisfied); provided, further, that no subsidiary shall be
designated as an Unrestricted Subsidiary unless (w) no creditor of such
subsidiary shall have any claim (whether pursuant to a Guarantee or otherwise)
against the Borrower or any of its Restricted Subsidiaries in respect of any
Indebtedness or other obligation (except for obligations arising by operation of
law, including joint and several liability for taxes, ERISA and similar items)
of such subsidiary (collectively, “Unrestricted Subsidiary Support
Obligations”), except pursuant to Investments which are made in accordance with
Section 6.11; (x) such subsidiary is not party to any transaction with the
Borrower or any Restricted Subsidiary unless the terms of such transaction
complies with Section 6.06 and (y) no Investments may be made in any such
subsidiary by the Borrower or any Restricted Subsidiary except to the extent
permitted under Section 6.11 (it being understood that, if a subsidiary is
designated as an Unrestricted Subsidiary after the Amendment Effective Date, the
aggregate Fair Market Value of all

 

41

--------------------------------------------------------------------------------



 

outstanding Investments owned by the Borrower and its Restricted Subsidiaries in
the subsidiary so designated shall be deemed to be an Investment made as of the
time of such designation and shall be subject to the limits set forth in
Section 6.11)).  It is understood that Unrestricted Subsidiaries shall be
disregarded for the purposes of any calculation pursuant to this Agreement
relating to financial matters with respect to the Borrower.

 

The Borrower may revoke the designation of a subsidiary as an Unrestricted
Subsidiary pursuant to a written notice to the Administrative Agent so long as,
after giving pro forma effect to such revocation, (i) (x) the Consolidated Net
Leverage Ratio shall be less than or equal to the Consolidated Net Leverage
Ratio and (y) the Interest Coverage Ratio shall be equal to or higher than the
Interest Coverage Ratio, in each case, then required to be maintained by the
Borrower pursuant to Section 6.10 (whether or not the Testing Condition is
satisfied) and (ii) no Default shall be in existence (a “Revocation”).  Upon any
Revocation, such Unrestricted Subsidiary shall constitute a Restricted
Subsidiary for all purposes of this Agreement and the Borrower shall comply with
Section 5.09 if such subsidiary is a Material Domestic Subsidiary.  In the case
of any Revocation, if the designation of such subsidiary as an Unrestricted
Subsidiary caused the available basket amount referred to in Section 6.11) to be
utilized by an amount equal to the aggregate Fair Market Value of all
outstanding Investments owned by the Borrower and its Restricted Subsidiaries in
the subsidiary so designated (the amount so utilized, the “Designation Amount”),
then, effective upon such Revocation, such available basket amount shall be
increased by the lesser of (i) the Designation Amount and (ii) the aggregate
Fair Market Value of all outstanding Investments owned by the Borrower and its
Restricted Subsidiaries in such subsidiary at the time of such Revocation.

 

“Unrestricted Subsidiary Support Obligations” has the meaning assigned to such
term in the definition of “Unrestricted Subsidiary.”

 

“U.S. Lender” means any Lender that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.14(e)(ii)(B)(3).

 

“Voting Stock” means the stock of the class or classes pursuant to which the
holders thereof have the general voting power under ordinary circumstances to
elect at least a majority of the Board of Directors of the Borrower
(irrespective of whether or not at the time stock of any other class or classes
shall have or might have voting power by reason of the happening of any
contingency).

 

“Weighted Average Life to Maturity” when applied to any Indebtedness at any
date, means the number of years obtained by dividing (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payment of principal, including
payment at final maturity, in respect thereof by (ii) the number of years
(calculated to the nearest one-twelfth) that shall elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness.

 

“Wholly Owned Subsidiary” means a subsidiary of which 100% of the Equity
Interests (except for directors’ qualifying shares or certain minority interests
owned by other Persons solely due to local law requirements that there be more
than one stockholder, but which interest is not in excess of what is required
for such purpose) are owned directly by the Borrower or through one or more
Wholly Owned Subsidiaries and, solely for the purpose of the definition of
“Material Domestic Subsidiary,” excluding any subsidiary whose sole assets are
Equity Interests in one or more subsidiaries that are not Wholly Owned
Subsidiaries.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

42

--------------------------------------------------------------------------------



 

“Yen” and “¥” mean the lawful currency of Japan.

 

SECTION 1.02              Classification of Loans and Borrowings.  For purposes
of this Agreement, Loans may be classified and referred to by Class (e.g., a
“Term Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency Term Loan”).  Borrowings also may be classified and
referred to by Class (e.g., a “Term Borrowing”) or by Type (e.g., a
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency Term
Borrowing”).

 

SECTION 1.03              Terms Generally.  The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined. 
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.  The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.” 
The word “will” shall be construed to have the same meaning and effect as the
word “shall.”  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented, restated, amended and restated, extended or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.  The foregoing standards shall also apply to the
other Loan Documents.

 

SECTION 1.04              Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided that
for purposes of any determinations associated with leases, including, without
limitation, determinations of whether such leases are capital leases, whether
obligations under such leases are Capital Lease Obligations, the amount of any
Capital Lease Obligations associated with such leases, and the amount of
operating expenses associated with such leases, Consolidated EBITDA,
Consolidated Interest Expense, Indebtedness, the Consolidated Net Leverage
Ratio, the Secured Net Leverage Ratio and the Interest Coverage Ratio shall be
determined based on generally accepted accounting principles in the United
States of America in effect on the Amendment Effective Date; provided, further,
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Amendment Effective Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

 

SECTION 1.05              Change of Currency.  Each provision of this Agreement
also shall be subject to such reasonable changes of construction as the
Administrative Agent may from time to time specify after consultation with the
Borrower to be appropriate to the extent necessary to reflect a change in
currency of any country and any relevant market conventions or practices
relating to such change in currency.

 

SECTION 1.06              Currency Equivalents Generally.

 

(a)                                 Unless the context otherwise requires, any
amount specified in this Agreement to be in Dollars shall also include the
Dollar Amount of any Alternative Currency.  The maximum amount of Indebtedness
and other threshold amounts that the Borrower and its Restricted Subsidiaries
may incur under Article VI shall not be deemed to be exceeded, with respect to
any outstanding Indebtedness and other threshold amounts solely as a result of
fluctuations in the exchange rate of currencies.  When calculating capacity for
the incurrence of additional Indebtedness and other threshold amounts by the
Borrower and any Restricted Subsidiary, the exchange rate of currencies shall be
measured as of the date of such calculation.

 

43

--------------------------------------------------------------------------------



 

(b)                                 (i) The Administrative Agent shall determine
the Dollar Amount of any Letter of Credit denominated in an Alternative Currency
as of the date of the issuance thereof and on the first Business Day of each
calendar month on which such Letter of Credit is outstanding, in each case using
the Exchange Rate in effect on the date of determination, and each such amount
shall be the Dollar Amount of such Letter of Credit until the next required
calculation thereof pursuant to this Section.  The Administrative Agent shall in
addition determine the Dollar Amount of any Letter of Credit denominated in an
Alternative Currency as provided in Sections 2.17(e) and 2.17(l).

 

(ii)                                  The Administrative Agent shall determine
the Dollar Amount of any Borrowing denominated in an Alternative Currency on or
about the date of the commencement of the initial Interest Period therefor and
as of the date of the commencement of each subsequent Interest Period therefor,
in each case using the Exchange Rate in effect on the date of determination, and
each such amount shall, except as provided in the next sentence, be the Dollar
Amount of such Borrowing until the next required calculation thereof pursuant to
this Section.

 

(iii)                               The Administrative Agent may also determine
the Dollar Amount of any Borrowing or Letters of Credit denominated in an
Alternative Currency as of such other dates as the Administrative Agent shall
determine, in each case using the Exchange Rate in effect on the date of
determination, and each such amount shall be the Dollar Amount of such Borrowing
or Letter of Credit until the next calculation thereof pursuant to this Section.

 

(iv)                              The Administrative Agent shall notify the
Borrower, the applicable Lenders and the Issuing Bank of each determination of
the Dollar Amount of each Letter of Credit, Borrowing and LC Disbursement.

 

(c)                                  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any other
document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
times.

 

SECTION 1.07              Certain Determinations.

 

(a)                                 Notwithstanding anything to the contrary
herein, with respect to any amounts incurred or transactions entered into (or
consummated) in reliance on a provision of any covenant in this Agreement that
does not require compliance with a financial ratio or test (including the
Consolidated Net Leverage Ratio, any Secured Net Leverage Ratio or any Interest
Coverage Ratio) (any such amounts, the “Fixed Amounts”) substantially
concurrently or in a series of related transactions with any amounts incurred or
transactions entered into (or consummated) in reliance on a provision in such
covenant that requires compliance with any such financial ratio or test (any
such amounts, the “Incurrence Based Amounts”), it is understood and agreed that
the Fixed Amounts (and any cash proceeds thereof) in such covenant shall be
disregarded in the calculation of the financial ratio or test applicable to the
Incurrence Based Amounts in such covenant in connection with such incurrence,
but full pro forma effect shall be given to all applicable and related
transactions (including the use of proceeds of all Indebtedness to be incurred
and any repayments, repurchases and redemptions of Indebtedness) and all other
permitted pro forma adjustments.

 

(b)                                 The Borrower may elect, pursuant to an
Officer’s Certificate delivered to the Administrative Agent to treat all or any
portion of any revolving commitment or undrawn commitment under any Indebtedness
as being incurred and outstanding at such time and for so long as such
commitments remain outstanding (regardless of whether then drawn), in which case
any subsequent incurrence of Indebtedness under such commitment shall not be
deemed, for purposes of this calculation, to be an incurrence at such subsequent
time.

 

SECTION 1.08              Limited Condition Transactions.

 

(a)                                 In connection with any action being taken in
connection with a Limited Condition Transaction (other than a Borrowing of
Revolving Loans or an issuance of a Letter of Credit), for purposes of
determining compliance with any provision of this Agreement which requires that
no Default or Event of Default, as applicable,

 

44

--------------------------------------------------------------------------------



 

has occurred, is continuing or would result from any such action, as applicable,
such condition shall, at the option of the Borrower, be deemed satisfied, so
long as no Default or Event of Default, as applicable, exists on the date the
definitive agreement for such Limited Condition Transaction is entered into or
irrevocable notice of redemption, purchase, repurchase, defeasance, satisfaction
and discharge or repayment of Indebtedness, Disqualified Equity Interests or
Preferred Stock is given. For the avoidance of doubt, if the Borrower has
exercised its option under the first sentence of this clause (a), and any
Default or Event of Default, as applicable, occurs following the date the
definitive agreement for the applicable Limited Condition Transaction is entered
into or irrevocable notice of redemption, purchase, repurchase, defeasance,
satisfaction and discharge or repayment of Indebtedness, Disqualified Equity
Interests or Preferred Stock is given and prior to the consummation of such
Limited Condition Transaction, any such Default or Event of Default, as
applicable, shall be deemed to not have occurred or be continuing for purposes
of determining whether any action being taken in connection with such Limited
Condition Transaction is permitted hereunder.

 

(b)                                 In connection with any action being taken in
connection with a Limited Condition Transaction, for purposes of:

 

(i)                                determining compliance with any provision of
this Agreement which requires the calculation of the Consolidated Net Leverage
Ratio, the Secured Net Leverage Ratio or the Interest Coverage Ratio; or

 

(ii)                                testing baskets set forth in this Agreement
(including baskets measured as a percentage of Total Assets or Consolidated
EBITDA);

 

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”), the date of determination of whether any such action is permitted
hereunder, shall be deemed to be the date the definitive agreement for such
Limited Condition Transaction is entered into or irrevocable notice of
redemption, purchase, repurchase, defeasance, satisfaction and discharge or
repayment of Indebtedness, Disqualified Equity Interests or Preferred Stock is
given, as applicable (the “LCT Test Date”), and if, after giving pro forma
effect to the Limited Condition Transaction and the other transactions to be
entered into in connection therewith (including any incurrence or discharge of
Indebtedness and the use of proceeds of such incurrence) as if they had occurred
at the beginning of the most recent four consecutive fiscal quarters ending
prior to the LCT Test Date for which consolidated financial statements of the
Borrower are available, the Borrower could have taken such action on the
relevant LCT Test Date in compliance with such ratio, basket or amount, such
ratio, basket or amount shall be deemed to have been complied with. For the
avoidance of doubt, if the Borrower has made an LCT Election and any of the
ratios, baskets or amounts for which compliance was determined or tested as of
the LCT Test Date are exceeded as a result of fluctuations in any such ratio,
basket or amount, including due to fluctuations in Consolidated EBITDA or Total
Assets of the Borrower or the Person subject to such Limited Condition
Transaction or any applicable currency exchange rate, at or prior to the
consummation of the relevant transaction or action, such baskets, ratios or
amounts will not be deemed to have been exceeded as a result of such
fluctuations. If the Borrower has made an LCT Election for any Limited Condition
Transaction, then in connection with any subsequent calculation of any ratio,
basket or amount (other than the testing of any ratio for purposes of
Section 6.10 and the definition of “Pricing Grid”) on or following the relevant
LCT Test Date and prior to the earlier of the date on which such Limited
Condition Transaction is consummated or the definitive agreement for such
Limited Condition Transaction is terminated or expires without consummation of
such Limited Condition Transaction, any such ratio, basket or amount shall be
calculated on a pro forma basis assuming such Limited Condition Transaction and
other transactions in connection therewith (including any incurrence or
discharge of Indebtedness and the use of proceeds thereof) have been
consummated.

 

SECTION 1.09              Interest Rates; LIBOR Notification.  The
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “Eurocurrency Rate” or with respect to any alternative or
successor rate thereto, or replacement rate thereof, including without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate, as it may or may not be adjusted
pursuant to Section 2.11(c), will be similar to, or produce the same value or
economic

 

45

--------------------------------------------------------------------------------



 

equivalence of, the Eurocurrency Rate or have the same volume or liquidity as
did the London interbank offered rate prior to its discontinuance or
unavailability.

 

SECTION 1.10              Effect of this Agreement on the Original Credit
Agreement and the Other Existing Loan Documents.  Upon satisfaction of the
conditions set forth in Section 4.03, this Agreement shall become effective and
binding on the Borrower, the Lenders and the other parties hereto and the
provisions of the Original Credit Agreement shall be replaced by the provisions
of this Agreement; provided that (a) the Obligations (as defined in the Original
Credit Agreement) of the Borrower and the other Loan Parties under the Original
Credit Agreement that remain unpaid and outstanding as of and after giving
effect to the Amendment Effective Date shall continue to exist under and be
evidenced by this Agreement and the other Loan Documents, (b) all Loans under
and as defined in the Original Credit Agreement shall continue as Loans under
this Agreement, (c) subject to Section 9.16, the Collateral and the Loan
Documents shall continue to secure, guarantee, support and otherwise benefit the
Obligations of the Borrower and the other Loan Parties under this Agreement and
the other Loan Documents on the same terms as prior to the effectiveness hereof
and (d) any Person entitled to the benefits of Section 2.12, 2.13, 2.14 or 9.04
of the Original Credit Agreement shall continue to be entitled to the benefits
of the corresponding provisions of this Agreement. Each Loan Document that was
in effect immediately prior to the Amendment Effective Date (other than the
Original Credit Agreement) shall continue to be effective and, unless the
context otherwise requires, any reference to the Original Credit Agreement
contained therein shall be deemed to refer to this Agreement.

 

ARTICLE II

 

The Credits

 

SECTION 2.01              Commitments.

 

(a)                                 Subject to the terms and conditions hereof,
from time to time during the Revolving Commitment Period, each Revolving Lender
severally agrees to make to the Borrower revolving credit loans denominated in
Dollars or an Alternative Currency (“Revolving Loans”) in an aggregate principal
amount that will not result at the time of such Borrowing in (A) the Dollar
Amount of such Lender’s Outstanding Revolving Credit under the Revolving
Commitments exceeding such Lender’s Revolving Commitment or (B) the Dollar
Amount of such Lender’s Revolving Loans in Alternative Currencies exceeding such
Lender’s Revolving Commitment Percentage of the Alternative Currency Revolving
Sublimit.  During the Revolving Commitment Period the Borrower may use the
Revolving Commitments by borrowing, prepaying the Revolving Loans in whole or in
part, and reborrowing, all in accordance with the terms and conditions hereof. 
The Revolving Loans may from time to time be Eurocurrency Loans or, in the case
of Revolving Loans in Dollars, ABR Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.03 and 2.05.
Each Revolving Loan under the Revolving Commitments shall be made as part of a
Borrowing consisting of Revolving Loans made by the Revolving Lenders thereunder
ratably in accordance with their respective Revolving Commitments.  The failure
of any Revolving Lender to make any Revolving Loan required to be made by it
shall not relieve any other Revolving Lender of its obligations hereunder;
provided that the Revolving Commitments of the Revolving Lenders are several and
no Revolving Lender shall be responsible for any other Revolving Lender’s
failure to make Revolving Loans as required.  When more than one Class of
Revolving Loans exists, each Borrowing of Revolving Loans shall be made pro rata
across each Class.

 

(b)                                 Subject to the terms and conditions hereof,
each Initial Term Lender agrees to continue all of its Existing Term Loans (or
such lesser amount as the Administrative Agent may allocate, as agreed by the
Borrower) as Initial Term Loans under this Agreement as amended and restated on
the Amendment Effective Date.  Initial Term Loans that are repaid or prepaid may
not be reborrowed.

 

(c)                                  At the commencement of each Interest Period
for any Eurocurrency Borrowing, such Borrowing shall be in an aggregate
principal amount that is an integral multiple of $1,000,000 and not less than
$5,000,000 (or comparable amounts determined by the Administrative Agent in the
case of Alternative Currency).  At the time that each ABR Borrowing is made,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000; provided that an ABR Borrowing may be
in an aggregate principal amount that is equal to the entire unused balance of
the applicable outstanding Commitments.  Borrowings of more than one

 

46

--------------------------------------------------------------------------------



 

Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of 15 Eurocurrency Borrowings outstanding.

 

SECTION 2.02              Incremental Revolving Commitments and Incremental Term
Loans.

 

(a)                                 The Borrower may, by written notice to the
Administrative Agent from time to time, request Incremental Term Loan
Commitments and/or Incremental Revolving Commitments, as applicable, in an
amount not to exceed the Incremental Amount available at the time such
Incremental Term Loans are funded or established (if commitments in respect of
such Incremental Term Loans are established on a date prior to funding) or
Incremental Revolving Commitments are established (except, in each case, as set
forth in Section 1.08) from one or more Incremental Term Lenders and/or
Incremental Revolving Lenders (which, in each case, may include any existing
Lender (but no such Lender shall be required to participate in any such
Incremental Facility without its consent), but shall be required to be persons
which would qualify as assignees of a Lender in accordance with Section 9.05)
willing to provide such Incremental Term Loans and/or Incremental Revolving
Commitments, as the case may be, in their sole discretion; provided that each
Incremental Revolving Lender providing a commitment to make revolving loans
shall be subject to the approval of the Administrative Agent and, to the extent
the same would be required for an assignment under Section 9.05, the Issuing
Bank (which approvals shall not be unreasonably withheld, conditioned or
delayed).  Such notice shall set forth (i) the amount of the Incremental Term
Loan Commitments and/or Incremental Revolving Commitments being requested (which
shall be in minimum increments of $5,000,000 and a minimum amount of
$10,000,000, or equal to the remaining Incremental Amount or, in each case, such
lesser amount approved by the Administrative Agent) and (ii) the date on which
such Incremental Term Loan Commitments and/or Incremental Revolving Commitments
are requested to become effective.

 

(b)                                 The Borrower and each Incremental Term
Lender and/or Incremental Revolving Lender shall execute and deliver to the
Administrative Agent an Incremental Assumption Agreement and such other
documentation (including, without limitation, amendments to this Agreement) as
the Administrative Agent shall reasonably specify to evidence the Incremental
Term Loan Commitment of such Incremental Term Lender and/or Incremental
Revolving Commitment of such Incremental Revolving Lender.  Each Incremental
Assumption Agreement shall specify the terms of the applicable Incremental Term
Loans and/or Incremental Revolving Commitments; provided that:

 

(i)                                any Incremental Revolving Commitments shall
have the same terms as the Revolving Commitments, shall require no scheduled
amortization or mandatory commitment reduction prior to the Revolving
Termination Date and shall be on the same terms and pursuant to the same
documentation applicable to the Revolving Commitments,

 

(ii)                                the Incremental Revolving Commitments and
Incremental Term Loans shall not be guaranteed by any subsidiaries of the
Borrower that do not guarantee the Obligations and shall be secured on a pari
passu basis by the same Collateral (and no additional Collateral) securing the
Obligations,

 

(iii)                                 the scheduled final maturity date of any
Incremental Facility shall be no earlier than the Initial Term Loan Maturity
Date (other than an earlier maturity date for customary bridge financings,
which, subject to customary conditions, would be automatically converted into or
required to be exchanged for permanent financing which does not provide for an
earlier maturity date than the dates specified above),

 

(iv)                               the Weighted Average Life to maturity of any
Incremental Term Facility shall be no shorter than the weighted average life to
maturity of the Initial Term Loan Facility (other than a shorter weighted life
to maturity for customary bridge financings, which, subject to customary
conditions, would be automatically converted into or required to be exchanged
for permanent financing which does not provide for shorter weighted average life
to maturity of the Initial Term Loan Facility); and

 

(v)                               any Incremental Term Facility shall be on
terms (other than pricing, amortization, maturity, prepayment premiums and
mandatory prepayments) and pursuant to documentation substantially similar to
the Initial Term Loan Facility or otherwise reasonably acceptable to the
Administrative Agent; provided that such Incremental Facilities (x) shall have
no financial maintenance covenants of a different

 

47

--------------------------------------------------------------------------------



 

type than the financial covenants set forth in Section 6.10, and no financial
maintenance covenants that are more restrictive than the financial covenants set
forth in Section 6.10, as determined in good faith by the Borrower and (y) shall
not have negative covenants and/or default provisions that, taken as a whole,
are materially more restrictive than those applicable to the Initial Term Loan
Facility as determined in good faith by the Borrower unless, in each case of
clauses (x) and (y) such terms (I) (if favorable to all then existing Lenders)
are in consultation with the Administrative Agent, incorporated into this
Agreement for the benefit of all then existing Lenders (unless such terms are of
the type customarily applicable only to term loans in which case they will be
incorporated for the benefit of existing Term Lenders only) (without further
amendment requirements) or (II) become applicable only after the Revolving
Facility shall have matured or been terminated and any Loans existing on the
date of the initial incurrence of (or commitment in respect of) such Incremental
Term Facility have been paid in full.

 

(c)                                  Each party hereto hereby agrees that, upon
the effectiveness of any Incremental Assumption Agreement, this Agreement and
any other Loan Document (including any Collateral Document) shall be amended or
amended and restated  to the extent (but only to the extent) necessary to
reflect the existence and terms of the Incremental Term Loan Commitments and/or
Incremental Revolving Commitments evidenced thereby as provided for in
Section 9.02.  Any amendment or amendment and restatement to this Agreement or
any other Loan Document that is necessary to effect the provisions of this
Section 2.02 (including, without limitation, to provide for the establishment of
Incremental Loans) and any such collateral and other documentation shall be
deemed “Loan Documents” hereunder and may be memorialized in writing between the
Administrative Agent and the Borrower and furnished to the other parties hereto.

 

(d)                                 [Reserved].

 

(e)                                  Notwithstanding the foregoing, no
Incremental Term Loan Commitment or Incremental Revolving Commitment shall
become effective under this Section 2.02 unless (i) no Default or Event of
Default shall exist after giving pro forma effect to such Incremental Term Loan
Commitment or Incremental Revolving Commitment and the incurrence of
Indebtedness thereunder and use of proceeds therefrom; provided that in the
event that any tranche of Incremental Facilities that are used to finance an
acquisition permitted hereunder, to the extent the Lenders participating in such
Incremental Facility (the “Incremental Lenders”) agree, the foregoing clause
(i) shall be tested at the time of the execution of the acquisition agreement
related to such acquisition (provided that such Incremental Lenders shall not be
permitted to waive any Default or Event of Default then existing or existing
after giving effect to such Incremental Facility); (ii) the conditions set forth
in Section 4.02 have been complied with whether or not a Borrowing is made under
the Incremental Facility on such date (other than clause (c) thereof which shall
only be required to be complied with if a Borrowing is made on such date);
(iii) after giving pro forma effect to such Incremental Term Loan Commitment or
Incremental Revolving Commitment and the incurrence of Indebtedness thereunder
(assuming such commitments are fully drawn on such date) and use of proceeds
therefrom the Borrower would be in compliance with Section 6.10 (whether or not
the Testing Condition is satisfied) as of the last day of the most recently
ended Test Period only on the date of the initial incurrence of (or commitment
in respect of) such Indebtedness; and (iv) the Administrative Agent shall have
received documents and legal opinions consistent with those delivered on the
Closing Date as to such matters as are reasonably requested by the
Administrative Agent.  The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Incremental Assumption Agreement.

 

(f)                                   Upon each increase in the establishment of
any Incremental Revolving Commitments pursuant to this Section 2.02, each Lender
immediately prior to such increase will automatically and without further act be
deemed to have assigned to each Incremental Revolving Lender providing a portion
of the Incremental Revolving Commitments in respect of such increase, and each
such Incremental Revolving Lender will automatically and without further act be
deemed to have assumed, a portion of such Lender’s participations hereunder in
outstanding Letters of Credit such that, after giving effect to each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding participations hereunder in Letters of Credit held by each Lender
(including each such Incremental Revolving Lender) will equal such Lender’s
Revolving Commitment Percentage and if, on the date of such increase, there are
any Revolving Loans outstanding, such Revolving Loans shall on or prior to the
effectiveness of such Incremental Revolving Commitments either be prepaid from
the proceeds of additional Revolving Loans made hereunder or assigned to an
Incremental Revolving Lender (in each case, reflecting such

 

48

--------------------------------------------------------------------------------



 

Incremental Revolving Commitments, such that Revolving Loans are held ratably in
accordance with each Lender’s pro rata share, after giving effect to such
increase), which prepayment or assignment shall be accompanied by accrued
interest on the Revolving Loans being prepaid.  The Administrative Agent and the
Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro rata
payment requirements contained elsewhere in this Agreement shall not apply to
the transactions effected pursuant to the immediately preceding sentence.  If
there is a new Revolving Borrowing on such Incremental Revolving Commitment
closing date, the Revolving Lenders after giving effect to such Incremental
Revolving Commitments shall make such Revolving Loans in accordance with
Section 2.01.

 

SECTION 2.03              Procedure for Borrowing.

 

(a)                                 To request a Borrowing on any Business Day,
the Borrower shall notify the Administrative Agent of such request (x) in the
case of ABR Loans, by telephone or electronic means (which notice must be
received by the Administrative Agent prior to 12:00 noon, New York City time on
the requested Borrowing Date) or (y) in the case of Eurocurrency Loans, in
writing (which notice must be received by the Administrative Agent prior to
12:00 noon, New York City time not less than (A) three Business Days prior to
the requested Borrowing Date for Dollar Borrowing requests and (B) four Business
Days prior to the requested Borrowing Date for Alternative Currency Revolving
Borrowing requests).  Any borrowing request shall be irrevocable (but may be
conditioned on the occurrence of any event if the borrowing request includes a
description of such event; provided that the relevant Lenders shall still be
entitled to the benefits of Section 2.13)  and any telephonic borrowing request
shall be confirmed promptly in writing.  Each such telephonic and written
borrowing request shall specify the amount, currency and Type of Borrowing to be
borrowed and the requested Borrowing Date.  Upon receipt of such notice, the
Administrative Agent shall promptly notify each relevant Lender thereof.  For
the avoidance of doubt, subject to Section 2.11, each Borrowing shall be
comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower may
request in accordance herewith and all Revolving Loans made in Alternative
Currencies shall be Eurocurrency Loans.

 

(b)                                 If no election as to the Type of Borrowing
is specified for a Borrowing in Dollars, then the requested Borrowing shall be
an ABR Borrowing.  If no Interest Period is specified with respect to any
requested Eurocurrency Borrowing, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.  If no currency is
specified for a Revolving Borrowing, the requested Borrowing shall be in
Dollars.  In making any determination of the Dollar Amount for purposes of
calculating the amount of Revolving Loans to be borrowed from the respective
Lenders on any date, the Administrative Agent shall use the relevant Exchange
Rate in effect on the date on which the Borrower delivers a borrowing request
for such Revolving Loans pursuant to the provisions of Section 2.03(a).

 

SECTION 2.04              Funding of Borrowings.

 

(a)                                 Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds (x) in the case of any Loan denominated in Dollars, by 3:00
p.m. New York City time and (y) in the case of any Loan denominated in an
Alternative Currency, by 12:00 noon local time in the place of settlement for
such Alternative Currency, in each case to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders. 
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower maintained with the Administrative Agent in New York City or to any
other account as shall have been designated by the Borrower in writing to the
Administrative Agent in the applicable borrowing request.  Each Lender at its
option may make any Eurocurrency Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan; provided that any exercise of
such option shall not affect the obligation of the Borrower to repay such Loan
in accordance with the terms.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed time of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable

 

49

--------------------------------------------------------------------------------



 

Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation in the relevant currency or
(ii) in the case of the Borrower, the interest rate applicable to such Loans in
the case of a Loan in Dollars or the applicable Eurocurrency Rate in the case of
a Revolving Loan in an Alternative Currency.  If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

(c)                                  The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and to make payments
pursuant to Sections 8.09 and 9.04(c) are several and not joint.  The failure of
any Lender to make any Loan or to fund any such participation or to make any
payment under Section 8.09 or 9.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and, other than pursuant to Section 2.18, no Lender shall be responsible for the
failure of any other Lender to so make its Loan or, to fund its participation or
to make its payment under Section 8.09 or 9.04(c).

 

SECTION 2.05              Interest Elections.

 

(a)                                 Each Borrowing denominated in Dollars
initially shall be of the Type specified in the applicable borrowing request,
and each Eurocurrency Borrowing in Dollars or an Alternative Currency shall have
an initial Interest Period as specified in such borrowing request.  Thereafter,
the Borrower may elect to convert any Borrowing denominated in Dollars to a
different Type or to continue such Borrowing as the same Type and may elect
successive Interest Periods for any Eurocurrency Borrowing in Dollars or, in the
case of Revolving Loans, an Alternative Currency, all as provided in this
Section.  The Borrower may elect different Types or Interest Periods, as
applicable, with respect to different portions of the affected Borrowing, in
which case each such portion shall be allocated ratably among the relevant
Lenders holding the Loans comprising the relevant portion of such Borrowing, and
the Loans comprising each such portion shall be considered a separate Borrowing.

 

(b)                                 To make an election pursuant to this
Section, the Borrower shall notify the Administrative Agent of such election by
telephone by the time that a request for a Borrowing would be required under
Section 2.03, if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election.  Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly in writing.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify (i) the Borrowing to which such Interest Election
Request applies and, if different options are being elected with respect to
different portions thereof, the portions thereof to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing),
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day, (iii) in the case of a Borrowing
denominated in Dollars, whether the resulting Borrowing is to be an ABR
Borrowing or a Eurocurrency Borrowing, and (iv) if the resulting Borrowing is a
Eurocurrency Borrowing, the Interest Period to be applicable thereto after
giving effect to such election, which shall be a period contemplated by the
definition of the term “Interest Period.”  If any such Interest Election Request
requests a Eurocurrency Borrowing but does not specify an Interest Period, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each relevant Lender of
the details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)                                  If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurocurrency Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be continued as such for an Interest Period of one month.  Notwithstanding
any contrary provision hereof, if an Event of Default has occurred and is
continuing and the Administrative Agent, at the request of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing in Dollars may be converted to or continued as a

 

50

--------------------------------------------------------------------------------



 

Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency Borrowing
denominated in Dollars shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto and (iii) each Eurocurrency Borrowing in an
Alternative Currency shall be continued as such for an Interest Period of not
more than one month.

 

SECTION 2.06              Termination and Reduction of Commitments.  The
Borrower shall have the right, upon not less than three Business Days’ notice to
the Administrative Agent, to terminate the Commitments of any Class or, from
time to time, to reduce the amount of the Commitments of any Class; provided
that no such termination or reduction of Revolving Commitments shall be
permitted if, after giving effect thereto and to any prepayments of the
Revolving Loans made on the effective date thereof, the Outstanding Revolving
Credits would exceed the Total Revolving Commitments.  Any such reduction shall
be in an amount equal to an integral multiple of $1,000,000 and not less than
$5,000,000 and shall reduce permanently the Commitments of such Class then in
effect.

 

SECTION 2.07              Repayment of Loans; Evidence of Debt.

 

(a)                                 Any Lender may request that Loans made by it
be evidenced by a promissory note.  In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender or
its registered assigns and in a form approved by the Administrative Agent. 
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.05) be
represented by one or more promissory notes in such form payable to such payee
or its registered assigns.

 

(b)                                 The Borrower unconditionally promises to pay
the then unpaid principal amount of each Revolving Loan on the Revolving
Termination Date.

 

(c)                                  The Borrower shall repay principal of
outstanding Initial Term Loans on the last Business Day of each March, June,
September and December of each year (commencing on the applicable day of the
first full fiscal quarter of the Borrower after the Closing Date) and on the
Initial Term Loan Maturity Date, in an aggregate principal amount of such
Initial Term Loans equal to (A) in the case of quarterly payments due prior to
the Initial Term Loan Maturity Date, an amount equal to a percentage determined
in accordance with the then Applicable Amortization Rate of the aggregate
principal amount of such Initial Term Loans incurred on the Closing Date, and
(B) in the case of such payment due on the Initial Term Loan Maturity Date, an
amount equal to the then unpaid principal amount of such Initial Term Loans
outstanding.

 

(d)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(e)                                  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the currency and Type thereof and the Interest Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for the account of the
relevant Lenders and each relevant Lender’s share thereof.

 

(f)                                   The entries made in the accounts
maintained pursuant to paragraph (c) or (d) of this Section shall be conclusive
absent manifest error of the existence and amounts of the obligations recorded
therein; provided that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement.

 

SECTION 2.08              Prepayments.

 

(a)                                 The Borrower may at any time and from time
to time prepay Loans, in whole or in part, without premium or penalty, upon
notice delivered to the Administrative Agent no later than 12:00 noon, New York
City time (or in the case of an Alternative Currency, 11:00 a.m., London time),
not less than three Business Days prior thereto, in the case of Eurocurrency
Loans, no later than 12:00 noon, New York City time, on the date of such notice,
in the case of ABR Loans, which notice shall specify the date and amount of
prepayment and the Loans to be prepaid; provided that, if a Eurocurrency Loan is
prepaid on any day other than the last day of the Interest Period

 

51

--------------------------------------------------------------------------------



 

applicable thereto, the Borrower shall also pay any amounts owing pursuant to
Section 2.13.  Each such notice may be conditioned on the occurrence of one or
more events (it being understood that the Administrative Agent and Lenders shall
be entitled to assume that the Loans contemplated by such notice are to be made
unless the Administrative Agent shall have received written notice revoking such
notice of prepayment on or prior to the date of such prepayment).  Upon receipt
of any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.  If any such notice is given, the amount specified in such
notice shall be due and payable on the date specified therein, together with
accrued interest to such date on the amount prepaid.  Partial prepayments of
Loans shall be in an aggregate principal amount that is an integral multiple of
$1,000,000 and not less than $5,000,000 (or comparable amounts determined by the
Administrative Agent in the case of Alternative Currency); provided that,
notwithstanding anything herein to the contrary, the Borrower may make a
prepayment of any Term Loans in an amount equal to the next succeeding quarterly
amortization payment related to such Term Loans.  In the case of each prepayment
of Loans pursuant to this Section 2.08(a), the Borrower may in its sole
discretion select the Loans (of any Class) to be repaid, and such prepayment
shall be paid to the appropriate Lenders in accordance with their respective pro
rata share of such Loans.

 

(b)                                 If at any time for any reason the sum of the
Dollar Amount of Outstanding Revolving Credit exceeds the Total Revolving
Commitments, the Borrower shall upon learning thereof, or upon the request of
the Administrative Agent, immediately prepay the Revolving Loans in an aggregate
principal amount at least equal to the amount of such excess; provided that
solely with respect to any excess resulting from currency exchange rate
fluctuations, this Section 2.08(b) shall not apply unless, on the last day of
any fiscal quarter of the Borrower, the Dollar Amount of Outstanding Revolving
Credit exceeds the Total Revolving Commitments by more than 2.5% as a result of
such fluctuations.

 

(c)                                   The Borrower shall apply (1) all Net
Proceeds (other than Net Proceeds of the kind described in the following clause
(2)) within five (5) Business Days after receipt thereof to prepay Term Loans in
accordance with clauses (e) and (f) below; provided that no such prepayment
shall be required if, on a pro forma basis after giving effect to such Asset
Sale or Recovery Event, the Secured Net Leverage Ratio is less than 4.00 to 1.00
and (2) all Net Proceeds from any issuance or incurrence of Refinancing Term
Loans, no later than three (3) Business Days after the date on which such
Refinancing Term Loans are incurred, to prepay Term Loans in accordance with
Section 2.20.  Notwithstanding anything to the contrary herein, mandatory
prepayments with respect to Net Proceeds received by a Foreign Subsidiary of the
Borrower pursuant to the preceding clause (c) shall be (x) net of any additional
Taxes paid, or estimated by the Borrower in good faith to be payable, as a
result of the repatriation of such proceeds and (y) not required to the extent
that the Borrower determines in good faith that such repatriation would result
in adverse Tax consequences that are not de minimis or would be prohibited or
restricted by applicable Requirements of Law; provided that, (i) the Borrower
shall use commercially reasonable efforts to eliminate such Tax effects in
respect of such repatriation and (ii) once the repatriation of any such funds is
permitted under the applicable Requirements of Law and no longer results in
adverse Tax consequences that are not de minimis, an amount equal to such Net
Proceeds will be promptly applied (net of additional Taxes payable or reserved
against as a result thereof) to the prepayment of the Term Loans in accordance
with this Section 2.08.

 

(d)                                 [Reserved].

 

(e)                                  Amounts to be applied in connection with
prepayments of Term Loans pursuant to this Section 2.08 shall be applied to the
prepayment of the Term Loans in accordance with Section 2.15(b) until paid in
full.  In connection with any mandatory prepayments by the Borrower of the Term
Loans pursuant to this Section 2.08, such prepayments shall be applied on a pro
rata basis to the then outstanding Term Loans being prepaid irrespective of
whether such outstanding Term Loans are ABR Loans or Eurocurrency Loans;
provided that with respect to such mandatory prepayment, the amount of such
mandatory prepayment shall be applied (i) first to Term Loans that are ABR Loans
to the full extent thereof before application to Term Loans that are
Eurocurrency Loans in a manner that minimizes the amount of any payments
required to be made by the Borrower pursuant to Section 2.13 and (ii) on a pro
rata basis with respect to each Class of Term Loans except to the extent any
Incremental Assumption Agreement, Extension Amendment or Refinancing Amendment
provides that the Class of Term Loans incurred thereunder is to receive less
than its pro rata share, in which case such prepayment shall be allocated to
such Class of Term Loans as set forth in such Incremental Assumption Agreement,
Extension Amendment or Refinancing

 

52

--------------------------------------------------------------------------------



 

Amendment and to the other Classes of Term Loans on a pro rata basis.  Each
prepayment of the Term Loans under this Section 2.08 shall be accompanied by
accrued interest to the date of such prepayment on the amount prepaid.

 

(f)                                   The Borrower shall notify the
Administrative Agent in writing of any mandatory prepayment of Term Loans
required to be made pursuant to Section 2.08(c)(1) at least four (4) Business
Days prior to the date of such prepayment.  Each such notice shall specify the
date of such prepayment and provide a reasonably detailed calculation of the
amount of such prepayment.  The Administrative Agent will promptly provide a
copy to each Term Lender of any such prepayment notice and written notice of
such Term Lender’s ratable portion of such prepayment (based on such Lender’s
pro rata share of each relevant Class of the Term Loans). Any Term Lender (a
“Declining Term Lender,” and any Term Lender which is not a Declining Term
Lender, an “Accepting Term Lender”) may elect, by delivering written notice to
the Administrative Agent and the Borrower no later than 5:00 p.m. one
(1) Business Day after the date of such Term Lender’s receipt of notice from the
Administrative Agent regarding such prepayment, that the full amount of any
mandatory prepayment otherwise required to be made with respect to the Term
Loans held by such Term Lender pursuant to Section 2.08(c)(1) not be made (the
aggregate amount of such prepayments declined by the Declining Term Lenders, the
“Declined Prepayment Amount”). If a Term Lender fails to deliver notice setting
forth such rejection of a prepayment to the Administrative Agent within the time
frame specified above or such notice fails to specify the principal amount of
the Term Loans to be rejected, any such failure will be deemed an acceptance of
the total amount of such mandatory prepayment of Term Loans.  In the event that
the Declined Prepayment Amount is greater than $0, the Administrative Agent will
promptly notify each Accepting Term Lender of the amount of such Declined
Prepayment Amount and of any such Accepting Term Lender’s ratable portion of
such Declined Prepayment Amount (based on such Lender’s pro rata share of the
Term Loans (excluding the pro rata share of Declining Term Lenders)). Any such
Accepting Term Lender may elect, by delivering, no later than 5:00 p.m. one
(1) Business Day after the date of such Accepting Term Lender’s receipt of
notice from the Administrative Agent regarding such additional prepayment, a
written notice, that such Accepting Term Lender’s ratable portion of such
Declined Prepayment Amount not be applied to repay such Accepting Term Lender’s
Term Loans, in which case the portion of such Declined Prepayment Amount which
would otherwise have been applied to such Term Loans of the Declining Term
Lenders shall instead be retained by the Borrower.  Each Term Lender’s ratable
portion of such Declined Prepayment Amount (unless declined by the respective
Term Lender as described in the preceding sentence) shall be applied to the
respective Term Loans of such Lenders.  For the avoidance of doubt, the Borrower
may, at its option, apply any amounts retained in accordance with the
immediately preceding sentence to prepay loans in accordance with
Section 2.08(a).

 

(g)                                  Any prepayment of Term Loans of any
Class shall be applied (i) in the case of prepayments made pursuant to
Section 2.08(a), to reduce the subsequent scheduled repayments of the Term Loans
of such Class to be made pursuant to Section 2.07 as directed by the Borrower,
or as otherwise provided in any Extension Amendment, any Incremental Assumption
Agreement or Refinancing Amendment, and (ii) in the case of prepayments made
pursuant to Section 2.08(c), to reduce the subsequent scheduled repayments of
the Term Loans of such Class to be made pursuant to this Section in direct order
of maturity, or as otherwise provided in any Extension Amendment, any
Incremental Assumption Agreement or Refinancing Amendment.

 

SECTION 2.09              Fees.

 

(a)                                 The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee
in Dollars for the period from and including the Amendment Effective Date to the
last day of the Revolving Commitment Period, computed at the applicable
Commitment Fee Rate on the average daily Dollar Amount of the Available
Revolving Commitment of such Revolving Lender during the period for which
payment is made, payable quarterly in arrears on each Revolving Fee Payment
Date, commencing on December 31, 2018.

 

(b)                                 The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Revolving Lender a participation
fee with respect to its participations in Letters of Credit, which shall accrue
at the same Applicable Rate used to determine the interest rate applicable to
Eurocurrency Loans on the average daily Dollar Amount of such Revolving Lender’s
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Amendment Effective Date
to but excluding the later of the date on which such Revolving Lender’s
Revolving Commitment terminates and the date on which such Revolving Lender
ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting fee,
which shall accrue at

 

53

--------------------------------------------------------------------------------



 

the rate of 0.125% per annum on the average daily Dollar Amount of the LC
Exposure of the Letters of Credit issued by it (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Amendment Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any such LC Exposure, as well as the fees agreed by the Issuing Bank and the
Borrower with respect to the issuance, amendment, renewal or extension of any
Letter of Credit or processing of drawings thereunder.  Participation fees and
fronting fees will be payable in Dollars quarterly in arrears on each Revolving
Fee Payment Date, commencing on December 31, 2018; provided that any such fees
accruing after the date on which the Revolving Commitments terminate shall be
payable on demand.  Any other fees payable to the Issuing Bank pursuant to this
paragraph shall be payable within 10 days after demand.  All participation fees
and fronting fees shall be computed on the basis of a year of 365/366 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

 

(c)                                  The Borrower agrees to pay to the
Administrative Agent the fees in the amounts and on the dates as set forth in
any fee agreements with the Administrative Agent and to perform any other
obligations contained therein.

 

(d)                                 All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent for
distribution to the applicable Lenders.  Fees paid shall not be refundable under
any circumstances.  All per annum fees shall be computed on the basis of a year
of 365/366 days for actual days elapsed; provided that commitment fees shall be
computed on the basis of a year of 360 days.

 

SECTION 2.10              Interest.

 

(a)                                 The Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

 

(b)                                 The Loans comprising each Eurocurrency
Borrowing in any currency shall bear interest at the Adjusted Eurocurrency Rate
for such currency for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

 

(c)                                  Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section (in the case of such other amount in Dollars) or 2% plus the
daily weighted average rate of all Loans in the relevant Alternative Currency
(in the case of any such other amount in such Alternative Currency).

 

(d)                                 Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and, in addition,
in the case of Revolving Loans, upon termination of the Revolving Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurocurrency Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360 days, except that (i)(A) interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate and (B) interest computed by reference to the Australian
Dollar Bank Bill Reference Rate and the CDOR Rate shall be computed on the basis
of a year of 365 days (or366 days in a leap year) and (ii) interest in respect
of Borrowings in Sterling shall be computed on the basis of 365 days, and in
each case of the foregoing clauses (i) and (ii) shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). 
The applicable Alternate Base Rate or Adjusted Eurocurrency Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

54

--------------------------------------------------------------------------------



 

SECTION 2.11              Alternate Rate of Interest.

 

(a)                                 If at the time that the Administrative Agent
shall seek to determine the Reference Bank Rate less than two Reference Banks
shall supply a rate to the Administrative Agent for purposes of determining the
Eurocurrency Rate for such Eurocurrency Borrowing, then (a) the Borrower and the
Administrative Agent may mutually agree in their reasonable discretion to
appoint one or more additional Reference Banks (subject to consent by such
Reference Bank(s)) for purposes of establishing the Reference Bank Rate that
shall be the Adjusted Eurocurrency Rate for such Interest Period for such
Eurocurrency Borrowing, or (b) if no additional Reference Banks are so appointed
or if additional Reference Banks are so appointed and less than two Reference
Banks supply such a rate, then the Administrative Agent shall be deemed to have
determined that adequate and reasonable means do not exist for ascertaining the
Eurocurrency Rate for such Eurocurrency Borrowing and Section 2.11(b)(i) shall
apply.

 

(b)                                 If prior to the commencement of any Interest
Period for a Eurocurrency Borrowing:

 

(i)                                the Administrative Agent determines (which
determination shall be conclusive and binding absent manifest error) that
adequate and reasonable means do not exist for ascertaining the Adjusted
Eurocurrency Rate for a Loan in the applicable currency or for the applicable
Interest Period; or

 

(ii)                                the Administrative Agent is advised by the
Required Lenders that the Adjusted Eurocurrency Rate or the Eurocurrency Rate,
as applicable, for a Loan in the applicable currency or for the applicable
Interest Period will not adequately and fairly reflect the cost to such Lenders
(or Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic means as soon as practicable
thereafter. If such notice is given, until the Administrative Agent notifies the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (A) any Eurocurrency Borrowing denominated in Dollars to be made
the rate of interest applicable to which is based on the Eurocurrency Rate
requested to be made on the first date of such Interest Period shall be
converted to an ABR Borrowing,  (B) any Loans denominated in Dollars that were
to have been converted on the first day of such Interest Period to or continued
as Eurocurrency Loans shall be converted to or continued as ABR Loans and (C) if
any borrowing request requests a Eurocurrency Borrowing, such Borrowing, if
denominated in Dollars, shall be made as an ABR Borrowing, and if such borrowing
request requests a Borrowing denominated in an Alternative Currency or if any
Interest Election Request requests the continuation of a Eurocurrency Borrowing
in an Alternative Currency, such Borrowing or continuation shall be made or
continued as a Borrowing bearing interest at an interest rate reasonably
determined by the Administrative Agent, after consultation with the Borrower and
the applicable Lenders, to compensate the applicable Lenders for such Borrowing
in such currency for the applicable period plus the Applicable Rate; provided
that if the circumstances giving rise to such notice affect only Borrowings in
one currency, then Borrowings in other currencies will not be affected by the
provisions of this Section.

 

(c)                                  If at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in clause (b)(i) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (b)(i) have not arisen but either (w) the supervisor for the
administrator of the LIBOR Screen Rate has made a public statement that the
administrator of the LIBOR Screen Rate is insolvent (and there is no successor
administrator that will continue publication of the LIBOR Screen Rate), (x) the
administrator of the LIBOR Screen Rate has made a public statement identifying a
specific date after which the LIBOR Screen Rate will permanently or indefinitely
cease to be published by it (and there is no successor administrator that will
continue publication of the LIBOR Screen Rate), (y) the supervisor for the
administrator of the LIBOR Screen Rate has made a public statement identifying a
specific date after which the LIBOR Screen Rate will permanently or indefinitely
cease to be published or (z) the supervisor for the administrator of the LIBOR
Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBOR Screen Rate may no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrower shall endeavor
to establish an alternate rate of interest to the Eurocurrency Rate that gives
due consideration to the then prevailing market convention for determining a
rate of interest for syndicated loans in the United States at such time, and
shall enter

 

55

--------------------------------------------------------------------------------



 

into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable (but for
the avoidance of doubt, such related changes shall not include a reduction of
the Applicable Rate); provided that, if such alternate rate of interest as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement. Notwithstanding anything to the contrary in
Section 9.02, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five Business Days of the date notice of
such alternate rate of interest is provided to the Lenders, a written notice
from the Required Lenders stating that such Required Lenders object in good
faith to such amendment. Until an alternate rate of interest shall be determined
in accordance with this clause (c) (but, in the case of the circumstances
described in clause (ii) of the first sentence of this clause(c), only to the
extent the LIBOR Screen Rate for such Interest Period is not available or
published at such time on a current basis), (x) any  Eurocurrency Borrowing
denominated in Dollars to be made the rate of interest applicable to which is
based on the Eurocurrency Rate requested to be made on the first date of such
Interest Period shall be converted to an ABR Borrowing, (y) any Loans
denominated in Dollars that were to have been converted on the first day of such
Interest Period to or continued as Eurocurrency Loans shall be converted to or
continued as ABR Loans and (z) if any borrowing request requests a Eurocurrency
Borrowing, such Borrowing, if denominated in Dollars,  shall be made as an ABR
Borrowing, and if such borrowing request requests a Borrowing denominated in an
Alternative Currency or if any Interest Election Request requests the
continuation of a Eurocurrency Borrowing in an Alternative Currency, such
Borrowing or continuation shall be made or continued as a Borrowing bearing
interest at an interest rate reasonably determined by the Administrative Agent,
after consultation with the Borrower and the applicable Lenders, to compensate
the applicable Lenders for such Borrowing in such currency for the applicable
period plus the Applicable Rate; provided that if the circumstances giving rise
to such notice affect only Borrowings in one currency, then Borrowings in other
currencies will not be affected by the provisions of this Section.

 

SECTION 2.12              Increased Costs.

 

(a)                                 If any Change in Law shall:

 

(i)                                impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (including any reserve for eurocurrency funding that may
be established or reestablished under Regulation D of the Board);

 

(ii)                                impose on any Lender any Taxes other than
(A) Indemnified Taxes or Other Taxes indemnified under Section 2.14 or
(B) Excluded Taxes; or

 

(iii)                                 impose on any Lender or the London
interbank market any other condition affecting this Agreement or Eurocurrency
Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting into or maintaining any Eurocurrency
Loan (or of maintaining its obligation to make any such Loan) or to increase the
cost to such Lender or Issuing Bank of participating in, issuing or maintaining
any Letter of Credit or to reduce the amount of any sum received or receivable
by such Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

 

(b)                                 If any Lender determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

 

56

--------------------------------------------------------------------------------



 

(c)                                  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided, further, that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

SECTION 2.13              Break Funding Payments.  In the event of (a) the
payment of any principal of any Eurocurrency Loan other than on the last day of
an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurocurrency Loan on the date specified in any notice
delivered pursuant hereto or (d) the assignment of any Eurocurrency Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.16, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  In the case of a Eurocurrency Loan, such loss, cost
or expense to any Lender shall be deemed to be an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted Eurocurrency Rate that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the relevant currency of a
comparable amount and period from other banks in the eurocurrency market (but
not less than the available Adjusted Eurocurrency Rate quoted for the
Eurocurrency interest period equal to the period from the date of such event to
the last day of the then current Interest Period, or if there is no such
Eurocurrency interest period, the lower of the Eurocurrency rates quoted for the
closest Eurocurrency interest periods that are longer and shorter than such
period).  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error.  The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

 

SECTION 2.14              Taxes.

 

(a)                                 All payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Taxes unless required by
applicable Requirements of Law; provided that if any applicable withholding
agent shall be required by applicable Requirements of Law to deduct any Taxes in
respect of any such payments, then (i) if such Tax is an Indemnified Tax or
Other Tax, the sum payable shall be increased by the applicable Loan Party as
necessary so that after all required deductions (including deductions applicable
to additional sums payable under this Section 2.14) have been made the
applicable Lender (or, in the case of a payment made to the Administrative Agent
for its own account, the Administrative Agent) receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the applicable
withholding agent shall make such deductions and (iii) the applicable
withholding agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Requirements of Law.

 

(b)                                 In addition, without duplication of any
obligation set forth in subsection (a), the Borrower shall pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable
Requirements of Law.

 

(c)                                  Without duplication of any obligation set
forth in subsection (a) or (b), the Loan Parties shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full

 

57

--------------------------------------------------------------------------------



 

amount of any Indemnified Taxes paid by the Administrative Agent or such Lender,
as the case may be, on or with respect to any payment by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document and any
Other Taxes paid by the Administrative Agent or such Lender (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.14) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender, or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.  If the Borrower determines that there is a reasonable basis to contest
any Indemnified Tax or Other Tax for which it is responsible hereunder, without
limiting Borrower’s indemnification obligations hereunder,  such Administrative
Agent or Lender (as applicable) shall reasonably cooperate in pursuing such
contest (at Borrower’s expense) so long as pursuing such contest would not, in
the sole reasonable determination of such Administrative Agent or Lender, result
in any additional unreimbursed costs or expenses or be otherwise disadvantageous
to the Administrative Agent or such Lender.  This Section shall not be construed
to require the Administrative Agent or Lender to make available its tax returns
(or any other information relating to its Taxes which it deems confidential) to
the Borrower or any other Person.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent a copy, or if reasonably
available to the Borrower a certified copy, of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

 

(e)                                  (i)  Each Lender shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
Tax or at a reduced rate of withholding.

 

(ii)                                  Without limiting the generality of the
foregoing,

 

(A)                               any U.S. Lender shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), two properly
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding Tax;

 

(B)                               any Non-U.S. Lender shall, to the extent it is
legally eligible to do so, deliver to the Borrower and the Administrative Agent
on or prior to the date on which such Non-U.S. Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower or the Administrative Agent), whichever of the following is
applicable to establish such Non-U.S. Lender’s entitlement to a reduced rate of,
or exemption from, withholding:

 

(1)                                 two properly executed originals of IRS
Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to an income tax treaty to which the United
States is a party;

 

(2)                                 two properly executed originals of IRS
Form W-8ECI;

 

(3)                                 (x) two properly executed originals of a
certificate substantially in the form of Exhibit G-1 to the effect that such
Non-U.S. Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code, and that no
payments to be received by such Lender will be effectively connected income (a
“U.S. Tax Compliance Certificate”) and (y) two properly executed originals of
IRS Form W-8BEN or W-8BEN-E; or

 

58

--------------------------------------------------------------------------------



 

(4)                                 to the extent a Lender is not the beneficial
owner (for example, where the Lender is a partnership, or has sold a
participation), two properly executed originals of IRS Form W-8IMY, accompanied
by properly executed IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Non-U.S. Lender is a
partnership (and not a participating Lender), and one or more direct or indirect
partners of such Non-U.S. Lender are claiming the portfolio interest exemption,
such Non-U.S. Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit G-4 on behalf of such direct and indirect partner(s); and

 

(5)                                 any Non-U.S. Lender shall, to the extent it
is legally eligible to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Non-U.S. Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), executed originals of any other form
prescribed by applicable Requirements of Law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable
Requirements of Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made.

 

(iii)                               If a payment made to a Lender under this
Agreement or the other Loan Documents would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower or Administrative Agent, at the time or times prescribed
by applicable Requirements of Law and at such time or times reasonably requested
by the Borrower or the Administrative Agent, such documentation prescribed by
applicable Requirements of Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent  as may be
necessary for the Borrower or the Administrative Agent to comply with its
obligations under FATCA, to determine whether such Lender has or has not
complied with such Lender’s obligations under FATCA and, as necessary, to
determine the amount, if any, to deduct and withhold from such payment.  Solely
for purposes of this Section 2.14(e)(iii), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

(iv)                              Each Lender agrees that if any documentation
it previously delivered pursuant to this Section 2.14(e) expires or becomes
obsolete or inaccurate in any respect, it shall update such documentation or
promptly notify the Borrower and the Administrative Agent in writing of its
legal ineligibility to do so. Notwithstanding any other provision of this
Section 2.14(e), a Lender shall not be required to deliver any documentation
under this Section 2.14(e) that such Lender is not legally eligible to deliver.

 

(v)                                 Each Lender hereby authorizes the
Administrative Agent to deliver to the Loan Parties and to any successor
Administrative Agent any documentation provided by such Lender to the
Administrative Agent pursuant to this Section 2.14(e).

 

(f)                                   If the Administrative Agent or a Lender
determines, in its reasonable discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by a Loan Party or with
respect to which the Loan Party has paid additional amounts pursuant to this
Section 2.14, it shall pay over such refund to the Loan Party (but only to the
extent of indemnity payments made, or additional amounts paid, by the Loan Party
under this Section 2.14 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all reasonable out-of-pocket expenses (including any Taxes)
of the Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Loan Party agrees to repay the amount paid over to
the Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority.  This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its Taxes which it deems confidential) to
the Borrower or any other Person.

 

59

--------------------------------------------------------------------------------



 

(g)                                  For the avoidance of doubt, the term
“Lender” shall, for purposes of this Section 2.14, include any Issuing Bank.

 

SECTION 2.15              Pro Rata Treatment and Payments.

 

(a)                                 Each borrowing of Revolving Loans by the
Borrower from the Revolving Lenders and any reduction of the Revolving
Commitments of the Revolving Lenders shall be made pro rata according to the
respective Revolving Commitments then held by the Revolving Lenders.  Each
payment by the Borrower on account of any commitment fee or any letter of credit
fee shall be paid ratably to the Revolving Lenders entitled thereto.

 

(b)                                 Each prepayment by the Borrower (other than
any prepayment pursuant to Section 2.21) on account of principal of any Loans of
any Class shall be made pro rata according to the respective outstanding
principal amounts of Loans of such Class then held by the Lenders entitled to
such payment (subject in the case of Term Loans to Section 2.08(f)).  All
repayments of principal of any Loans at stated maturity or upon acceleration
shall be allocated pro rata according to the respective outstanding principal
amounts of the matured or accelerated Loans then held by the relevant Lenders. 
All payments of interest in respect of any Loans shall be allocated pro rata
according to the outstanding interest payable then owed to the relevant
Lenders.  Notwithstanding the foregoing, (A) any amount payable to a Defaulting
Lender under this Agreement (whether on account of principal, interest, fees or
otherwise but excluding any amount that would otherwise be payable to such
Defaulting Lender pursuant to Section 2.16 and Section 9.05) shall, in lieu of
being distributed to such Defaulting Lender, be retained by the Administrative
Agent in a segregated interest-bearing account and, subject to any applicable
Requirements of Law, be applied at such time or times as may be determined by
the Administrative Agent:  (1) first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent and the Issuing Bank
hereunder (including amounts owed under Section 2.09(b) or 9.04(c)), (2) second,
to the funding of any Loan or LC Disbursement required by this Agreement, as
determined by the Administrative Agent, (3) third, if so determined by the
Administrative Agent and Borrower, held in such account as cash collateral for
future funding obligations of the Defaulting Lender under this Agreement,
(4) fourth, pro rata, to the payment of any amounts owing to the Borrower or the
Lenders as a result of such Defaulting Lender’s breach of its obligations under
this Agreement and (5) fifth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction, and (B) if such payment is a prepayment of
the principal amount of Loans, such payment shall be applied solely to prepay
the Loans of all Non-Defaulting Lenders pro rata (based on the amounts owing to
each) prior to being applied to the prepayment of any Loan of any Defaulting
Lender.

 

(c)                                  All payments (including prepayments) to be
made by the Borrower hereunder, whether on account of principal, interest, fees
or otherwise, shall be made without setoff or counterclaim and shall be made
prior to 2:00 p.m., New York City time (or as specified in the next sentence in
the case of Loans in an Alternative Currency), on the date when due.  Except as
otherwise expressly provided herein, all payments by the Borrower hereunder with
respect to principal and interest on Loans in an Alternative Currency shall be
made on the dates specified herein for the pro rata account of the relevant
Lenders to which such payment is owed, in such Alternative Currency and in
immediately available funds not later than the Applicable Time specified by the
Administrative Agent to the Borrower by the same time at least one Business Day
prior to,  the date when due.  All payments received by the Administrative Agent
(i) after 2:00 p.m., New York City time, in the case of payments in Dollars, or
(ii) after the Applicable Time specified by the Administrative Agent in the case
of payments in an Alternative Currency, may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest and fees thereon.  All such
payments shall be made to the Administrative Agent at its offices at 500 Stanton
Christiana Road, NCC5, 1st Floor, Newark, Delaware except that payments pursuant
to Sections 2.12, 2.13, 2.14 and 9.04 shall be made directly to the Persons
entitled thereto.  The Administrative Agent shall distribute such payments to
the relevant Lenders promptly upon receipt in like funds as received.  If any
payment hereunder becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day.  In the case
of any extension of any payment of principal, interest thereon shall be payable
at the then Applicable Rate during such extension.

 

(d)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(subject to the rights of the Administrative Agent to hold and apply amounts to
be paid to a Defaulting Lender in accordance with Section

 

60

--------------------------------------------------------------------------------



 

2.15(b)) (i) first, towards payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, towards payment of
principal then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal then due to such parties.  To the
extent necessary, the Administrative Agent shall enter into foreign currency
exchange transactions on customary terms to effect any such ratable payment and
the payments made by the Administrative Agent following such transactions shall
be deemed to be payments made by or on behalf of the Borrower hereunder.

 

(e)                                  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements of a given Class resulting in such Lender receiving payment of a
greater proportion of the aggregate principal amount of its Loans and
participations in LC Disbursements of such Class and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of such Class of other Lenders to
the extent necessary so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements of such Class; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered,  such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower or any other Loan Party pursuant to and in accordance with the
express terms of this Agreement and the other Loan Documents or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant.

 

SECTION 2.16              Mitigation Obligations; Replacement of Lenders.

 

(a)                                 If any Lender requests compensation under
Section 2.12, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.14 or mitigate the applicability of Section 2.21 or any event that
gives rise to the operation of Section 2.21, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.12 or 2.14, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment. Each Lender may designate a different
lending office for funding or booking its Loans hereunder or assign its rights
and obligations hereunder to another of its offices, branches or affiliates;
provided that the exercise of this option shall not affect the obligations of
the Borrower to repay the Loan in accordance with the terms of this Agreement.

 

(b)                                 If any Lender requests compensation under
Section 2.12 or gives notice under Section 2.21, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, or if any Lender is a Defaulting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.05), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent (and if a Revolving Commitment is being assigned, the Issuing Bank), which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in unreimbursed LC Disbursements, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts) and (iii) in the case of any
such assignment resulting from a claim for compensation under Section 2.12 or
payments required to be made pursuant to Section 2.14, such assignment will
result in a reduction in such compensation or payments.  A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

 

61

--------------------------------------------------------------------------------



 

(c)                                  If any Lender (such Lender, a
“Non-Consenting Lender”) has failed to consent to a proposed amendment, waiver,
discharge or termination which pursuant to the terms of Section 9.02 requires
the consent of all of the Lenders affected and with respect to which the
Required Lenders shall have granted their consent, then the Borrower shall have
the right (unless such Non-Consenting Lender grants such consent) to replace
such Non-Consenting Lender by requiring such Non-Consenting Lender to assign its
Loans, and its Revolving Commitments hereunder to one or more assignees
reasonably acceptable to the Administrative Agent, provided that:  (a) all
amounts owing to such Non-Consenting Lender being replaced (other than principal
and interest) shall be paid in full to such Non-Consenting Lender concurrently
with such assignment, and (b) the replacement Lender (each such Lender, a
“Replacement Lender”) shall purchase the foregoing by paying to such
Non-Consenting Lender a price equal to the principal amount thereof plus accrued
and unpaid interest thereon. In connection with any such assignment the
Borrower, Administrative Agent, such Non-Consenting Lender and the Replacement
Lender shall otherwise comply with Section 9.05.

 

(d)                                 Notwithstanding anything herein to the
contrary, each party hereto agrees that any assignment pursuant to the terms of
Section 2.16(c) may be effected pursuant to an Assignment and Assumption
executed by the Borrower, the Administrative Agent and the assignee and that the
Lender making such assignment need not be a party thereto.

 

SECTION 2.17              Letters of Credit.

 

(a)                                 General.  Subject to the terms and
conditions set forth herein, the Borrower may request that standby letters of
credit denominated in Dollars or an Alternative Currency be issued under this
Agreement for its own account or the account of any Restricted Subsidiary, in a
form reasonably acceptable to the Administrative Agent and the Issuing Bank, at
any time and from time to time during the Revolving Commitment Period.  In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, the Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank and the Administrative Agent (reasonably in advance of
the requested date of issuance, amendment, renewal or extension, but in any
event no later than two Business Days prior to such date unless otherwise agreed
by the Issuing Bank and the Administrative Agent) a notice requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount and currency of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit.  If requested by the
Issuing Bank, the Borrower also shall submit a letter of credit application on
the Issuing Bank’s standard form in connection with any request for a Letter of
Credit.  A Letter of Credit shall be issued, amended, renewed or extended only
if, after giving effect to such issuance, amendment, renewal or extension
(i) the LC Exposure shall not exceed 30,000,000, (ii) the Dollar Amount of the
total Outstanding Revolving Credits shall not exceed the Total Revolving
Commitments, (iii) the Dollar Amount of the total Outstanding Revolving Credits
denominated in an Alternative Currency shall not exceed the Alternative Currency
Revolving Sublimit, (iv) with respect to such Issuing Bank, the sum of the
aggregate face amount of Letters of Credit issued by such Issuing Bank, when
aggregated with the outstanding Revolving Loans funded by such Issuing Bank,
shall not exceed its Revolving Commitment and (v) with respect to such Issuing
Bank, the sum of the aggregate face amount of Letters of Credit issued by such
Issuing Bank, when aggregated with the outstanding and unreimbursed LC
Disbursements funded by such Issuing Bank, shall not exceed its LC Commitment
Amount (unless in the case of this clause (iii) such Issuing Bank agrees to do
so in its sole discretion); provided that no Issuing Bank shall be obligated to
issue any trade or commercial Letters of Credit unless such Issuing Bank agrees
to do so in its sole discretion.  If the Borrower so requests in any applicable
letter of credit application, the Issuing Bank may, in its sole discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit the Issuing Bank to prevent any such extension at
least once in each twelve-month period

 

62

--------------------------------------------------------------------------------



 

(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued.  Unless otherwise directed by the Issuing Bank,
the Borrower shall not be required to make a specific request to the Issuing
Bank for any such extension.  Once an Auto-Extension Letter of Credit has been
issued, the Revolving Lenders shall be deemed to have authorized (but may not
require) the Issuing Bank to permit the extension of such Letter of Credit at
any time to an expiry date not later than the Letter of Credit expiration date
referenced in clause (c) below; provided, however, that the Issuing Bank shall
not permit any such extension if (A) the Issuing Bank has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof, or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Revolving Lender
or the Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing the Issuing
Bank not to permit such extension. The Issuing Bank shall not be under any
obligation to issue any Letter of Credit if:  (A) any order, judgment or decree
of any Governmental Authority or arbitrator shall by its terms purport to enjoin
or restrain the Issuing Bank from issuing the Letter of Credit, or any law
applicable to the Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the Issuing Bank shall prohibit, or request that the Issuing Bank refrain from,
the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon the Issuing Bank with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Bank is not otherwise compensated hereunder) not in effect on the Amendment
Effective Date, or shall impose upon the Issuing Bank any unreimbursed loss,
cost or expense which was not applicable on the Amendment Effective Date and
which the Issuing Bank in good faith deems material to it or (B) the issuance of
the Letter of Credit would violate one or more policies of the Issuing Bank
applicable to letters of credit generally.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) the date
one year after the date of the issuance of such Letter of Credit (or, in the
case of any renewal or extension thereof, one year after such renewal or
extension) and (ii) the date that is five Business Days prior to the Revolving
Termination Date.

 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the Issuing Bank or the Revolving
Lenders, the Issuing Bank hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from the Issuing Bank, a participation in such
Letter of Credit equal to such Revolving Lender’s Revolving Commitment
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Revolving
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Bank, such Revolving Lender’s Revolving
Commitment Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason.  Such payment by the Revolving Lenders shall be made (i) if the
currency of the applicable LC Disbursement or reimbursement payment shall be
Dollars, then in the currency of such LC Disbursement and (ii) subject to clause
(l) of this Section, if the currency of the applicable LC Disbursement or
reimbursement payment shall be an Alternative Currency, in Dollars in an amount
equal to the Dollar Amount of such LC Disbursement or reimbursement payment,
calculated by the Administrative Agent using the Exchange Rate on the applicable
LC Participation Calculation Date.  Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

 

(e)                                  Reimbursement.  If the Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent in the
currency of such LC Disbursement an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement

 

63

--------------------------------------------------------------------------------



 

prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 12:00 noon, New York City time, on the Business Day immediately
following the day that the Borrower receives such notice; provided that if such
LC Disbursement is denominated in Dollars and is not less than $1,000,000, the
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 that such payment be financed with an ABR
Revolving Borrowing in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing.  If the Borrower fails to make such
payment when due, (A) if such payment relates to a Letter of Credit denominated
in an Alternative Currency, automatically and no further action required, the
obligations of the Borrower to reimburse the applicable LC Disbursement shall be
permanently converted into an obligation to reimburse the Dollar Amount,
calculated using the Exchange Rate on the applicable LC Participation
Calculation Date, of such LC Disbursement and (B) in the case of each LC
Disbursement, the Administrative Agent shall notify each Revolving Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Revolving Lender’s Revolving Commitment Percentage thereof. 
Promptly following receipt of such notice, each Revolving Lender shall pay to
the Administrative Agent its Revolving Commitment Percentage of the payment then
due from the Borrower, in the same manner as provided in Section 2.04 with
respect to Loans made by such Revolving Lender (and Section 2.04 shall apply,
mutatis mutandis, to such payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Revolving Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse the Issuing Bank, then to such Revolving Lenders and
the Issuing Bank as their interests may appear.  Any payment made by a Revolving
Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Loans as contemplated above) shall
not constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement. If the Borrower’s reimbursement of, or
obligation to reimburse, any amounts in any Alternative Currency would subject
the Administrative Agent, the Issuing Bank or any Revolving Lender to any stamp
duty, ad valorem charge or similar Tax that would not be payable if such
reimbursement were made or required to be made in Dollars, such Borrower shall
pay the amount of any such Tax requested by the Administrative Agent, the
Issuing Bank or such Revolving Lender.

 

(f)                                   Obligations Absolute.  The Borrower’s
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder; provided that, subject to the penultimate
sentence of this clause (f), reimbursement obligations of the Borrower with
respect to a Letter of Credit may be subject to avoidance by the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower or any Restricted Subsidiary that are
caused by the Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.  Neither the Administrative Agent, the Revolving Lenders nor the
Issuing Bank, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents

 

64

--------------------------------------------------------------------------------



 

presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence, bad faith or
willful misconduct on the part of the Issuing Bank (as finally determined by a
court of competent jurisdiction), the Issuing Bank shall be deemed to have
exercised care in each such determination.  In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)                                  Disbursement Procedures.  The Issuing Bank
shall, within the period stipulated by the terms and conditions of the Letter of
Credit, following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit.  After such
examination, the Issuing Bank shall promptly notify the Administrative Agent and
the Borrower by telephone (confirmed by telecopy) of such demand for payment and
whether the Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any delay in giving such notice shall not relieve the Borrower of
its obligation to reimburse the Issuing Bank and the Revolving Lenders with
respect to any such LC Disbursement.

 

(h)                                 Interim Interest.  If the Issuing Bank shall
make any LC Disbursement, then, unless the Borrower shall reimburse such LC
Disbursement in full on the date set forth in paragraph (e) of this
Section 2.17, the unpaid amount thereof shall bear interest, for each day from
and including the date such LC Disbursement is required to be reimbursed to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum set forth in Section 2.10(c)(ii).  Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Revolving Lender to the extent of such payment.

 

(i)                                     Replacement of the Issuing Bank.  The
Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank.  The Administrative Agent shall notify the Revolving Lenders of
any such replacement of the Issuing Bank.  At the time any such replacement
shall become effective, the Borrower shall pay all unpaid fees accrued for the
account of the replaced Issuing Bank pursuant to Section 2.09(b).  From and
after the effective date of any such replacement, (i) the successor Issuing Bank
shall have all the rights and obligations of the Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to include
such successor and any previous Issuing Bank, or such successor and all previous
Issuing Banks, as the context shall require.  After the replacement of an
Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to issue additional Letters of
Credit.

 

(j)                                    Additional Issuing Banks.  From time to
time, the Borrower may by notice to the Administrative Agent designate any
Revolving Lender (in addition to the initial Issuing Bank) which agrees (in its
sole discretion) to act in such capacity and is reasonably satisfactory to the
Administrative Agent as an Issuing Bank.  Each such additional Issuing Bank
shall execute a counterpart of this Agreement upon the approval of the
Administrative Agent (which approval shall not be unreasonably withheld) and
shall thereafter be an Issuing Bank hereunder for all purposes.

 

(k)                                 Cash Collateralization.  If any Event of
Default shall occur and be continuing, on the Business Day that the Borrower
receives notice from the Administrative Agent or Revolving Lenders with LC
Exposure representing greater than 50% of the total LC Exposure demanding the
deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Revolving Lenders, an amount in
Dollars equal to 102% of the LC Exposure as of such date plus any accrued and
unpaid interest thereon; provided that (i) the amount payable in respect of any
Letter of Credit or LC Disbursement shall be payable in the currency of such
Letter of Credit or LC Disbursement, except that LC Disbursements in an
Alternative Currency in respect of which the Borrower’s

 

65

--------------------------------------------------------------------------------



 

reimbursement obligations have been converted in Dollars as provided in
paragraph (e) or (l) of this Section and interest accrued thereon shall be
payable in Dollars, and (ii) the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in clause (h) or
(i) of Section 7.01.  Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement with respect to the Revolving Facility.  The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account.  Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Borrower’s risk and
expense, such deposits shall not bear interest.  Interest or profits, if any, on
such investments shall accumulate in such account.  Moneys in such account shall
be applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other obligations of the Borrower under this Agreement with respect to the
Revolving Facility.  If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived.

 

(l)                                     Conversion. In the event that the Loans
become immediately due and payable on any date pursuant to Section 7.01, all
amounts (i) that the Borrower are at the time or become thereafter required to
reimburse or otherwise pay to the Administrative Agent in respect of LC
Disbursements made under any Letter of Credit denominated in an Alternative
Currency, (ii) that the Revolving Lenders are at the time or become thereafter
required to pay to the Administrative Agent (and the Administrative Agent is at
the time or becomes thereafter required to distribute to the Issuing Bank)
pursuant to paragraph (e) of this Section in respect of unreimbursed LC
Disbursements made under any Letter of Credit denominated in an Alternative
Currency and (iii) of each Revolving Lender’s participation in any Letter of
Credit denominated in an Alternative Currency under which an LC Disbursement has
been made shall, automatically and with no further action required, be converted
into the Dollar Amount, calculated using the Exchange Rate on such date (or in
the case of any LC Disbursement made after such date, on the date such LC
Disbursement is made), of such amounts. On and after such conversion, all
amounts accruing and owed to the Administrative Agent, the Issuing Bank or any
Revolving Lender in respect of the obligations described in this paragraph shall
accrue and be payable in Dollars at the rates otherwise applicable hereunder.

 

(m)                             Applicability of ISP; Limitation of Liability. 
Unless otherwise expressly agreed by the Issuing Bank and the Borrower when a
Letter of Credit is issued, the rules of the ISP shall apply to each standby
Letter of Credit.  Notwithstanding the foregoing, the Issuing Bank shall not be
responsible to the Borrower for, and the Issuing Bank’s rights and remedies
against the Borrower shall not be impaired by, any action or inaction of the
Issuing Bank required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including the Law or any order of a jurisdiction where the Issuing Bank or the
beneficiary is located, the practice stated in the ISP, or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade - International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.

 

(n)                                 Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Letter of
Credit or related document, the terms hereof shall control.

 

SECTION 2.18              Defaulting Lenders.  Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)                                 Fees shall cease to accrue on the Available
Revolving Commitment of such Defaulting Lender pursuant to Section 2.09(a).

 

66

--------------------------------------------------------------------------------



 

(b)                                 The Commitments, Loans and Outstanding
Revolving Credit of such Defaulting Lender shall not be included in determining
whether the Required Lenders have taken or may take any action hereunder
(including any consent to any amendment, waiver or other modification pursuant
to Section 9.02 or Section 9.03); provided that this Section 2.18(b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification effecting (i) an increase or extension of such Defaulting
Lender’s Revolving Commitment or (ii) the reduction or excuse of principal
amount of, or interest or fees payable on, such Defaulting Lender’s Loans or the
postponement of the scheduled date of payment of such principal amount, interest
or fees to such Defaulting Lender.

 

(c)                                  If any Letters of Credit exist at the time
such Lender becomes a Defaulting Lender then:

 

(i)                              Such Defaulting Lender’s LC Exposure shall be
reallocated among the Non-Defaulting Revolving Lenders in accordance with their
respective Revolving Commitment Percentages (but excluding the Revolving
Commitments of all the Defaulting Lenders from both the numerator and the
denominator) but only to the extent (x) the sum of all the Outstanding Revolving
Credits owed to all Non-Defaulting Lenders does not exceed the total of all
Non-Defaulting Lenders’ Available Revolving Commitments, (y) the representations
and warranties of each Loan Party set forth in the Loan Documents to which it is
a party are true and correct at such time, except to the extent that any such
representation and warranty relates to an earlier date (in which case such
representation and warranty shall be true and correct as of such earlier date),
and (z) no Default shall have occurred and be continuing at such time;

 

(ii)                               If the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall, within
two Business Days following notice by the Administrative Agent, cash
collateralize for the benefit of the Issuing Bank such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) for so long as any Letters of Credit are outstanding;

 

(iii)                                If the Borrower cash collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant clause (ii) above, the
Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.09(b) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized by
the Borrower;

 

(iv)                              If LC Exposures of the Non-Defaulting Lenders
are reallocated pursuant to clause (i) above, then the fees payable to the
Revolving Lenders pursuant to Section 2.09(a) and Section 2.09(b) shall be
adjusted to reflect such Non-Defaulting Lenders’ LC Exposure as reallocated; and

 

(v)                             If any Defaulting Lender’s LC Exposure is
neither cash collateralized nor reallocated pursuant to clauses (i) or
(ii) above, then, without prejudice to any rights or remedies of the Issuing
Bank or any Revolving Lender hereunder, all letter of credit fees payable under
Section 2.09(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Bank until such LC Exposure is cash collateralized and/or
reallocated.

 

(d)                                 So long as such Defaulting Lender is a
Defaulting Lender, the Issuing Bank shall not be required to issue, amend or
increase any Letter of Credit, unless it is satisfied that the related LC
Exposure will be 100% covered by the Available Revolving Commitments of the
Non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.18(c)(ii), and the participating interests in any
such newly issued or increased Letter of Credit shall be allocated among
Non-Defaulting Lenders in a manner consistent with Section 2.18(c)(i) (and such
Defaulting Lender shall not participate therein).

 

The rights and remedies against a Defaulting Lender under this Agreement are in
addition to other rights and remedies that Borrower may have against such
Defaulting Lender with respect to any funding default and that

 

67

--------------------------------------------------------------------------------



 

the Administrative Agent or any Lender may have against such Defaulting Lender
with respect to any funding default.  In the event that the Administrative
Agent, the Borrower and the Issuing Bank each agrees that a Defaulting Lender
has adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Total Revolving Exposure shall be readjusted to reflect the
inclusion of such Lender’s Available Revolving Commitment and on such date such
Lender shall purchase at par such of the Revolving Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause such outstanding Revolving Loans and funded and unfunded
participations in Letters of Credit to be held on a pro rata basis by the
Revolving Lenders (including such Lender) in accordance with their applicable
percentages, whereupon such Lender will cease to be a Defaulting Lender and will
be a Non-Defaulting Lender and any applicable cash collateral shall be promptly
returned to the Borrower and any LC Exposure of such Lender reallocated pursuant
to the requirements above shall be reallocated back to such Lender; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while that Lender was a Defaulting
Lender.  Except to the extent otherwise expressly agreed by the affected
parties, and subject to Section 9.19, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

 

SECTION 2.19              Extensions of Commitments.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, pursuant to one or more offers made from time to time by the
Borrower to all Lenders of any Class of Term Loans and/or Revolving Commitments
on a pro rata basis (based, in the case of an offer to the Lenders under any
Class of Term Loans, on the aggregate outstanding Term Loans of such Class and,
in the case of an offer to the Lenders under any Revolving Facility, on the
aggregate outstanding Revolving Commitments under such Revolving Facility, as
applicable), and on the same terms to each such Lender (“Pro Rata Extension
Offers”), the Borrower is hereby permitted to consummate transactions with
individual Lenders that agree to such transactions from time to time to extend
the maturity date of such Lender’s Loans and/or Commitments of such Class and to
otherwise modify the terms of such Lender’s Loans and/or Commitments of such
Class pursuant to the terms of the relevant Pro Rata Extension Offer (including,
without limitation, increasing the interest rate or fees payable in respect of
such Lender’s Loans and/or Commitments and/or modifying the amortization
schedule in respect of such Lender’s Loans).  For the avoidance of doubt, the
reference to “on the same terms” in the preceding sentence shall mean, (i) in
the case of an offer to the Lenders under any Class of Term Loans, that all of
the Term Loans of such Class are offered to be extended for the same amount of
time and that the interest rate changes and fees payable with respect to such
extension are the same and (ii) in the case of an offer to the Lenders under any
Revolving Facility, that all of the Revolving Commitments of such Facility are
offered to be extended for the same amount of time and that the interest rate
changes and fees payable with respect to such extension are the same.  Any such
extension (an “Extension”) agreed to between the Borrower and any such Lender
(an “Extending Lender”) will be established under this Agreement by implementing
a Term Loan for such Lender if such Lender is extending an existing Term Loan
(such extended Term Loan, an “Extended Term Loan”) or an Extended Revolving
Commitment for such Lender if such Lender is extending an existing Revolving
Commitment (such extended Revolving Commitment, an “Extended Revolving
Commitment,” and any Revolving Loan made pursuant to such Extended Revolving
Commitment, an “Extended Revolving Loan”).  Each Pro Rata Extension Offer shall
specify the date on which the Borrower proposes that the Extended Term Loan
shall be made or the proposed Extended Revolving Commitment shall become
effective, which shall be a date not earlier than five (5) Business Days after
the date on which the Pro Rata Extension Offer is delivered to the
Administrative Agent (or such shorter period agreed to by the Administrative
Agent in its reasonable discretion).

 

(b)                                 The Borrower and each Extending Lender shall
execute and deliver to the Administrative Agent an amendment to this Agreement
(an “Extension Amendment”) and such other documentation as the Administrative
Agent shall reasonably specify to evidence the Extended Term Loans and/or
Extended Revolving Commitments of such Extending Lender.  Each Extension
Amendment shall specify the terms of the applicable Extended Term Loans and/or
Extended Revolving Commitments; provided that (i) except as to interest rates,
fees and any other pricing terms, and amortization, final maturity date and
participation in prepayments and commitment reductions (which shall be
determined by the Borrower and set forth in the Pro Rata Extension Offer), the
Extended Term Loans shall, subject to clauses (ii) and (iii) of this proviso,
have (x) the same terms as the existing Class of Term Loans from which they are
extended or (y) such other terms as shall be reasonably satisfactory to the
Administrative Agent,

 

68

--------------------------------------------------------------------------------



 

(ii) the final maturity date of any Extended Term Loans shall be no earlier than
the Latest Maturity Date in effect on the date of incurrence, (iii) the Weighted
Average Life to Maturity of any Extended Term Loans shall be no shorter than the
remaining Weighted Average Life to Maturity of the Class of Term Loans to which
such offer relates, (iv) except as to interest rates, fees, any other pricing
terms and final maturity (which shall be determined by the Borrower and set
forth in the Pro Rata Extension Offer), any Extended Revolving Commitment shall
have (x) the same terms as the existing Class of Revolving Commitments from
which they are extended or (y) have such other terms as shall be reasonably
satisfactory to the Administrative Agent and, in respect of any other terms that
would affect the rights or duties of any Issuing Bank, such terms as shall be
reasonably satisfactory to such Issuing Bank, (v) any Extended Term Loans may
participate on a pro rata basis or a less than pro rata basis (but not a greater
than pro rata basis) than the Term Loans in any mandatory prepayment thereunder
and (vi) such Extended Term Loans shall not have at any time (x) any financial
maintenance covenants of a different type than the financial covenants set forth
in Section 6.10, or any financial maintenance covenants that are more
restrictive than the financial covenants set forth in Section 6.10 or
(y) negative covenants and/or default provisions that, taken as a whole, are
materially more restrictive than those applicable to the Initial Term Loan
Facility as determined in good faith by the Borrower unless, in each case of
clauses (x) and (y) such terms (I) (if favorable to all then existing Lenders)
are in consultation with the Administrative Agent, incorporated into this
Agreement for the benefit of all then existing Lenders (without further
amendment requirements) for so long as any such Extended Term Loans are
outstanding or (II) become applicable only after the Revolving Facility shall
have matured or been terminated and any Loans existing on the date of the
initial incurrence of  (or commitment in respect of ) such Extended Term Loans
have been paid in full.  Upon the effectiveness of any Extension Amendment, this
Agreement shall be amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Extended Term Loans and/or Extended
Revolving Commitments evidenced thereby as provided for in Section 9.02(c).  Any
such deemed amendment may be memorialized in writing by the Administrative Agent
with the Borrower’s consent (not to be unreasonably withheld) and furnished to
the other parties hereto.  If provided in any Extension Amendment with respect
to any Extended Revolving Commitments, and with the consent of each Issuing
Bank, participations in Letters of Credit shall be reallocated to lenders
holding such Extended Revolving Commitments in the manner specified in such
Extension Amendment, including upon effectiveness of such Extended Revolving
Commitment or upon or prior to the maturity date for any Class of Revolving
Commitments.

 

(c)                                  Upon the effectiveness of any such
Extension, the applicable Extending Lender’s Term Loan will be automatically
designated an Extended Term Loan and/or such Extending Lender’s Revolving
Commitment will be automatically designated an Extended Revolving Commitment. 
For purposes of this Agreement and the other Loan Documents, (i) if such
Extending Lender is extending a Term Loan, such Extending Lender will be deemed
to have a Term Loan having the terms of such Extended Term Loan and (ii) if such
Extending Lender is extending a Revolving Commitment, such Extending Lender will
be deemed to have a Revolving Commitment having the terms of such Extended
Revolving Commitment.

 

(d)                                 Notwithstanding anything to the contrary set
forth in this Agreement or any other Loan Document (including without limitation
this Section 2.19), (i) the aggregate amount of Extended Term Loans and Extended
Revolving Commitments will not be included in the calculation of clause (a) of
the definition of Incremental Amount, (ii) no Extended Term Loan or Extended
Revolving Commitment is required to be in any minimum amount or any minimum
increment, (iii) any Extending Lender may extend all or any portion of its Term
Loans and/or Revolving Commitment pursuant to one or more Pro Rata Extension
Offers (subject to applicable proration in the case of over participation)
(including the extension of any Extended Term Loan and/or Extended Revolving
Commitment), (iv) there shall be no condition to any Extension of any Loan or
Commitment at any time or from time to time other than notice to the
Administrative Agent of such Extension and the terms of the Extended Term Loan
or Extended Revolving Commitment implemented thereby, (v) all Extended Term
Loans, Extended Revolving Commitments and all obligations in respect thereof
shall be Obligations of the relevant Loan Parties under this Agreement and the
other Loan Documents that rank equally and ratably in right of security with all
other Obligations of the Class being extended, (vi) no Issuing Bank shall be
obligated to issue Letters of Credit under such Extended Revolving Commitments
unless it shall have consented thereto and (vii) there shall be no borrower
(other than the Borrower) and no guarantors (other than the Subsidiary
Guarantors) in respect of any such Extended Term Loans or Extended Revolving
Commitments.

 

69

--------------------------------------------------------------------------------



 

(e)                                  Each Extension shall be consummated
pursuant to procedures set forth in the associated Pro Rata Extension Offer;
provided that the Borrower shall cooperate with the Administrative Agent prior
to making any Pro Rata Extension Offer to establish reasonable procedures with
respect to mechanical provisions relating to such Extension, including, without
limitation, timing, rounding and other adjustments.

 

SECTION 2.20              Refinancing Amendments.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, the Borrower may by written notice to the Administrative Agent
establish one or more additional tranches of term loans under this Agreement
(such loans, “Refinancing Term Loans”) to refinance in whole or in part any
Class of Term Loans.  Each such notice shall specify the date (each, a
“Refinancing Effective Date”) on which the Borrower proposes that the
Refinancing Term Loans shall be made, which shall be a date not earlier than
five (5) Business Days after the date on which such notice is delivered to the
Administrative Agent (or such shorter period agreed to by the Administrative
Agent in its sole discretion); provided that:

 

(i)                                before and after giving effect to the
Borrowing of such Refinancing Term Loans on the Refinancing Effective Date each
of the conditions set forth in Section 4.02 shall be satisfied;

 

(ii)                                the final maturity date of the Refinancing
Term Loans shall be no earlier than the maturity date of the refinanced Term
Loans;

 

(iii)                                 the Weighted Average Life to Maturity of
such Refinancing Term Loans shall be no shorter than the then-remaining Weighted
Average Life to Maturity of the refinanced Term Loans;

 

(iv)                               the aggregate principal amount of the
Refinancing Term Loans shall not exceed the outstanding principal amount of the
refinanced Term Loans plus amounts used to pay fees, premiums, costs and
expenses (including original issue discount) and accrued interest associated
therewith;

 

(v)                               all other terms applicable to such Refinancing
Term Loans (other than provisions relating to original issue discount, upfront
fees, interest rates and any other pricing terms (optional prepayment or
mandatory prepayment or redemption terms shall be as agreed between the Borrower
and the Lenders providing such Refinancing Term Loans) taken as a whole shall
(as determined by the Borrower in good faith) be substantially similar to, or no
more restrictive to the Borrower and its Restricted Subsidiaries than, the
terms, taken as a whole, applicable to the Term Loans being refinanced (except
to the extent such covenants and other terms apply solely to any period after
the Latest Maturity Date or are otherwise reasonably acceptable to the
Administrative Agent);

 

(vi)                               there shall be no borrower (other than the
Borrower) and no guarantors (other than the Subsidiary Guarantors) in respect of
such Refinancing Term Loans;

 

(vii)                                Refinancing Term Loans shall not be secured
by any asset of the Borrower and its subsidiaries other than the Collateral;

 

(viii)                                 Refinancing Term Loans may participate on
a pro rata basis or on a less than pro rata basis (but not on a greater than pro
rata basis) in any mandatory prepayments (other than as provided otherwise in
the case of such prepayments pursuant to Section 2.08(c)) hereunder, as
specified in the applicable Refinancing Amendment;

 

(ix)                               Refinancing Term Loans shall not at any time
have (x) any financial maintenance covenants of a different type than the
financial covenants set forth in Section 6.10, or any financial maintenance
covenants that are more restrictive than the financial covenants set forth in
Section 6.10 or (y) negative covenants and/or default provisions that, taken as
a whole, are materially more restrictive than those applicable to the Initial
Term Loan Facility as determined in good faith by the Borrower unless, in each
case of clauses (x) and (y) such terms (I) (if favorable to all then existing
Lenders) are in consultation with the Administrative Agent, incorporated into
this Agreement for the benefit of all then existing Lenders

 

70

--------------------------------------------------------------------------------



 

(without further amendment requirements) for so long as any such Refinancing
Term Loans are outstanding or (II) become applicable only after the Revolving
Facility shall have matured or been terminated and any Loans existing on the
date of the initial incurrence of (or commitment in respect of) such Refinancing
Term Loans have been paid in full; and

 

(x)                               the Net Proceeds, if any, of such Refinancing
Term Loans shall be applied in accordance with Section 2.08(c).

 

(b)                                 The Borrower may approach any Lender or any
other person that would be a permitted assignee pursuant to Section 9.05 to
provide all or a portion of the Refinancing Term Loans; provided that any Lender
offered or approached to provide all or a portion of the Refinancing Term Loans
may elect or decline, in its sole discretion, to provide a Refinancing Term
Loan.  Any Refinancing Term Loans made on any Refinancing Effective Date shall
be designated an additional Class of Term Loans for all purposes of this
Agreement; provided, further, that any Refinancing Term Loans may, to the extent
provided in the applicable Refinancing Amendment governing such Refinancing Term
Loans, be designated as an increase in any previously established Class of Term
Loans made to the Borrower.

 

(c)                                  Notwithstanding anything to the contrary in
this Agreement, the Borrower may by written notice to the Administrative Agent
establish one or more additional Facilities (“Replacement Revolving Facilities”)
providing for revolving commitments (“Replacement Revolving Facility
Commitments” and the revolving loans thereunder, “Replacement Revolving Loans”),
which replace in whole or in part any Class of Revolving Commitments under this
Agreement.  Each such notice shall specify the date (each, a “Replacement
Revolving Facility Effective Date”) on which the Borrower proposes that the
Replacement Revolving Facility Commitments shall become effective, which shall
be a date not less than five (5) Business Days after the date on which such
notice is delivered to the Administrative Agent (or such shorter period agreed
to by the Administrative Agent in its reasonable discretion); provided that:

 

(i)                                before and after giving effect to the
establishment of such Replacement Revolving Facility Commitments on the
Replacement Revolving Facility Effective Date, each of the conditions set forth
in Section 4.02 shall be satisfied;

 

(ii)                                after giving effect to the establishment of
any Replacement Revolving Facility Commitments and any concurrent reduction in
the aggregate amount of any other Revolving Commitments, the aggregate amount of
Revolving Commitments shall not exceed the aggregate amount of the Revolving
Commitments outstanding immediately prior to the applicable Replacement
Revolving Facility Effective Date plus amounts used to pay fees, premiums, costs
and expenses (including original issue discount) and accrued interest associated
therewith;

 

(iii)                                 no Replacement Revolving Facility
Commitments shall have a final maturity date (or require commitment reductions
or amortizations) prior to the Revolving Termination Date for the Revolving
Commitments being replaced;

 

(iv)                               all other terms applicable to such
Replacement Revolving Facility (other than provisions relating to (x) fees,
interest rates and other pricing terms and prepayment and commitment reduction
and optional redemption terms which shall be as agreed between the Borrower and
the Lenders providing such Replacement Revolving Facility Commitments and
(y) the amount of any letter of credit sublimit under such Replacement Revolving
Facility, which shall be as agreed between the Borrower, the Lenders providing
such Replacement Revolving Facility Commitments, the Administrative Agent and
the replacement issuing bank, if any, under such Replacement Revolving Facility
Commitments) taken as a whole shall (as determined by the Borrower in good
faith) be substantially similar to, or no more restrictive to the Borrower and
its Restricted Subsidiaries than, those, taken as a whole, applicable to the
Revolving Commitments so replaced (except to the extent such covenants and other
terms apply solely to any period after the Revolving Termination Date or are
otherwise reasonably acceptable to the Administrative Agent);

 

71

--------------------------------------------------------------------------------



 

(v)                               there shall be no borrower (other than the
Borrower) and no guarantors (other than the Subsidiary Guarantors) in respect of
such Replacement Revolving Facility; and

 

(vi)                               Replacement Revolving Facility Commitments
and extensions of credit thereunder shall not be secured by any asset of the
Borrower and its subsidiaries other than the Collateral.

 

In addition, the Borrower may establish Replacement Revolving Facility
Commitments to refinance and/or replace all or any portion of a Term Loan
hereunder (regardless of whether such Term Loan is repaid with the proceeds of
Replacement Revolving Loans or otherwise), so long as the aggregate amount of
such Replacement Revolving Facility Commitments does not exceed the aggregate
amount of Term Loans repaid at the time of establishment thereof plus amounts
used to pay fees, premiums, costs and expenses (including original issue
discount) and accrued interest associated therewith (it being understood that
such Replacement Revolving Facility Commitment may be provided by the Lenders
holding the Term Loans being repaid and/or by any other person that would be a
permitted assignee hereunder) so long as:

 

(i)                                      before and after giving effect to the
establishment of such Replacement Revolving Facility Commitments on the
Replacement Revolving Facility Effective Date each of the conditions set forth
in Section 4.02 shall be satisfied to the extent required by the relevant
agreement governing such Replacement Revolving Facility Commitments,

 

(ii)                                      the remaining life to termination of
such Replacement Revolving Facility Commitments shall be no shorter than the
Weighted Average Life to Maturity then applicable to the refinanced Term Loans,

 

(iii)                                       the final termination date of the
Replacement Revolving Facility Commitments shall be no earlier than the
scheduled final maturity date of the refinanced Term Loans,

 

(iv)                                     there shall be no borrower (other than
the Borrower) and no guarantors (other than the Subsidiary Guarantors) in
respect of such Replacement Revolving Facility; and

 

(v)                                     all other terms applicable to such
Replacement Revolving Facility (other than provisions relating to (x) fees,
interest rates and other pricing terms and prepayment and commitment reduction
and optional redemption terms which shall be as agreed between the Borrower and
the Lenders providing such Replacement Revolving Facility Commitments and
(y) the amount of any letter of credit sublimit and swingline commitment under
such Replacement Revolving Facility, which shall be as agreed between the
Borrower, the Lenders providing such Replacement Revolving Facility Commitments,
the Administrative Agent and the replacement issuing bank, if any, under such
Replacement Revolving Facility Commitments) taken as a whole shall (as
determined by the Borrower in good faith) be substantially similar to, or no
more restrictive to the Borrower and its Restricted Subsidiaries than, those,
taken as a whole, applicable to the Term Loans being refinanced (except to the
extent such covenants and other terms apply solely to any period after the
latest scheduled final maturity date of any Loans then outstanding or are
otherwise reasonably acceptable to the Administrative Agent).

 

Solely to the extent that an Issuing Bank is not a replacement issuing bank, as
the case may be, under a Replacement Revolving Facility, it is understood and
agreed that such Issuing Bank shall not be required to issue any letters of
credit under such Replacement Revolving Facility and, to the extent it is
necessary for such Issuing Bank to withdraw as an Issuing Bank, as the case may
be, at the time of the establishment of such Replacement Revolving Facility,
such withdrawal shall be on terms and conditions reasonably satisfactory to such
Issuing Bank, as the case may be, in its sole discretion.  The Borrower agrees
to reimburse each Issuing Bank, as the case may be, in full upon demand, for any
reasonable and documented out-of-pocket cost or expense attributable to such
withdrawal.

 

(d)                                 The Borrower may approach any Lender or any
other person that would be a permitted assignee of a Revolving Commitment
pursuant to Section 9.05 to provide all or a portion of the Replacement
Revolving Facility Commitments; provided that any Lender offered or approached
to provide all or a portion of the Replacement Revolving Facility Commitments
may elect or decline, in its sole discretion, to provide a Replacement Revolving

 

72

--------------------------------------------------------------------------------



 

Facility Commitment. Any Replacement Revolving Facility Commitment made on any
Replacement Revolving Facility Effective Date shall be designated an additional
Class of Revolving Commitments for all purposes of this Agreement; provided that
any Replacement Revolving Facility Commitments may, to the extent provided in
the applicable Refinancing Amendment, be designated as an increase in any
previously established Class of Revolving Commitments.

 

(e)                                  The Borrower and each Lender providing the
applicable Refinancing Term Loans or Replacement Revolving Facility Commitments,
as applicable, shall execute and deliver to the Administrative Agent an
amendment to this Agreement (a “Refinancing Amendment”) and such other
documentation as the Administrative Agent shall reasonably specify to evidence
such Refinancing Term Loans and/or Replacement Revolving Facility Commitments. 
For purposes of this Agreement and the other Loan Documents, (A) if a Lender is
providing a Refinancing Term Loan, such Lender will be deemed to have a Term
Loan having the terms of such Refinancing Term Loan and (B) if a Lender is
providing a Replacement Revolving Facility Commitment, such Lender will be
deemed to have a Revolving Commitment having the terms of such Replacement
Revolving Facility Commitment.  Notwithstanding anything to the contrary set
forth in this Agreement or any other Loan Document (including without limitation
this Section 2.20), (i) the aggregate amount of Refinancing Term Loans and
Replacement Revolving Facility Commitments will not be included in the
calculation of clause (a) of the definition of Incremental Amount, (ii) no
Refinancing Term Loan or Replacement Revolving Facility Commitment is required
to be in any minimum amount or any minimum increment, (iii) there shall be no
condition to any incurrence of any Refinancing Term Loan or Replacement
Revolving Facility Commitment at any time or from time to time other than those
set forth in clause (a) or (c) above, as applicable and (iv) all Refinancing
Term Loans, Replacement Revolving Facility Commitments and all obligations in
respect thereof shall be Obligations under this Agreement and the other Loan
Documents that rank equally and ratably in right of security with the Term Loans
and other Obligations.

 

(f)                                   Each party hereto hereby agrees that, upon
the Refinancing Effective Date of any Refinancing Term Loans or Replacement
Revolving Facility Commitments, this Agreement shall be amended to the extent
(but only to the extent) necessary to reflect the existence and terms of the
Refinancing Term Loans or Replacement Revolving Facility Commitments evidenced
thereby as provided for in Section 9.02.  Any amendment to this Agreement or any
other Loan Document that is necessary to effect the provisions of this
Section 2.20 (including, without limitation, to provide for the establishment of
Incremental Term Loans) and any such collateral and other documentation shall be
deemed “Loan Documents” hereunder and may be memorialized in writing between the
Administrative Agent and the Borrower and furnished to the other parties hereto.

 

(g)                                  No term loan established and outstanding
under this Agreement pursuant to (i) any of Section 2.02, 2.19 or 2.20 or
(ii) an agreement or agreements in writing entered into by the Borrower and the
Required Lenders or by the Borrower and the Administrative Agent with the
consent of the Required Lenders shall at any time have (x) any financial
maintenance covenants of a different type than the financial covenants set forth
in Section 6.10, or any financial maintenance covenants that are more
restrictive than the financial covenants set forth in Section 6.10 or (y) have
negative covenants and/or default provisions that, taken as a whole, are
materially more restrictive than those applicable to the Initial Term Loan
Facility as determined in good faith by the Borrower unless, in each case of
clauses (x) and (y) such terms (I) (if favorable to all then existing Lenders)
are in consultation with the Administrative Agent, incorporated into this
Agreement for the benefit of all then existing Lenders (without further
amendment requirements) for so long as any such term loans are outstanding or
(II) become applicable only after the Revolving Facility shall have matured or
been terminated and any Loans existing on the date of the initial incurrence of
(or commitment in respect of) such term loan have been paid in full. This
Section 2.20(g) shall not be waived, amended, amended and restated or modified
except pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or by the Borrower and the Administrative
Agent with the consent of the Required Lenders.

 

SECTION 2.21              Illegality.  If any Lender reasonably determines that
any Change in Law has made it unlawful, or that any Governmental Authority has
asserted after the Amendment Effective Date that it is unlawful, for any Lender
or its applicable lending office to make, maintain or fund any Eurocurrency
Loans, or to determine or charge interest rates based upon the Eurocurrency
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars in
the London interbank market then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, (i) any

 

73

--------------------------------------------------------------------------------



 

obligations of such Lender to make or continue Eurocurrency Loans or to convert
ABR Borrowings to Eurocurrency Borrowings shall be suspended and (ii) if such
notice asserts the illegality of such Lender making or maintaining ABR Loans the
interest rate on which is determined by reference to the Eurocurrency Rate
component of the ABR, the interest rate on which ABR Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the ABR, in each case
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) the Borrower shall upon demand from such Lender (with a copy
to the Administrative Agent), at the Borrower’s determination, either (a) prepay
all Eurocurrency Borrowings of such Lender or (b) convert all Eurocurrency
Borrowings of such Lender to ABR Borrowings (the interest rate on such ABR Loans
of such Lender shall, if necessary to avoid such illegality, be determined by
the Administrative Agent without reference to the Eurocurrency Rate component of
the ABR), in each case, either on the last day of the Interest Period therefor,
if such Lender may lawfully continue to maintain such Eurocurrency Borrowings to
such day, or immediately, if such Lender may not lawfully continue to maintain
such Loans and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the Eurocurrency Rate, the
Administrative Agent shall during the period of such suspension compute the ABR
applicable to such Lender without reference to the Eurocurrency Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the Eurocurrency Rate.  Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.

 

ARTICLE III

 

Representations and Warranties

 

The Borrower represents and warrants to the Lenders that:

 

SECTION 3.01              Organization; Powers.  Each of the Borrower and its
Material Subsidiaries is duly organized, validly existing and, if applicable, in
good standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and is
qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, except, in each case, where the failure to
do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.02              Authorization; Enforceability.  The Transactions
(excluding use of proceeds) are within the corporate or other organizational
powers of the Loan Parties and have been duly authorized by all necessary
corporate or other organizational action.  This Agreement has been and each
other Loan Document will be duly executed and delivered by each Loan Party party
thereto.  This Agreement constitutes, and each other Loan Document when executed
and delivered will constitute a legal, valid and binding obligation of each Loan
Party party thereto, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights or remedies generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

SECTION 3.03              Governmental Approvals; No Conflicts.  The
Transactions (excluding use of proceeds) (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect or those which the failure to obtain would not be
reasonably expected to result in a Material Adverse Effect, (ii) the filing of
Uniform Commercial Code financing statements, (iii) filings with the United
States Patent and Trademark Office and the United States Copyright Office,
(iv) recordation of the Mortgages and (v) any other filings or registrations
required to perfect Liens created by the Collateral Documents, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of the Borrower or any other Loan Party or any order of
any Governmental Authority except where any such violation would not reasonably
expected to result in a Material Adverse Effect, (c) will not violate or result
in a default under any indenture, agreement or other instrument binding upon the
Borrower or any other Loan Party or its assets except as would not reasonably
expected to result in a Material Adverse Effect, and (d) will not result in the
creation or imposition of any Lien on any asset of the Borrower or any of its
Material Subsidiaries (other than any Permitted Lien).

 

74

--------------------------------------------------------------------------------



 

SECTION 3.04              Financial Position.  The Borrower has heretofore
furnished to the Lenders its (a) consolidated and combined balance sheet and
statements of operations, shareholders’ equity and cash flows as of and for the
fiscal years ended December 31, 2017 and 2016 reported on by Ernst & Young LLP,
independent public accountants and (b) consolidated balance sheet, consolidated
and combined statement of operations, consolidated statement of shareholders’
equity and consolidated and combined statement of cash flows for the six months
ended June 30, 2018.  Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (b) above.

 

SECTION 3.05              Properties.

 

(a)                                 Each of the Borrower and its Material
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for minor defects in
title and Permitted Liens that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes or as, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

 

(b)                                 Each of the Borrower and its Material
Subsidiaries owns, or is validly licensed to use, all Intellectual Property used
or held for use by such entities or necessary to operate their respective
businesses as currently conducted and contemplated to be conducted, and the
operation of their respective businesses by the Borrower and its Material
Subsidiaries does not infringe upon or otherwise violate the rights of any other
Person, except for any such Intellectual Property or infringements or violations
that, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.06              Litigation and Environmental Matters.

 

(a)                                 There are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened in writing against or affecting the
Borrower or any of its Restricted Subsidiaries (i) that would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) on the Amendment Effective Date, that involve this Agreement or
the Transactions (excluding use of proceeds).

 

(b)                                 Except with respect to any matters that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, neither the Borrower nor any of its Restricted
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received written notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis reasonably likely to result in
Environmental Liability.

 

SECTION 3.07              Compliance with Laws and Agreements.  Each of the
Borrower and its Material Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.  No Default has occurred and is continuing.

 

SECTION 3.08              Investment Company Status.  No Loan Party is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.  No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X.

 

SECTION 3.09              Taxes.  Each of the Borrower and its Material
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which the Borrower or such Material
Subsidiary, as applicable, has set aside on its books adequate reserves in

 

75

--------------------------------------------------------------------------------



 

accordance with GAAP or (b) to the extent that the failure to do so would not
reasonably be expected to, individually or in the aggregate, result in a
Material Adverse Effect.

 

SECTION 3.10              ERISA.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Accounting Standards Codification Topic 715) did not, as of the date of the
most recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan by an amount which, if it were to become due,
would cause a Material Adverse Effect.

 

SECTION 3.11              Disclosure.  As of the Amendment Effective Date, to
the best of the Borrower’s knowledge, neither the Lender Presentation nor any of
the other reports, financial statements, certificates or other written
information furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished), taken as a whole, contained any material misstatement of fact or
omitted to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading as of
the date furnished; provided that with respect to projected financial
information and other forward looking information and information of a general
economic nature, the Borrower represents only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time.

 

SECTION 3.12              Collateral Documents.

 

(a)                                 Each Collateral Document is effective to
create in favor of the Collateral Agent (for the benefit of the Secured Parties)
a legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof.  As of the Amendment Effective Date, in the case
of the Pledged Collateral described in the Security Agreement, when certificates
or promissory notes, as applicable, representing such Pledged Collateral and
required to be delivered under the Security Agreement are delivered to the
Collateral Agent, and in the case of the other Collateral described in the
Security Agreement (other than the Intellectual Property), when financing
statements and other filings specified in the Perfection Certificate are filed
in the offices specified in the Perfection Certificate, the Collateral Agent
(for the benefit of the Secured Parties) shall have a fully perfected Lien
(subject to all Permitted Liens) on, and security interest in, all right, title
and interest of the Loan Parties in such Collateral and, subject to
Section 9-315 of the New York Uniform Commercial Code, the proceeds thereof, as
security for the Obligations to the extent perfection can be obtained by filing
Uniform Commercial Code financing statements or possession.

 

(b)                                 When the Security Agreement or an ancillary
document thereunder is properly filed and recorded in the United States Patent
and Trademark Office and the United States Copyright Office, and, with respect
to Collateral in which a security interest cannot be perfected by such filings,
upon the proper filing of the financing statements referred to in clause
(a) above, the Collateral Agent (for the benefit of the Secured Parties) shall
have a fully perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties thereunder in the material United States
Intellectual Property included in the Collateral listed in such ancillary
document (it being understood that subsequent recordings in the United States
Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on registered trademarks and patents, trademark and
patent applications and registered copyrights acquired by the Loan Parties after
the Closing Date).

 

(c)                                  The Mortgages executed and delivered after
the Closing Date pursuant to Section 5.09, shall be effective to create in favor
of the Collateral Agent (for the benefit of the Secured Parties) or, if so
contemplated by the respective Mortgage, the Collateral Agent and the other
Secured Parties, legal, valid and enforceable Liens on all of the Loan Parties’
rights, titles and interests in and to the Mortgaged Property thereunder
(excluding any improvements to Real Property described in the definition of
“Excluded Collateral” in the Security Agreement, for which no representation is
made) and the proceeds thereof, and when such Mortgages are filed or recorded in
the proper real estate filing, registration or recording offices and any other
required registrations have been validly completed by or on behalf of the
Collateral Agent, and all relevant mortgage Taxes and recording and registration
charges are duly paid, the Collateral Agent (for the benefit of the Secured
Parties) shall have valid Liens with record or registered notice to third
parties on, and security interests in, all rights, titles and interests of the
Loan Parties in

 

76

--------------------------------------------------------------------------------



 

such Mortgaged Property and, to the extent applicable, subject to Section 9-315
of the Uniform Commercial Code, the proceeds thereof.

 

(d)                                 Notwithstanding anything herein (including
this Section 3.12) or in any other Loan Document to the contrary, neither the
Borrower nor any other Loan Party makes any representation or warranty as to the
effects of perfection or non-perfection, the priority or the enforceability of
any pledge of or security interest in any Equity Interests of any Foreign
Subsidiary, or as to the rights and remedies of the Administrative Agent,
Collateral Agent or any Lender with respect thereto, under foreign law.

 

SECTION 3.13              No Change.  Since December 31, 2017, there has been no
event that has had or would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

SECTION 3.14              Guarantors.  Set forth on Schedule 3.14 is a list of
all Subsidiary Guarantors on the Amendment Effective Date, together with the
jurisdiction of organization, and ownership and ownership percentages of Equity
Interests held by each such Subsidiary Guarantor in each direct subsidiary of
such Subsidiary Guarantor as of the Amendment Effective Date.

 

SECTION 3.15              Solvency.  Immediately after the consummation of the
Transactions to occur on the Amendment Effective Date, including the making of
each Loan to be made or continued on the Amendment Effective Date and the
application of the proceeds of such Loans, and after giving effect to the rights
of subrogation and contribution under the Guarantee Agreement, (a) the fair
value of the assets of the Borrower and its subsidiaries on a consolidated basis
will exceed their debts and liabilities, subordinated, contingent or otherwise,
(b) the present fair saleable value of the assets of the Borrower and its
subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability on their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured, (c) the Borrower and its subsidiaries on a
consolidated basis will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured and (d) the Borrower and its subsidiaries on a consolidated
basis will not have unreasonably small capital with which to conduct the
business in which they are engaged, as such business is now conducted and is
proposed to be conducted following the Amendment Effective Date.

 

SECTION 3.16              No Default.  No Default or Event of Default has
occurred and is continuing.

 

SECTION 3.17              Anti-Corruption Laws and Sanctions.  The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower, its subsidiaries and their respective directors,
officers and employees with Anti-Corruption Laws and applicable Sanctions, and
the Borrower and its subsidiaries and to their knowledge their respective
officers, directors and employees are in compliance with Anti-Corruption Laws
and applicable Sanctions in all material respects.  None of (a) the Borrower or
any subsidiary or (b) to the knowledge of the Borrower, any director, officer or
employee of the Borrower or any subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No proceeds of the Loans and no Letter of Credit shall be
used by the Borrower in violation of any Anti-Corruption Law or applicable
Sanctions.  No representation is made under this Section 3.17 with respect to
any of the end-user individuals of the internet services provided by the
Borrower or any of its subsidiaries.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01              Closing Date.  The obligations of the Lenders to make
the Initial Term Loans hereunder shall not become effective until the date on
which each of the following conditions is satisfied (or waived in accordance
with Section 9.02):

 

(a)                                 The Administrative Agent (or its counsel)
shall have received (including by telecopy or email transmission) from each Loan
Party party to the relevant Loan Document, a counterpart of such Loan Document
signed on behalf of such Loan Party.

 

77

--------------------------------------------------------------------------------



 

(b)                                 The Administrative Agent shall have received
a favorable written opinion (addressed to the Administrative Agent and the
Lenders as of the Closing Date and dated the Closing Date) of (i) Wachtell,
Lipton, Rosen & Katz, counsel for the Borrower and certain of the Loan Parties
and (ii) local counsel in each jurisdiction in which a Loan Party is organized
and the laws of which are not covered by the opinion referred to in (i) above,
in each case in form and substance reasonably satisfactory to the Administrative
Agent and its counsel.

 

(c)                                  The Administrative Agent shall have
received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of the Loan Parties, the authorization of the Transactions (excluding
use of proceeds) and any other legal matters relating to the Loan Parties, this
Agreement or the Transactions (excluding use of proceeds), including a
certificate of each Loan Party substantially in the form of Exhibit E, all in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel.

 

(d)                                 The Administrative Agent shall have received
a certificate, dated the Closing Date and signed by the Chief Executive Officer,
a Vice President, a Financial Officer of the Borrower or any other executive
officer of the Borrower who has specific knowledge of the Borrower’s financial
matters and is satisfactory to the Administrative Agent, confirming that (a) the
representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct as of the Closing Date and (b) as of the Closing
Date, no Default has occurred and is continuing.

 

(e)                                  There shall have been delivered to the
Administrative Agent an executed Perfection Certificate.

 

(f)                                   The Administrative Agent shall have
received a solvency certificate substantially in the form of Exhibit I, dated
the Closing Date and signed by the chief financial officer of the Borrower.

 

(g)                                  The Administrative Agent, the Lead
Arrangers and the Lenders shall have received all fees and other amounts due and
payable on or prior to the Closing Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses (including fees of legal
counsel to the Administrative Agent, the Lead Arrangers and the Lenders)
required to be reimbursed or paid by the Borrower hereunder.

 

(h)                                 Since December 31, 2016, there shall have
been no event that has had or would reasonably be expected to have a Material
Adverse Effect.

 

(i)                                     The Administrative Agent shall have
received the results of a recent Lien search with respect to each Loan Party,
and such search shall reveal no Liens on any of the assets of the Loan Parties
except for Liens permitted by Section 6.02 or discharged on or prior to the
Closing Date pursuant to documentation satisfactory to the Administrative Agent.

 

(j)                                    The Collateral Agent shall have received
the certificates representing the certificated Equity Interests pledged pursuant
to the Security Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof.

 

(k)                                 Each Uniform Commercial Code financing
statement or other filing required by the Security Agreement shall be in proper
form for filing.

 

(l)                                     Each Loan Party shall have provided the
documentation and other information requested by the Lenders that is required by
regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including without limitation, the
Act, in each case as requested at least three Business Days prior to the Closing
Date.

 

(m)                             The Administrative Agent shall have received an
executed promissory note payable to the order of each Lender that requested such
promissory note at least one Business Day prior to the Closing

 

78

--------------------------------------------------------------------------------



 

Date (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent.

 

(n)                                 The Borrower shall have paid as of the
Closing Date immediately after giving effect thereto to the Administrative Agent
for the account of each of the Initial Term Lenders, an upfront fee as
separately agreed.

 

(o)                                 To the extent required to be satisfied on
the Closing Date, the Collateral and Guarantee Requirement shall be satisfied
(or waived in accordance with Section 9.03) as of the Closing Date.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding. It is understood
that the Closing Date has occurred.

 

SECTION 4.02              Each Credit Event.  The obligation of each Lender to
make a Loan on the occasion of any Borrowing (other than a continuation or
conversion of an existing Borrowing) and the obligation of the Issuing Bank to
issue any Letter of Credit is subject to the satisfaction of the following
conditions:

 

(a)                                 The representations and warranties of each
Loan Party set forth in this Agreement shall be true and correct in all material
respects (except to the extent that any such representation and warranty is
qualified by materiality or Material Adverse Effect, in which case such
representation and warranty shall be true and correct in all respects) on and as
of the date of such Borrowing, except to the extent that any such representation
and warranty relates to an earlier date (in which case such representation and
warranty shall have been true and correct in all material respects (except to
the extent that any such representation and warranty is qualified by materiality
or Material Adverse Effect, in which case such representation and warranty shall
be true and correct in all respects) as of such earlier date); provided that in
the case of any Incremental Term Facility used to finance an acquisition
permitted hereunder, to the extent the Lenders participating in such Incremental
Term Facility agree, this Section 4.02(a) shall require only customary
“specified representations” and “acquisition agreement representations” (i.e.,
those representations of the seller or the target (as applicable) in the
applicable acquisition agreement that are material to the interests of the
Lenders and only to the extent that the Borrower or its applicable subsidiary
has the right to terminate its obligations under the applicable acquisition
agreement as a result of the failure of such representations to be accurate) be
true and correct in all material respects (except to the extent that any such
representation and warranty is qualified by materiality or Material Adverse
Effect, in which case such representation and warranty shall be true and correct
in all respects).

 

(b)                                 At the time of and immediately after giving
effect to such Borrowing, no Default or Event of Default shall have occurred and
be continuing.

 

(c)                                  The Administrative Agent or Issuing Bank
shall have received a borrowing notice in accordance with Section 2.03 or a
Letter of Credit request in accordance with Section 2.17(b), as applicable.

 

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower or other applicable Loan Party on the date thereof as to the
matters specified in paragraphs (a) and (b) of this Section.

 

SECTION 4.03              Amendment Effective Date.  The obligations of the
Lenders to make the Loans hereunder on or after the Amendment Effective Date
shall not become effective until the date on which each of the following
conditions is satisfied (or waived in accordance with Section 9.02):

 

(a)                                 Administrative Agent (or its counsel) shall
have received (including by telecopy or email transmission) (i) a counterpart of
this Agreement from the Borrower and each Lender under the Original Credit
Agreement immediately prior to the Amendment Effective Date (or, if any such
Lender is a Non-Consenting Lender, its Replacement Lender in accordance with
Section 2.16(c) of the Original Credit Agreement) and (ii) from each Loan Party,
a counterpart of the Reaffirmation Agreement signed on behalf of such Loan
Party.

 

79

--------------------------------------------------------------------------------



 

(b)                                 The Administrative Agent shall have received
a favorable written opinion (addressed to the Administrative Agent and the
Lenders as of the Amendment Effective Date and dated the Amendment Effective
Date) of (i) Wachtell, Lipton, Rosen & Katz, counsel for the Borrower and
certain of the Loan Parties and (ii) local counsel in each jurisdiction in which
a Loan Party is organized and the laws of which are not covered by the opinion
referred to in (i) above, in each case in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

 

(c)                                  The Administrative Agent shall have
received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of the Loan Parties, the authorization of the Transactions (excluding
use of proceeds) and any other legal matters relating to the Loan Parties, this
Agreement or the Transactions (excluding use of proceeds), including a
certificate of each Loan Party substantially in the form of Exhibit E, all in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel.

 

(d)                                 The Administrative Agent shall have received
a certificate, dated the Amendment Effective Date and signed by the Chief
Executive Officer, a Vice President, a Financial Officer of the Borrower or any
other executive officer of the Borrower who has specific knowledge of the
Borrower’s financial matters and is satisfactory to the Administrative Agent,
confirming that (a) the representations and warranties of each Loan Party set
forth in the Loan Documents are true and correct as of the Amendment Effective
Date and (b) as of the Amendment Effective Date, no Default has occurred and is
continuing.

 

(e)                                  The Administrative Agent shall have
received a solvency certificate in substantially the form of Exhibit I, dated
the Amendment Effective Date and signed by the Chief Executive Officer, a Chief
Financial Officer, a Chief Accounting Officer or any other executive officer of
the Borrower who has specific knowledge of the Borrower’s financial matters and
is satisfactory to the Administrative Agent.

 

(f)                                   The Administrative Agent, the Lead
Arrangers and the Lenders shall have received all fees and other amounts due and
payable on or prior to the Amendment Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses (including fees
of legal counsel to the Administrative Agent, the Lead Arrangers and the
Lenders) required to be reimbursed or paid by the Borrower hereunder.

 

(g)                                  Since December 31, 2017, there shall have
been no event that has had or would reasonably be expected to have a Material
Adverse Effect.

 

(h)                                 The Administrative Agent shall have received
the results of a recent Lien search with respect to each Loan Party, and such
search shall reveal no Liens on any of the assets of the Loan Parties except for
Liens permitted by Section 6.02 or discharged on or prior to the Amendment
Effective Date pursuant to documentation satisfactory to the Administrative
Agent.

 

(i)                                     To the extent not received prior to the
Amendment Effective Date, the Collateral Agent shall have received the
certificates representing the certificated Equity Interests pledged pursuant to
the Security Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof.

 

(j)                                    Each Loan Party shall have provided the
documentation and other information requested by the Lenders that is required by
regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including without limitation, the
Act, in each case as requested at least three Business Days prior to the
Amendment Effective Date.

 

(k)                                 The Administrative Agent shall have received
an executed promissory note payable to the order of each Lender that requested
such promissory note at least one Business Day prior to the Amendment Effective
Date (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent.

 

80

--------------------------------------------------------------------------------



 

(l)                                     The Borrower shall have paid to the
Administrative Agent (i) for the ratable account of the Lenders immediately on
or prior to the Amendment Effective Date, all accrued and unpaid interest on the
Initial Term Loans under the Original Credit Agreement and (ii) for its own
account, all accrued and unpaid fees payable pursuant to Section 2.09(c) of the
Original Credit Agreement, in each case to, but not including, the Amendment
Effective Date.

 

(m)                             The Borrower shall have paid to the
Administrative Agent for the account of each of the Revolving Lenders, as fee
compensation for the making of such Lender’s Revolving Commitment, an amendment
fee as separately agreed.

 

(n)                                 The entry into and effectiveness of the IAC
Credit Agreement shall have occurred substantially concurrently with the
effectiveness of this Agreement.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment Effective Date, and such notice shall be conclusive and binding.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Revolving Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit have expired or been cash
collateralized, the Borrower covenants and agrees with the Lenders that:

 

SECTION 5.01              Financial Statements; Other Information.  The Borrower
will furnish to the Administrative Agent and each Lender:

 

(a)                                 within 90 days after the end of each fiscal
year of the Borrower, its audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by Ernst & Young LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit except as to the effectiveness of
internal control over financial reporting with respect to any subsidiary
acquired during such fiscal year in accordance with Regulation S-X under the
Exchange Act, as interpreted by the implementation guidance of the U.S.
Securities Exchange Commission) to the effect that such consolidated financial
statements present fairly in all material respects the financial position and
results of operations of the Borrower and its consolidated subsidiaries on a
consolidated basis in accordance with GAAP consistently applied (except as
approved by such accountants and disclosed therein), and a schedule eliminating
Unrestricted Subsidiaries and reconciling to the financial statements in
reasonable detail, as determined by the Borrower if requested by the
Administrative Agent (on its own behalf or at the request of any Lender);

 

(b)                                 within 45 days after the end of each of the
first three fiscal quarters of each fiscal year of the Borrower, its
consolidated balance sheet and related statement of operations as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year and
the statement of cash flows for the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial position and results of
operations of the Borrower and its consolidated subsidiaries on a consolidated
basis in accordance with GAAP consistently applied (except as approved by such
officer and disclosed therein), subject to normal year-end audit adjustments and
the absence of footnotes, and a schedule eliminating Unrestricted Subsidiaries
and reconciling to the financial statements in reasonable detail as determined
by the Borrower if requested by the Administrative Agent (on its own behalf or
at the request of any Lender);

 

81

--------------------------------------------------------------------------------



 

(c)                                  within 90 days after the end of each fiscal
year of the Borrower, forecasts of the cash and cash equivalents and long-term
debt line items on the consolidated balance sheets and forecasts of the
statements of operations and cash flows, in each case of the Borrower and the
Restricted Subsidiaries on a quarterly basis for the then current fiscal year,
in each case prepared by management of Borrower and substantially in the form as
the forecasts delivered by the Borrower to the Lead Arrangers prior to the
Amendment Effective Date;

 

(d)                                 concurrently with any delivery of financial
statements under clause (a) or (b) above, a certificate of a Financial Officer
of the Borrower (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.10 (whether or not
the Testing Condition is satisfied), (iii) stating whether any change in GAAP or
in the application thereof that materially affects such financial statements has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate, (iv) setting
forth a description of any change in the jurisdiction of organization of the
Borrower or any Material Domestic Subsidiary since the date of the most recent
certificate delivered pursuant to this paragraph (d) (or, in the case of the
first such certificate so delivered, since the Closing Date) and (v) setting
forth a calculation in reasonable detail indicating which Domestic Subsidiaries
are Material Domestic Subsidiaries;

 

(e)                                  concurrently with any delivery of financial
statements under clause (a) above, a certificate of the accounting firm that
reported on such financial statements stating whether they obtained knowledge
during the course of their examination of such financial statements of any
Default (which certificate may be limited to the extent required by accounting
rules or guidelines and may be limited to accounting matters and disclaim
responsibility for legal interpretations);

 

(f)                                   at any time the Borrower or any ERISA
Affiliate participates in any Multiemployer Plan, promptly following receipt
thereof, copies of any documents described in Section 101(k) or 101(l) of ERISA
that the Borrower or any ERISA Affiliate may request with respect to any
Multiemployer Plan; provided that if the Borrower and/or any ERISA Affiliate has
not requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan then, upon reasonable request of the
Administrative Agent, the Borrower and/or its ERISA Affiliates shall promptly
make a request for such documents or notices from such administrator or sponsor
and the Borrower shall provide copies of such documents and notices to the
Administrative Agent (on behalf of each requesting Lender) promptly after
receipt thereof;

 

(g)                                  concurrently with the delivery of financial
statements under clause (a) above, an updated Perfection Certificate reflecting
all changes since the date of the information most recently received pursuant to
this clause (g) or Section 5.09(c) (or a certificate of a manager, executive
officer or Financial Officer of the Borrower or any other officer or similar
official thereof responsible for the administration of the obligations of such
person in respect of this Agreement, or any other duly authorized employee or
signatory of the Borrower certifying as to the absence of any changes to the
previously delivered update, if applicable); and

 

(h)                                 promptly following any reasonable request
therefor, such other information regarding the operations, business affairs and
financial position of the Borrower or any Restricted Subsidiary, or compliance
with the terms of this Agreement, as the Administrative Agent (on its own behalf
or at the request of any Lender) may reasonably request.

 

Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 5.01 may be satisfied with respect to the consolidated financial
information of the Borrower by furnishing the consolidated financial information
of any parent of the Borrower that, directly or indirectly, holds all of the
Equity Interests of the Borrower that would be required by clauses (a) and
(b) of this Section 5.01 with all references to the “Borrower” therein being
deemed to refer to such parent and all references to “Financial Officer” therein
being deemed to refer to a comparable officer of such parent; provided that such
financial statements are accompanied by a schedule (the

 

82

--------------------------------------------------------------------------------



 

“Reconciliation”) eliminating (A) such parent of the Borrower and any of such
parent’s subsidiaries other than the Borrower and its subsidiaries and
(B) Unrestricted Subsidiaries and reconciling to the financial statements in
reasonable detail as determined by the Borrower if requested by the
Administrative Agent (on its own behalf or at the request of any Lender).

 

Information required to be delivered pursuant to this Section 5.01 shall be
deemed to have been delivered if such information (including, in the case of
certifications required pursuant to clause (b) above, the certifications
accompanying any such quarterly report pursuant to Section 302 of the
Sarbanes-Oxley Act of 2002), or one or more annual or quarterly reports
containing such information, shall have been posted by the Administrative Agent
on IntraLinks or a similar site to which the Lenders have been granted access or
shall be available on the website of the SEC at http://www.sec.gov; provided
that the Borrower shall notify (which may be by facsimile or electronic mail)
the Administrative Agent of the posting of such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e. soft copies)
of such documents.  Information required to be delivered pursuant to this
Section 5.01 may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.  In the event any financial
statements delivered under clause (a) or (b) above shall be restated, the
Borrower shall deliver, promptly after such restated financial statements become
available, revised completed certificates with respect to the periods covered
thereby that give effect to such restatement, signed by a Financial Officer.

 

The Borrower acknowledges and agrees that all financial statements furnished
pursuant to paragraphs (a) and (b) above (but not any Reconciliation unless it
is marked “PUBLIC” by the Borrower) are hereby deemed to be Borrower Materials
suitable for distribution, and to be made available, to Public Lenders as
contemplated by Section 9.18 and may be treated by the Administrative Agent and
the Lenders as if the same had been marked “PUBLIC” in accordance with such
paragraph (unless the Borrower otherwise notifies the Administrative Agent in
writing on or prior to delivery thereof).

 

SECTION 5.02              Notices of Material Events.  The Borrower will furnish
to the Administrative Agent for delivery to each Lender prompt written notice of
the following:

 

(a)                                 the occurrence of any Default;

 

(b)                                 the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
the Borrower or any Restricted Subsidiary thereof as to which there is a
reasonable likelihood of an adverse determination that would reasonably be
expected to result in a Material Adverse Effect;

 

(c)                                  the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, would
reasonably be expected to result in liability of the Borrower or its Restricted
Subsidiaries in an amount which would constitute a Material Adverse Effect; and

 

(d)                                 any other development that results in, or
would reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03              Existence; Conduct of Business.  The Borrower will,
and will cause each of its Restricted Subsidiaries to, do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business except in each case (i) where the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect or (ii) as such action is not prohibited under Section 6.03, 6.04
or 6.05.

 

SECTION 5.04              Payment of Obligations.  The Borrower will, and will
cause each of its Restricted Subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid, would, individually or in the aggregate,

 

83

--------------------------------------------------------------------------------



 

reasonably be expected to result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Borrower or such Restricted Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest would not reasonably be expected to,
individually or in the aggregate, result in a Material Adverse Effect.

 

SECTION 5.05              Maintenance of Properties; Insurance.

 

(a)                                 The Borrower will, and will cause each of
its Restricted Subsidiaries to (i) keep and maintain all property material to
the conduct of its business in good working order and condition, ordinary wear
and tear excepted, (ii) maintain, with financially sound and reputable insurance
companies insurance (subject to customary deductibles and retentions, as
determined by the Borrower) in such amounts and against such risks as are
customarily maintained by similarly situated companies engaged in the same or
similar businesses operating in the same or similar locations, and within thirty
(30) days after the Closing Date (or such later date as the Collateral Agent may
agree in its reasonable discretion), cause the Collateral Agent to be listed as
a co-loss payee on property policies with respect to tangible personal property
and assets constituting Collateral located in the United States of America and
as an additional insured on all general liability policies, and (iii) and use
commercially reasonable efforts to maintain, prosecute and enforce its material
Intellectual Property, in each case except where the failure to do so would not
reasonably be expected to result in a Material Adverse Effect.  Notwithstanding
the foregoing, the Borrower and its Restricted Subsidiaries may (i) maintain all
such insurance with any combination of primary and excess insurance,
(ii) maintain any or all such insurance pursuant to master or so-called “blanket
policies” insuring any or all Collateral and/or other Real Property which does
not constitute Collateral (and in such event the co-payee endorsement shall be
limited or otherwise modified accordingly), and/or (iii) self-insure with
respect to such risks with respect to which similarly situated companies engaged
in the same or similar businesses operating in the same or similar locations
usually self-insure, as determined by the Borrower.

 

(b)                                 Except as the Collateral Agent may agree in
its reasonable discretion, within thirty (30) days after the date on which a
Mortgaged Property is required to be encumbered by a Mortgage hereunder ((or
such later date (A) not to exceed an additional fifteen (15) days if reasonably
required by Borrower or (B) as such period may be further extended in the sole
discretion of the Collateral Agent), subject to Section 5.05(a)(ii), cause all
such property and casualty insurance policies with respect to the Mortgaged
Property located in the United States of America to be endorsed or otherwise
amended to include a “standard” lender’s loss payable endorsement, in form and
substance reasonably satisfactory to the Collateral Agent, deliver a certificate
of insurance to the Collateral Agent; deliver to the Collateral Agent, prior to
or concurrently with the cancellation or nonrenewal of any such policy of
insurance covered by this clause (b), a copy of a renewal or replacement policy
(or other evidence of renewal of a policy previously delivered to the Collateral
Agent), or insurance certificate with respect thereto, together with evidence
satisfactory to the Collateral Agent of payment of the premium therefor, in each
case of the foregoing, to the extent customarily maintained, purchased or
provided to, or at the request of, lenders by similarly situated companies in
connection with credit facilities of this nature.

 

(c)                                  At the time of delivery of the applicable
Mortgage, if any portion of any Mortgaged Property is located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area with respect to which flood insurance has been
made available under the Flood Insurance Laws (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws, (ii) provide
information reasonably required by the Collateral Agent (or a Lender as
requested through the Collateral Agent) to comply with the Flood Insurance Laws,
and (iii) deliver to the Collateral Agent evidence of such compliance in form
and substance reasonably acceptable to the Collateral Agent, including, without
limitation, upon the request of the Collateral Agent (or a Lender as requested
through the Collateral Agent), evidence of annual renewals of such insurance;
provided that the Collateral Agent may not waive the Borrower’s obligation to
maintain and deliver evidence of flood insurance required by the Flood Insurance
Laws, as reasonably determined by the Collateral Agent; provided, further,
however, that the Administrative Agent may, in its sole discretion, exclude any
Material Real Property from the Collateral and Guarantee Requirement and the
requirements of this Section 5.05(c) where the cost and time required to comply
with the Flood Insurance Laws and the provisions of this Section 5.05(c) are
deemed, in the sole discretion of the Administrative Agent, too onerous.

 

84

--------------------------------------------------------------------------------



 

(d)                                 In connection with the covenants set forth
in this Section 5.05, it is understood and agreed that:

 

(i)                                      the Administrative Agent, the
Collateral Agent, the Lenders and their respective agents or employees shall not
be liable for any loss or damage insured by the insurance policies required to
be maintained under this Section 5.05, it being understood that (A) the Loan
Parties shall look solely to their insurance companies or any other parties
other than the aforesaid parties for the recovery of such loss or damage and
(B) such insurance companies shall have no rights of subrogation against the
Administrative Agent, the Collateral Agent, the Lenders or their agents or
employees.  If, however, the insurance policies, as a matter of the internal
policy of such insurer, do not provide waiver of subrogation rights against such
parties, as required above, then the Borrower, on behalf of itself and behalf of
each of its Subsidiaries, hereby agrees, to the extent permitted by law, to
waive, and further agrees to cause each of their Subsidiaries to waive, its
right of recovery, if any, against the Administrative Agent, the Collateral
Agent, the Lenders and their agents and employees;

 

(ii)                                      the designation of any form, type or
amount of insurance coverage by the Collateral Agent (including acting in the
capacity as the Collateral Agent) under this Section 5.05 shall in no event be
deemed a representation, warranty or advice by the Collateral Agent or the
Lenders that such insurance is adequate for the purposes of the business of the
Borrower and the Subsidiaries or the protection of their properties; and

 

(iii)                                       the amount and type of insurance
that the Borrower and its Restricted Subsidiaries have in effect as of the
Amendment Effective Date and the certificates listing the Collateral Agent as a
co-loss payee or additional insured, as the case may be, satisfy for all
purposes the requirements of this Section 5.05.

 

SECTION 5.06              Books and Records; Inspection Rights.  The Borrower
will, and will cause each of its Restricted Subsidiaries to, keep proper books
of record and account in which full, true and correct entries in all material
respects are made of all dealings and transactions in relation to its business
and activities.  The Borrower will, and will cause each of its Restricted
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender to visit and inspect its properties, to examine and make
extracts from its books and records, and to discuss its affairs, finances and
condition with its officers and independent accountants all at such reasonable
times and as often as reasonably requested, provided that such visits,
inspections, examinations and discussions shall, so long as no Default or Event
of Default has occurred and is continuing, take place no more often than one
time per fiscal year on a date to be determined by, and shall be coordinated by,
the Borrower and the Administrative Agent.

 

SECTION 5.07              Compliance with Laws.  The Borrower will, and will
cause each of its Restricted Subsidiaries to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.08              Use of Proceeds.  On and after the Amendment Effective
Date, the proceeds of the Loans will be used to finance the working capital
needs  and for general corporate purposes of the Borrower and its subsidiaries.

 

SECTION 5.09              Subsidiary Guarantors and Collateral.

 

(a)                                 On the Amendment Effective Date (A) each
Restricted Subsidiary (other than an Excluded Subsidiary) will continue to be a
party to the Guarantee Agreement and (B) each Restricted Subsidiary (other than
an Excluded Subsidiary) will continue to be a party to the Security Agreement
and pledge all of the Equity Interests of any Restricted Subsidiary (other than
Excluded Securities) directly owned by such Restricted Subsidiary and any other
shares, stock certificates, options, interests or rights of any nature
whatsoever in respect of the Equity Interests of any Restricted Subsidiary
(other than Excluded Securities) that may be issued or granted to, or held by,
such Restricted Subsidiary while this Agreement is in effect; provided that such
Restricted Subsidiary shall not be required to take any action (including entry
into any foreign pledge agreement or similar document) other than those

 

85

--------------------------------------------------------------------------------



 

actions expressly set forth in this clause (B) and deliver to the Collateral
Agent any and all certificates representing such Equity Interests (to the extent
certificated and not previously delivered to the Collateral Agent), accompanied
by undated stock powers or other appropriate instruments of transfer executed in
blank.

 

(b)                                 If any asset (other than Real Property) is
acquired by the Borrower or any Subsidiary Guarantor after the Closing Date or
owned by an entity at the time it becomes a Subsidiary Guarantor (in each case
other than (x) assets constituting Collateral under a Collateral Document that
automatically become subject to the Lien of such Collateral Document upon
acquisition thereof and (y) assets constituting Excluded Collateral (as defined
in the Security Agreement)), the Borrower or such Subsidiary Guarantor, as
applicable, will (i) notify the Collateral Agent of such acquisition or
ownership and (ii) cause such asset to be subjected to a Lien (subject to any
Permitted Liens) securing the Obligations by, and take, and cause the Subsidiary
Guarantors to take, such actions as shall be reasonably requested by the
Collateral Agent to satisfy the Collateral and Guarantee Requirement with
respect to such asset, including actions described in clause (a) of this
Section 5.09, all at the expense of the Loan Parties, subject to the last
paragraph of this Section 5.09.

 

(c)                                  Borrower will grant and cause each of the
Subsidiary Guarantors to grant to the Collateral Agent security interests in,
and mortgages on, any Material Real Property of the Borrower or such Subsidiary
Guarantors, as applicable, to the extent acquired after the Closing Date, within
ninety (90) days after such acquisition (or such later date as the Collateral
Agent may agree in its reasonable discretion) pursuant to documentation in such
form as is reasonably satisfactory to the Collateral Agent and the Borrower
(each, an “Additional Mortgage”), which security interest and mortgage shall
constitute valid and enforceable Liens subject to no other Liens except
Permitted Liens and (ii) record, register or file, and cause each such
Subsidiary Guarantor to record, register or file, the Additional Mortgage or
instruments related thereto in such manner and in such places as is required by
law to establish, perfect, preserve and protect the Liens in favor of the
Collateral Agent (for the benefit of the Secured Parties) required to be granted
pursuant to the Additional Mortgages and pay, and cause each such Subsidiary to
pay, in full, all Taxes, fees and other charges required to be paid in
connection with such recording or filing, in each case subject to the last
paragraph of this Section 5.09.  Unless otherwise waived by the Collateral
Agent, with respect to each such Additional Mortgage, the Borrower shall cause
the requirements set forth in clauses (h) and (i) of the definition of
“Collateral and Guarantee Requirement” to be satisfied with respect to such
Material Real Property.

 

(d)                                 If any additional direct or indirect
Subsidiary of the Borrower is formed, acquired or ceases to constitute an
Excluded Subsidiary following the Closing Date and such Subsidiary is (1) a
Material Domestic Subsidiary of the Borrower that is not an Excluded Subsidiary
or (2) any other Domestic Subsidiary of the Borrower that may be designated by
the Borrower in its sole discretion,  within sixty (60) days after the date such
Subsidiary is formed or acquired or meets such criteria (or first becomes
subject to such requirement) (or such longer period as the Collateral Agent may
agree in its sole discretion), Borrower shall notify the Collateral Agent
thereof and, within sixty (60) days after the date such Subsidiary is formed or
acquired or meets such criteria (or first becomes subject to such requirement)
or such longer period as the Collateral Agent may agree in its sole discretion,
cause such Subsidiary to become a Subsidiary Guarantor and cause the Collateral
and Guarantee Requirement to be satisfied with respect to such Subsidiary and
with respect to any Equity Interest in or Indebtedness of such Subsidiary owned
by or on behalf of any Loan Party, subject to the last paragraph of this
Section 5.09.  Notwithstanding anything to the contrary herein, in no
circumstance shall an Excluded Subsidiary become a Subsidiary Guarantor unless
designated as a Subsidiary Guarantor by the Borrower in its sole discretion.

 

(e)                                  Borrower shall furnish to the Collateral
Agent prompt written notice of any change (A) in any Loan Party’s corporate or
organization name, (B) in any Loan Party’s identity or organizational structure,
(C) in any Loan Party’s organizational identification number (to the extent
relevant in the applicable jurisdiction of organization) and (D) in any Loan
Party’s jurisdiction of organization; provided that the Borrower shall not
effect or permit any such change unless all filings have been made, or will have
been made within sixty (60) days following such change (or such longer period as
the Collateral Agent may agree in its sole discretion), under the Uniform
Commercial Code (or its equivalent in any applicable jurisdiction) that are
required in order for the Collateral Agent to continue at all times following
such change to have a valid, legal and perfected security interest in all the
Collateral in which a security interest may be perfected by such filing, for the
benefit of the Secured Parties.

 

86

--------------------------------------------------------------------------------



 

(f)                                   In addition, in no event shall (1) control
agreements or control, lockbox or similar agreements or arrangements be required
with respect to deposit accounts, securities accounts or commodities accounts,
(2) landlord, mortgagee and bailee waivers or subordination agreements be
required, (3) notices be required to be sent to account debtors or other
contractual third parties unless an Event of Default has occurred and is
continuing and (4) foreign-law governed security documents or perfection under
foreign law be required.

 

SECTION 5.10              [Reserved].

 

SECTION 5.11              Further Assurances.  Promptly upon the reasonable
request by the Administrative Agent, or any Lender through the Administrative
Agent, the Borrower shall, or shall cause the Subsidiary Guarantors to
(i) correct any material defect or error that may be discovered in the
execution, acknowledgment, filing or recordation of any Loan Document, and
(ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent, or any Lender
through the Administrative Agent, may reasonably require from time to time in
order to (x) carry out the purposes of the Loan Documents, (y) satisfy the
Collateral and Guarantee Requirement and to cause the Collateral and Guarantee
Requirement to be and remain satisfied and (z) perfect and maintain the validity
and effectiveness of the Collateral Documents and any of the Liens created
thereunder.  Notwithstanding anything herein to the contrary, (A) the Collateral
Agent may grant extensions of time or waiver or modification of requirement for
the creation or perfection of security interests in or the obtaining of
insurance (including title insurance) or surveys with respect to particular
assets (including extensions beyond the Closing Date for the perfection of
security interests in the assets of the Loan Parties on such date) where it
reasonably determines, in consultation with the Borrower, that perfection or
obtaining of such items cannot reasonably be accomplished without undue effort
or expense or is otherwise impracticable by the time or times at and/or in the
form or manner in which it would otherwise be required by this Agreement or the
other Loan Documents, (B) Liens required to be granted from time to time
pursuant to, or any other requirements of, the Collateral and Guarantee
Requirement and the Collateral Documents shall be subject to exceptions and
limitations set forth in the Collateral Documents and (C) to the extent any
Mortgaged Property is located in a jurisdiction with mortgage recording or
similar Tax, the amount secured by the Collateral Documents with respect to such
Mortgaged Property shall be limited to the Fair Market Value of such Mortgaged
Property as determined in good faith by the Borrower (subject to such lesser
amount agreed to by the Collateral Agent).

 

ARTICLE VI

 

Negative Covenants

 

Until the Revolving Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or have been cash collateralized, the
Borrower covenants and agrees with the Lenders that:

 

SECTION 6.01              Indebtedness.  The Borrower will not, and will not
permit any Restricted Subsidiary to, create, incur, assume or permit to exist
any Indebtedness, except:

 

(a)                                 Indebtedness incurred under the Loan
Documents;

 

(b)                                 Indebtedness in respect of Permitted Ratio
Debt and any Refinancing Indebtedness thereof;

 

(c)                                  (i) Indebtedness of the Borrower or any
other subsidiary incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations,
and any Indebtedness assumed in connection with the acquisition of any such
assets (provided that such Indebtedness is incurred or assumed prior to or
within 90 days after such acquisition or the completion of such construction or
improvement and the principal amount of such Indebtedness does not exceed the
cost of acquiring, constructing or improving such fixed or capital assets) in an
aggregate amount under this clause (c) not to exceed the greater of $30,000,000
and 2.0% of Total Assets as of the time of incurrence; provided that (x) no
Default shall have occurred and be continuing and (y) the Borrower shall

 

87

--------------------------------------------------------------------------------



 

be in pro forma compliance with Section 6.10 (whether or not the Testing
Condition is satisfied) and (ii) any Refinancing Indebtedness thereof;

 

(d)                                 (i) Indebtedness of Foreign Subsidiaries in
an aggregate principal amount at any time outstanding under this clause (d) not
to exceed the multiple of (x) $50,000,000 and (y) the sum of 100% plus the
percentage (which shall not be less than 0%) by which Consolidated EBITDA of the
Borrower for the most recently ended Test Period exceeds $157,605,000 and
(ii) any Refinancing Indebtedness thereof;

 

(e)                                  (i) Indebtedness of any Non-Loan Party in
an aggregate principal amount not to exceed the greater of (x) $30,000,000 and
(y) 2.0 % of Total Assets as of the time of incurrence and (ii) any Refinancing
Indebtedness thereof;

 

(f)                                   Guarantees of any Indebtedness permitted
pursuant to this Section 6.01 and any Refinancing Indebtedness thereof, so long
as in the case of clause (b), the Loans are guaranteed by such Restricted
Subsidiary to at least the same extent;

 

(g)                                  [Reserved];

 

(h)                                 (x) Indebtedness of the Borrower owed to any
Restricted Subsidiary or of a Restricted Subsidiary owed to any other Restricted
Subsidiary or the Borrower and (y) Guarantees by any Restricted Subsidiary or
the Borrower of any Indebtedness of the Borrower or any other Restricted
Subsidiary; provided, however, that upon any such Indebtedness being owed to any
Person other than the Borrower or a Restricted Subsidiary or any such guarantee
being of Indebtedness of any Person other than the Borrower or a Restricted
Subsidiary, as applicable, the Borrower or such Restricted Subsidiary, as
applicable, shall be deemed to have incurred Indebtedness not permitted by this
clause (h);

 

(i)                                     Indebtedness outstanding on the
Amendment Effective Date and set forth on Schedule 6.01 and any Refinancing
Indebtedness thereof;

 

(j)                                     (i) Indebtedness of any Person that
becomes a Restricted Subsidiary after the Amendment Effective Date or is merged
with or into or consolidated or amalgamated with the Borrower or any Restricted
Subsidiary after the Amendment Effective Date and Indebtedness expressly assumed
in connection with the acquisition of an asset or assets from any other Person;
provided that (A) such Indebtedness existed at the time such Person became a
Restricted Subsidiary or of such merger, consolidation, amalgamation or
acquisition and was not created in anticipation thereof and (B) immediately
after such Person becomes a Restricted Subsidiary or such merger, consolidation,
amalgamation or acquisition, (x) no Default shall have occurred and be
continuing, and (y) the Borrower shall be in pro forma compliance with
Section 6.10 (whether or not the Testing Condition is satisfied) and (ii) any
Refinancing Indebtedness of such Indebtedness described in clause (i);

 

(k)                                 Indebtedness constituting Investments not
prohibited under Section 6.11 (other than Section 6.11(g));

 

(l)                                     Indebtedness in respect of bid,
performance, surety bonds or completion bonds issued for the account of the
Borrower or any Restricted Subsidiary in the ordinary course of business,
including guarantees or obligations of the Borrower or any Restricted Subsidiary
with respect to letters of credit supporting such bid, performance, surety or
completion obligations;

 

(m)                             Indebtedness owed to any officers or employees
of the Borrower or any Restricted Subsidiary; provided that the aggregate
principal amount of all such Indebtedness shall not exceed $5,000,000 at any
time outstanding;

 

(n)                                 Indebtedness arising or incurred as a result
of or from the adjudication or settlement of any litigation or from any
arbitration or mediation award or settlement, in any case involving the Borrower

 

88

--------------------------------------------------------------------------------



 

or any Restricted Subsidiary, provided that the judgment, award(s) and/or
settlements to which such Indebtedness relates would not constitute an Event of
Default under Section 7.01(j);

 

(o)                                 indemnification, adjustment of purchase
price, deferred purchase price, contingent consideration or other compensation
or similar obligations, in each case, incurred or assumed in connection with the
acquisition or disposition of any business or assets of the Borrower or any
Restricted Subsidiary or Equity Interests of a Restricted Subsidiary, other than
Guarantees of Indebtedness incurred by any Person acquiring all or any portion
of such business, assets or Equity Interests for the purpose of financing or in
contemplation of any such acquisition; provided that, in the case of a
disposition, the maximum aggregate liability in respect of all such obligations
incurred or assumed in connection with such disposition outstanding under this
clause (o) shall at no time exceed the gross proceeds (including Fair Market
Value of noncash proceeds measured at the time such noncash proceeds are
received) actually received by the Borrower and the Restricted Subsidiaries in
connection with such disposition;

 

(p)                                 unsecured Indebtedness in respect of
obligations of the Borrower or any of its Restricted Subsidiaries to pay the
deferred purchase price of goods or services or progress payments in connection
with such goods and services; provided that such obligations are incurred in
connection with open accounts extended by suppliers on customary trade terms
(which require that all such payments be made within 60 days after the
incurrence of the related obligations) in the ordinary course of business and
not in connection with the borrowing of money;

 

(q)                                 letters of credit, bank guarantees,
warehouse receipts or similar instruments issued to support performance
obligations and trade letters of credit (other than obligations in respect of
other Indebtedness) in the ordinary course of business;

 

(r)                                    Indebtedness arising (A) from the
honoring by a bank or other financial institution of a check, draft or similar
instrument drawn against insufficient funds in the ordinary course of business;
provided, however, that such Indebtedness is extinguished within five Business
Days of incurrence, (B) under any customary cash pooling or cash management
agreement with a bank or other financial institution in the ordinary course of
business or (C) from Cash Management Obligations;

 

(s)                                   Indebtedness representing deferred
compensation incurred in the ordinary course of business;

 

(t)                                    Indebtedness arising in connection with
endorsement of instruments for deposit in the ordinary course of business;

 

(u)                                 Indebtedness supported by a letter of
credit, bank guarantee or similar instrument, in principal amount not in excess
of the stated amount of such letter of credit, bank guarantee or similar
instrument;

 

(v)                                 the disposition of accounts receivable in
connection with receivables factoring arrangements in the ordinary course of
business;

 

(w)                               (i) Indebtedness of the Borrower consisting of
obligations for the payment of letters of credit in commitment amounts under
this clause (w) not to exceed the greater of $30,000,000 and 2.0% of Total
Assets in the aggregate at the time of incurrence, excluding any commitment
amounts for letters of credit issued pursuant to Indebtedness incurred under any
other clause of this Section 6.01 and (ii) any Refinancing Indebtedness thereof;

 

(x)                                 any guarantee by the Borrower or any of its
Restricted Subsidiaries, in the ordinary course of business, of obligations of
suppliers, customers, franchisees and licensees of the Borrower or any of its
Restricted Subsidiaries;

 

(y)                                  [reserved];

 

89

--------------------------------------------------------------------------------



 

(z)                                  unsecured intercompany Indebtedness owed by
the Borrower or any of its Restricted Subsidiaries to a member of the IAC Group
(the “IAC Debt Facility”), so long as, (I) in respect of each borrowing, on a
pro forma basis after giving effect thereto and the use of proceeds thereof the
Consolidated Net Leverage Ratio is equal to or less than 4.25 to 1.00 (excluding
any cash constituting proceeds of such Indebtedness), (II) no Default or Event
of Default shall have occurred and be continuing or would exist after giving
effect thereto, (III) the Borrower shall be in compliance with Section 6.10
(whether or not the Testing Condition is satisfied) on a pro forma basis after
giving effect to the incurrence of any such borrowing and the use of proceeds
thereof, (IV) other than with respect to Indebtedness the aggregate principal
amount of which does not exceed $50,000,000, (A) such Indebtedness has a
scheduled final maturity date of at least 90 days after the Initial Term Loan
Maturity Date and any then outstanding Incremental Facility and such
Indebtedness shall not require any mandatory prepayments other than in
connection with a change of control and (V) such Indebtedness (x) shall not
require scheduled amortization payments, (y) shall have no financial maintenance
covenants of a different type than the financial covenants set forth in
Section 6.10, and no financial maintenance covenants that are more restrictive
than the financial covenants set forth in Section 6.10, and (z) does not have
negative covenants and/or default provisions that are, taken as a whole,
materially more restrictive than those applicable to this Agreement as
determined in good faith by the Borrower and (B) such Indebtedness shall not be
guaranteed by any subsidiaries of the Borrower other than Guarantees by the
Subsidiary Guarantors that by their terms are subordinated in right of payment
to the obligations under the this Agreement; and

 

(aa)                          (i) Indebtedness of Loan Parties in an aggregate
principal amount under this clause (aa) not to exceed the greater of $30,000,000
and 2.0% of Total Assets at the time of incurrence and (ii) any Refinancing
Indebtedness thereof.

 

Accrual of interest, the accretion of accreted value and the payment of interest
in the form of additional Indebtedness will not be deemed to be an incurrence of
Indebtedness for purposes of this Section 6.01.  For purposes of determining
compliance with this Section 6.01,(i) Indebtedness need not be incurred solely
by reference to one category of described in this Section 6.01 but may be
incurred under any combination of such categories (including in part under one
such category and in part under any other such category) and (ii) in the event
that Indebtedness incurred pursuant to this Section 6.01 meets the criteria of
more than one of the types of Indebtedness described in  this Section 6.01, the
Borrower, in its sole discretion, shall classify, or later divide, classify or
reclassify (as if incurred at such later time) such item of Indebtedness and may
include the amount and type of such Indebtedness in one or more of the clauses
this Section 6.01 (including in part under one such clause and in part under
another such clause); provided that if at any time any applicable ratio or
financial test for any  category based on an Incurrence Based Amounts permits
any Indebtedness outstanding under a category based on a Fixed Amount, such
Indebtedness shall be deemed to have been automatically reclassified as incurred
or existing under such category based on an Incurrence Based Amount.

 

SECTION 6.02              Liens.  The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except:

 

(a)                                 Permitted Encumbrances;

 

(b)                                 any Lien on any property or asset of the
Borrower or any Restricted Subsidiary (or any improvements or accession thereto
or proceeds therefrom) existing on the Amendment Effective Date and set forth in
Schedule 6.02; provided that (i) such Lien shall not apply to any other property
or asset of the Borrower or any Restricted Subsidiary and (ii) such Lien shall
secure only those obligations which it secures on the Amendment Effective Date
and any Refinancing Indebtedness in respect thereof;

 

(c)                                  any Lien existing on any property or asset
prior to the acquisition thereof by the Borrower or any Restricted Subsidiary or
existing on any property or asset of any Person that becomes a Restricted
Subsidiary after the Closing Date prior to the time such Person becomes a
Restricted Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Restricted Subsidiary, as the case may be, (ii) such Lien shall not apply to
any other

 

90

--------------------------------------------------------------------------------



 

property or assets of the Borrower or any Restricted Subsidiary and (iii) such
Lien shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Restricted Subsidiary, as the case
may be, and any Refinancing Indebtedness in respect thereof;

 

(d)                                 Liens securing Indebtedness of the Borrower
or any Restricted Subsidiary incurred pursuant to Section 6.01(c); provided that
(i) such Liens are incurred prior to or within 90 days after such acquisition or
the completion of such construction and improvement with the acquisition of such
fixed or capital assets, and (ii) such Liens do not at any time encumber any of
its existing property other than the property financed by such Indebtedness;

 

(e)                                  deposits, reserves and other Liens securing
credit card operations of the Borrower and its Restricted Subsidiaries;

 

(f)                                   Liens created by the Collateral Documents
or otherwise securing the Obligations;

 

(g)                                  Liens on the Collateral securing Permitted
Secured Ratio Debt;

 

(h)                                  [reserved];

 

(i)                                     Liens securing Guarantees of Permitted
Secured Ratio Debt and Indebtedness permitted pursuant to Section 6.01(a);
provided that, with respect to any such Liens securing Guarantees of Permitted
Secured Ratio Debt an intercreditor agreement reasonably satisfactory to the
Administrative Agent with respect to such Liens is in effect at such time;

 

(j)                                    Liens that do not secure Indebtedness and
do not interfere with the material operations of the Borrower and the Restricted
Subsidiaries and do not individually or in the aggregate materially impair the
value of the assets of the Borrower and the Restricted Subsidiaries;

 

(k)                                 Liens deemed to secure Capital Lease
Obligations incurred in connection with any sale and leaseback transaction
permitted by Section 6.08;

 

(l)                                     licenses, sublicenses, leases or
subleases that do not interfere in any material respect with the business of the
Borrower or any Restricted Subsidiary;

 

(m)                             any interest or title of a lessor or sublessor
under, and Liens arising from Uniform Commercial Code financing statements (or
equivalent filings, registrations or agreements in foreign jurisdictions)
relating to, leases and subleases permitted hereunder;

 

(n)                                 normal and customary rights of setoff upon
deposits of cash or other Liens originating solely by virtue of any statutory or
common law provision relating to bankers liens, rights of setoff or similar
rights in favor of banks or other depository institutions and not securing any
Indebtedness;

 

(o)                                 Liens of a collection bank arising under
Section 4-210 of the Uniform Commercial Code on items in the course of
collection;

 

(p)                                 Liens solely on any cash earnest money
deposits made by the Borrower or any Restricted Subsidiary in connection with
any letter of intent or purchase agreement in respect of any acquisition or
other investment by the Borrower or any Restricted Subsidiary;

 

(q)                                 Liens on assets of Non-Loan Parties securing
Indebtedness permitted pursuant to Sections 6.01(d) and (e);

 

(r)                                    any extension, renewal or replacement (or
successive renewals or replacements) in whole or in part of any Lien referred to
in clause (b), (c), (d), (g), (i) or (q); provided that with respect to (b),
(c), and (d), (x) the obligations secured thereby shall be limited to the
obligations secured by the Lien so

 

91

--------------------------------------------------------------------------------



 

extended, renewed or replaced (and, to the extent provided in such clauses,
extensions, renewals and replacements thereof) and (y) such Lien shall be
limited to all or a part of the assets that secured the Lien so extended,
renewed or replaced;

 

(s)                                   Liens encumbering deposits made to secure
obligations arising from common law, statutory, regulatory, contractual or
warranty requirements of the Borrower or any Restricted Subsidiary, including
rights of offset and setoff;

 

(t)                                    Liens securing Hedging Obligations
entered into for bona fide hedging purposes of the Borrower or any Restricted
Subsidiary not for the purpose of speculation;

 

(u)                                 Liens in favor of a Loan Party;

 

(v)                                 Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods and Liens in the ordinary course of
business in favor of issuers of performance and surety bonds or bid bonds or
with respect to health, safety and environmental regulations (other than for
borrowed money) or letters of credit or bank guarantees issued to support such
bonds or requirements pursuant to the request of and for the account of such
Person in the ordinary course of business;

 

(w)                               Interests of vendors in inventory arising out
of such inventory being subject to a “sale or return” arrangement with such
vendor or any consignment by any third party of any inventory;

 

(x)                                 Liens securing Indebtedness owed by (a) a
Restricted Subsidiary to the Borrower or to any other Restricted Subsidiary that
is a Subsidiary Guarantor or (b) the Borrower to a Subsidiary Guarantor;

 

(y)                                 Liens securing obligations pursuant to cash
management agreements and treasury transactions; and

 

(z)                                  Liens arising under any retention of title,
hire purchase or conditional sale arrangement or arrangements having similar
effect in respect of goods supplied to the Borrower and its Restricted
Subsidiaries in the ordinary course of trading and on the supplier’s standard or
usual terms.

 

provided that, at any time, no voluntary Lien shall be created, incurred,
assumed or permitted to exist on any Equity Interests of any Restricted
Subsidiary required to be pledged to secure the Obligations hereunder other than
(i) Permitted Encumbrances described in clauses (a), (b) and (e) of the
definition of “Permitted Encumbrances,” (ii) Liens securing the Obligations and
(iii) Liens securing Permitted Secured Ratio Debt (and Liens securing Guarantees
thereof permitted by Section 6.01(f)).

 

For purposes of determining compliance with this Section 6.02, (i) any Lien need
not be incurred solely by reference to one category of described in this
Section 6.02 but may be incurred under any combination of such categories
(including in part under one such category and in part under any other such
category) and (ii) in the event that any Lien incurred pursuant to this
Section 6.02 meets the criteria of more than one of the types of Lien described
in  this Section 6.02, the Borrower, in its sole discretion, shall classify, or
later divide, classify or reclassify (as if incurred at such later time), such
Lien and may include the amount and type of such Lien in one or more of the
clauses this Section 6.02 (including in part under one such clause and in part
under another such clause); provided that if at any time any applicable ratio or
financial test for any category based on an Incurrence Based Amounts permits any
Indebtedness outstanding under a category based on a Fixed Amount, such Lien
shall be deemed to have been automatically reclassified as incurred or existing
under such category based on an Incurrence Based Amount.

 

SECTION 6.03              Fundamental Changes.  The Borrower will not, and will
not permit any Restricted Subsidiary to, merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or otherwise Dispose of (in one transaction or in a series of related
transactions) all or

 

92

--------------------------------------------------------------------------------



 

substantially all of its assets, or all or substantially all of the stock of any
of its Restricted Subsidiaries (in each case, whether now owned or hereafter
acquired), or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing:

 

(i)                                      any Person may merge or be consolidated
with or into the Borrower in a transaction in which the Borrower is the
continuing or surviving Person;

 

(ii)                                      any Person (other than the Borrower)
may merge or consolidate with or into any Restricted Subsidiary in a transaction
in which the surviving entity is or becomes a Restricted Subsidiary; provided
that, if such Person is a Subsidiary Guarantor, the surviving entity is the
Borrower or is or substantially concurrently becomes a Subsidiary Guarantor;

 

(iii)                                       any merger, consolidation,
Disposition, liquidation or dissolution not prohibited by Sections 6.04, 6.05
and 6.11 shall be permitted;

 

(iv)                                     any Restricted Subsidiary may Dispose
of all or substantially all of its assets, or all or substantially all of the
stock of its Restricted Subsidiaries, in each case to the Borrower or to another
Restricted Subsidiary or to any Person who becomes a Restricted Subsidiary in
connection with such Disposition, and the Borrower may Dispose of substantially
all of its assets, or substantially all of the stock of its Restricted
Subsidiaries, in each case to any Restricted Subsidiary or to any Person who
becomes a Restricted Subsidiary in connection with such Disposition;

 

(v)                                     any Restricted Subsidiary may liquidate
or dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders; and

 

(vi)                                     the Borrower may (x) merge into or
consolidate with any other Person, or (y) Dispose of substantially all (as
determined by the Borrower) of its assets, or substantially all (as determined
by the Borrower) of the stock of its direct subsidiaries to, any Restricted
Subsidiary; provided, in each case, that the Person formed by or surviving such
consolidation or merger or to which such Disposition is made (such Person, the
“Successor Borrower”) is an entity organized and existing under the laws of any
State of the United States of America or the District of Columbia, and the
Successor Borrower expressly assumes, by a Joinder and Reaffirmation Agreement,
all of the obligations of the Borrower under this Agreement and each other Loan
Document to which the Borrower is a party and takes all actions required by the
Collateral Documents to perfect the Liens on the Collateral owned by the
Successor Borrower; provided, further, that as of the date of such assumption
pursuant this clause (vi),

 

(A)                               the Successor Borrower shall be in compliance
with Section 6.10 (whether or not the Testing Condition is satisfied) on a pro
forma basis after giving effect to such assumption,

 

(B)                               each other Loan Party shall have reaffirmed
such Loan Party’s obligations under the Loan Documents to which it is a party by
executing and delivering a Joinder and Reaffirmation Agreement,

 

(C)                               the Administrative Agent shall have received a
certificate, dated the date of such assumption and signed by the Chief Executive
Officer, a Vice President, a Financial Officer of the Successor Borrower or any
other executive officer of the Successor Borrower who has specific knowledge of
the Successor Borrower’s financial matters and is reasonably satisfactory to the
Administrative Agent, confirming that (x) after giving effect to such
assumption, no Default or Event of Default has occurred and is continuing,
(y) after giving effect to such assumption, the representations and warranties
of each Loan Party set forth in the Credit Agreement and the Collateral
Documents are true and correct in all material respects (except to the extent
that any such representation and warranty is qualified by materiality or
Material Adverse Effect, in which case such representation and warranty shall be
true and correct in all respects) as of the date of such assumption, except to
the extent that any such representation and warranty relates to an

 

93

--------------------------------------------------------------------------------



 

earlier date (in which case such representation and warranty shall have been
true and correct in all material respects (except to the extent that any such
representation and warranty is qualified by materiality or Material Adverse
Effect, in which case such representation and warranty shall be true and correct
in all respects) as of such earlier date and (z) such merger, consolidation or
Disposition complies with this Agreement,

 

(D)                               the Administrative Agent shall have received
(x) a certificate of the Successor Borrower substantially in the form of
Exhibit E, including all annexes, exhibits and other attachments thereto and
(y) if requested by the Administrative Agent, an opinion of counsel covering
such matters, and in a form, substantially the same as previously provided to
the Administrative Agent under Section 4.03(b) to the extent applicable,

 

(E)                                the Borrower shall have provided any
documentation and other information about the Successor Borrower as shall have
been reasonably requested in writing by any Lender through the Administrative
Agent that such Lender shall have reasonably determined is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including Title III of the Act and the
Beneficial Ownership Regulation, and.

 

(F)                                 In the case of a Disposition under clause
(y) of this clause (vi), any assets of the Borrower that are not transferred to
the Successor Borrower shall be deemed to be a Restricted Payment by the
Successor Borrower, and such Restricted Payment shall be subject to compliance
with Section 6.05.

 

This Section 6.03(vi) shall not apply to a Disposition pursuant to clause
(y) above unless the Borrower notifies the Administrative Agent that it has
elected to rely on this Section 6.03(vi) to transfer the obligations of the
“Borrower” hereunder and the other Loan Documents to a Successor Borrower.  Upon
any consolidation, merger or Disposition with respect to which this
Section 6.03(vi) applies, the Successor Borrower shall succeed to, and be
substituted for, and may exercise every right and power of, the Borrower under
this Agreement and the other Loan Documents, with the same effect as if such
Successor Borrower had been named as the Borrower herein and therein, and with
respect to any such Disposition the entity succeeded as Borrower shall be
released from the obligation to pay the principal of and interest on the Loans
and all of the Borrower’s other obligations and covenants under this Agreement
and the other Loan Documents.

 

SECTION 6.04              Disposition of Property.  The Borrower will not, and
will not permit any Restricted Subsidiary to, directly or indirectly, consummate
any Asset Sale unless at the time of such transaction and after giving effect
thereto and to the use of proceeds thereof (i) no Default shall have occurred
and be continuing and (ii) the Borrower or such Restricted Subsidiary, as the
case may be, receives consideration at least equal to the Fair Market Value of
the assets sold or otherwise Disposed of, and (iii) in the case of an Asset Sale
other than an Asset Swap if after giving pro forma effect to such Asset Sale the
Consolidated Net Leverage Ratio is greater than 4.00 to 1.00, at least 75% of
the consideration therefor received by the Borrower or such Restricted
Subsidiary, as the case may be, is in the form of cash or Cash Equivalents;
provided that the amount of:

 

(i)                                      any liabilities (as reflected in the
Borrower’s or such Restricted Subsidiary’s most recent balance sheet or in the
footnotes thereto, or if incurred or accrued subsequent to the date of such
balance sheet, such liabilities that would have been shown on the Borrower’s or
such Restricted Subsidiary’s balance sheet or in the footnotes thereto if such
incurrence or accrual had taken place on the date of such balance sheet) of the
Borrower or such Restricted Subsidiary other than liabilities that are by their
terms subordinated in right of payment to the Loans, that are assumed by the
transferee of any such assets and for which the Borrower and all of its
Restricted Subsidiaries have been validly released by all creditors in writing,

 

(ii)                                      any securities, notes or other similar
obligations received by the Borrower or such Restricted Subsidiary from such
transferee that are converted by the Borrower or such Restricted Subsidiary into
cash or Cash Equivalents (to the extent so converted) within 180 days following
the closing of such Asset Sale, and

 

94

--------------------------------------------------------------------------------



 

(iii)                                       any Designated Noncash Consideration
received by the Borrower or any Restricted Subsidiary in such Asset Sale having
an aggregate Fair Market Value, taken together with all other Designated Noncash
Consideration received pursuant to this clause (iii) that is at that time
outstanding, not to exceed an amount equal to the greater of $30,000,000 and
2.0% of Total Assets at the time of the receipt of such Designated Noncash
Consideration, with the Fair Market Value of each item of Designated Noncash
Consideration being measured at the time received and without giving effect to
subsequent changes in value,

 

shall be deemed to be cash or Cash Equivalents for purposes of this provision
and for no other purpose.

 

SECTION 6.05              Restricted Payments.  The Borrower will not, and will
not permit any of its Restricted Subsidiaries to, declare or make, directly or
indirectly, any Restricted Payment, except:

 

(i)                                      the payment by the Borrower or any
Restricted Subsidiary of any dividend or the consummation of any irrevocable
redemption within 60 days after the date of declaration thereof or giving the
notice of the redemption, if on the date of declaration or notice the payment
would have complied with the provisions of this Agreement (assuming, in the case
of redemption, the giving of the notice would have been deemed to be a
Restricted Payment at such time and such deemed Restricted Payment would have
been permitted at such time);

 

(ii)                                      the Borrower may declare or make a
Restricted Payment with respect to its Equity Interest payable solely in
Qualified Equity Interests or redeem any of its Equity Interests in exchange
for, or out of the proceeds of the substantially concurrent issuance and sale
of, Qualified Equity Interests or through accretion or accumulation of such
dividends on such Equity Interests;

 

(iii)                                       repurchase, redemption or other
acquisition for value by the Borrower of, Equity Interests of the Borrower held
by officers, directors or employees or former officers, directors or employees
of the Borrower and any Restricted Subsidiary (or their transferees, estates or
beneficiaries under their estates), upon their death, disability, retirement,
severance or termination of employment or service; provided that the aggregate
cash consideration paid for all such redemptions shall not exceed $10,000,000
during any twelve consecutive months (with unused amounts in any period being
carried over to succeeding periods); provided, further, that cancellation of
Indebtedness owing to the Borrower or any Restricted Subsidiary from any current
or former officer, director or employee (or any permitted transferees thereof)
of the Borrower or any of its Restricted Subsidiaries (or any direct or indirect
parent company thereof), in connection with a repurchase of Equity Interests of
the Borrower from such Persons will not be deemed to constitute a Restricted
Payment for purposes of this covenant or any other provisions of this Agreement;

 

(iv)                                     repurchases of Equity Interests
(a) deemed to occur upon the exercise of stock options, warrants, or similar
rights if the Equity Interests represent all or a portion of the exercise price
thereof, (b) in connection with the satisfaction of any withholding Tax
obligations incurred relating to the vesting or exercise of stock options,
warrants, restricted stock units or similar rights or (c) solely to offset the
dilution of the IAC Group’s Equity Interests in the Borrower as a result of the
exercise of stock options, warrants, restricted stock units or similar rights
and for the purpose of maintaining tax consolidation with the IAC Group (as
determined by the Borrower); provided that, with respect to this clause (c),
immediately prior to and after giving effect to any such repurchase, the IAC
Group shall own not less than 80% by vote and value and not greater than 83% by
value of the Equity Interests of the Borrower that are treated as “stock” for
purposes of Section 1504(a)(2) of the Code;

 

(v)                                     any Restricted Payment made out of the
net cash proceeds of the substantially concurrent sale of, or made by exchange
for, Qualified Equity Interests of the Borrower (other than Qualified Equity
Interests issued or sold to a Restricted Subsidiary of the Borrower or an
employee stock ownership plan or to a trust established by the Borrower or any
of its Restricted Subsidiaries for the benefit of their employees) or a
substantially concurrent cash capital contribution received by the Borrower from
its stockholders;

 

95

--------------------------------------------------------------------------------



 

(vi)                                     payments or distributions to dissenting
stockholders pursuant to applicable law, pursuant to or in connection with a
consolidation, merger or transfer of all or substantially all of the assets of
the Borrower and its Restricted Subsidiaries that complies with the provisions
of Section 6.03;

 

(vii)                                      any Restricted Subsidiary may declare
or make a Restricted Payment with respect to the Equity Interests of such
Restricted Subsidiary to the Borrower or any other Restricted Subsidiary (and,
in the case of a Restricted Subsidiary that is not a Wholly Owned Subsidiary, to
each owner of Equity Interests of such Restricted Subsidiary such that the
Borrower or Restricted Subsidiary receives at least its pro rata share of such
dividend or distribution);

 

(viii)                                       Restricted Payments in an aggregate
amount not to exceed $50,000,000;

 

(ix)                                     Restricted Payments made prior to the
Amendment Effective Date in an aggregate amount not to exceed the IAC Dividend
Amount;

 

(x)                                     Restricted Payments so long as after
giving effect thereto on a pro forma basis, (i) the Consolidated Net Leverage
Ratio is equal to or less than 4.25 to 1.00 and (ii) no Default shall have
occurred and be continuing;

 

(xi)                                     the Borrower and its Restricted
Subsidiaries may make Restricted Payments to any member of the IAC Group that is
a direct or indirect parent of the Borrower:

 

(A)                               the proceeds of which will be used to pay the
consolidated, combined or similar income tax liability of such parent’s income
tax group that is attributable to the income of the Borrower or its
subsidiaries; provided that (x) no such payments with respect to any taxable
year shall exceed the amount of such income tax liability that would have been
imposed on the Borrower and/or the applicable subsidiaries had such entity(ies)
filed on a stand-alone basis and (y) any such payments attributable to an
Unrestricted Subsidiary shall be limited to the amount of any cash paid by such
Unrestricted Subsidiary to the Borrower or any Restricted Subsidiary for such
purpose;

 

(B)                               the proceeds of which shall be used to pay
such equity holder’s operating costs and expenses, other overhead costs and
expenses and fees, in each case, which are directly attributable to the
ownership or operations of the Borrower and its subsidiaries; or

 

(C)                               the proceeds of which shall be used to pay
customary salary, bonus and other benefits payable to, and indemnities provided
on behalf of, officers and employees of any direct or indirect parent of the
Borrower to the extent such salaries, bonuses, other benefits and indemnities
are directly attributable to the ownership or operation of the Borrower and its
Restricted Subsidiaries; and

 

(xii)                                      any Junior Debt Restricted Payments;
provided that, at the time of, and after giving effect thereto on a pro forma
basis (x) no Default shall have occurred and be continuing and (y) the Borrower
shall be in compliance with Section 6.10 (whether or not the Testing Condition
is satisfied) as of the end of the most recently ended Test Period.

 

For purposes of determining compliance with this Section 6.05, any Restricted
Payment need not be made solely by reference to one category of described in
this Section 6.05 but may be made under any combination of such categories
(including in part under one such category and in part under any other such
category).

 

SECTION 6.06              Transactions with Affiliates.  The Borrower will not,
and will not permit any of its Restricted Subsidiaries to, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions (including amendments or modifications to prior or existing
transactions) with, any of its Affiliates involving payment or consideration in
excess of $5,000,000, except:

 

96

--------------------------------------------------------------------------------



 

(a)                                 for transactions at prices and on terms and
conditions not less favorable to the Borrower or such Restricted Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties, as
determined by the Borrower;

 

(b)                                 transactions between or among the Borrower
and its Restricted Subsidiaries not involving any other Affiliate;

 

(c)                                  pursuant to, as determined by the Borrower,
reasonable director, officer and employee compensation (including bonuses) and
other benefits (including retirement, health, and stock compensation plans) and
indemnification arrangements and performance of such arrangements;

 

(d)                                 any Restricted Payment permitted by
Section 6.05;

 

(e)                                  ordinary course overhead arrangements in
which any Restricted Subsidiary or Unrestricted Subsidiary participates;

 

(f)                                   any Investment permitted by Section 6.11;

 

(g)                                   (x) any agreement or arrangement in effect
on the Amendment Effective Date and any amendment or replacement thereof that is
not more disadvantageous to the Lenders in any material respect than the
agreement or arrangement in effect on the Amendment Effective Date, as
determined in good faith by the Borrower; (y) any agreement or arrangement
between the Borrower or any of its Restricted Subsidiaries on the one hand and a
member of the IAC Group on the other hand of a type that is customarily entered
into by a publicly traded entity or its subsidiaries and a publicly traded
parent of such entity (or a subsidiary of such publicly traded parent), as
determined in good faith by the Borrower, or (z) any transaction pursuant to any
agreement or arrangement referred to in the immediately preceding clause (x) or
clause (y);

 

(h)                                 any transaction with a joint venture or
similar entity which would be subject to this Section 6.06 solely because the
Borrower or a Restricted Subsidiary owns an equity interest in or otherwise
controls such joint venture or similar entity;

 

(i)                                     any transaction entered into by a Person
prior to the time such Person becomes a Restricted Subsidiary or is merged or
consolidated with or into the Borrower or a Restricted Subsidiary;

 

(j)                                    any transaction with an Affiliate where
the only consideration paid by the Borrower or any Restricted Subsidiary is
Qualified Equity Interests;

 

(k)                                 the issuance or sale of any Qualified Equity
Interests;

 

(l)                                     any issuance of securities, or other
payments, awards or grants in cash, securities or otherwise, in each case
pursuant to, or the funding of, employment arrangements, stock options and stock
ownership plans in the ordinary course of business;

 

(m)                             any employment agreements entered into by the
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business and the transactions pursuant thereto; and

 

(n)                                 any Indebtedness and payments thereon
between the Borrower or any of its Restricted Subsidiaries on the one hand and a
member of the IAC Group on the other hand, on terms substantially similar to the
terms governing the Indebtedness owed by ANGI Homeservices Inc. to IAC Group,
LLC on the Closing Date, as determined in good faith by the Borrower.

 

SECTION 6.07              Changes in Fiscal Periods.  The Borrower will not, and
will not permit any of its Restricted Subsidiaries to, change its fiscal year to
end on a day other than December 31 or change its method of determining fiscal
quarters.

 

97

--------------------------------------------------------------------------------



 

SECTION 6.08              Sales and Leasebacks.  The Borrower will not, and will
not permit any of its Restricted Subsidiaries to, enter into any arrangement
with any Person (other than the Borrower or a Restricted Subsidiary) providing
for the leasing by the Borrower or any Restricted Subsidiary of real or personal
property that has been or is to be sold or transferred by the Borrower or any
Restricted Subsidiary to such Person or to any other Person to whom funds have
been or are to be advanced by such Person on the security of such property or
rental obligations of the Borrower or any Restricted Subsidiary unless (i) the
lease in such arrangement is a capital lease and such capital lease may be
entered into at such time pursuant to Sections 6.01 and 6.02 or (ii) the lease
in such arrangement is not a capital lease and the aggregate proceeds from such
arrangement and other such arrangements since the Amendment Effective Date do
not exceed the greater of $15,000,000 and 12.0% of Consolidated EBITDA after
giving effect thereto on a pro forma basis for the then most recently ended Test
Period.

 

SECTION 6.09              Clauses Restricting Subsidiary Distributions.  The
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly, enter into or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Restricted
Subsidiary to (a) pay dividends or make any other distributions on or in respect
of its Equity Interests held by the Borrower or a Restricted Subsidiary,
(b) make loans or advances or pay any Indebtedness or other obligation owed to
the Borrower or any Subsidiary Guarantor or (c) transfer any of its assets to
the Borrower or any Subsidiary Guarantor, except for such encumbrances or
restrictions existing under or by reason of:

 

(i)                                   any encumbrances or restrictions existing
under this Agreement and the other Loan Documents;

 

(ii)                                encumbrances or restrictions with respect to
a Restricted Subsidiary imposed pursuant to an agreement that has been entered
into in connection with the Disposition of all or substantially all of the
capital stock or assets of such Restricted Subsidiary;

 

(iii)                                encumbrances or restrictions under any
agreement governing Capital Lease Obligations secured by Liens permitted by
Section 6.02, so long as such restrictions apply only to the assets subject to
such Liens or relating to such Capital Lease Obligations, as the case may be;

 

(iv)                               encumbrances or restrictions under any
agreement listed on Schedule 6.09 as in effect on the Amendment Effective Date;

 

(v)                               encumbrances or restrictions under any
agreement of any Person that becomes a Restricted Subsidiary after the Closing
Date that existed prior to the time such Person became a Restricted Subsidiary;
provided that such restrictions are not created in contemplation of or in
connection with such acquisition;

 

(vi)                               any other instrument or agreement entered
into after the Closing Date that contains encumbrances and restrictions that, as
determined by the Borrower, will not materially adversely affect the Borrower’s
ability to make payments on the Loans;

 

(vii)                            encumbrances or restrictions existing under or
by reason of applicable law, regulation or order;

 

(viii)                         non-assignment provisions of any contract or
lease entered into in the ordinary course of business;

 

(ix)                               encumbrances or restrictions imposed under
any agreement to sell assets, including Qualified Equity Interests of such
Restricted Subsidiary, permitted under this Agreement to any Person pending the
closing of such sale;

 

(x)                               encumbrances or restrictions relating to any
Lien permitted under this Agreement imposed by the holder of such Lien that
limit the right of the relevant obligor to transfer assets that are subject to
such Lien;

 

98

--------------------------------------------------------------------------------



 

(xi)                               encumbrances or restrictions relating to any
Lien on any asset or property at the time of acquisition of such asset or
property by the Borrower or any Restricted Subsidiary;

 

(xii)                            customary provisions in partnership agreements,
limited liability company organizational governance documents, joint venture
agreements, shareholder agreements and other similar agreements that restrict
the transfer of ownership interests in such partnership, limited liability
company, joint venture, corporation or similar Person;

 

(xiii)                                 encumbrances or restrictions on cash or
other deposits or net worth imposed by suppliers, customers or landlords under
contracts entered into in the ordinary course of business;

 

(xiv)                               Indebtedness incurred in compliance with
Section 6.01(c) that imposes restrictions of the nature described in
clause (c) above on the assets acquired;

 

(xv)                              with respect to clause (c) only, any
encumbrance or restriction consisting of customary nonassignment provisions in
leases governing leasehold interests, licenses, joint venture agreements and
agreements similar to any of the foregoing to the extent such provisions
restrict the transfer of the property subject to such leases, licenses, joint
venture agreements or similar agreements;

 

(xvi)                               with respect to clause (c) only, any
encumbrance or restriction contained in security agreements or mortgages
securing Indebtedness of a Restricted Subsidiary to the extent such encumbrance
or restriction restricts the transfer of the property subject to such security
agreements or mortgages; and

 

(xvii)                                any encumbrances or restrictions imposed
by any amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements or refinancings of the contracts,
agreements, instruments or obligations referred to in this Section 6.09;
provided that, as determined by the Borrower, such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings (a) are not materially more restrictive with respect to such
encumbrances and restrictions than those prior to such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings or (b) will not materially adversely affect the
Borrower’s ability to make payments on the Loans.

 

SECTION 6.10              Consolidated Net Leverage Ratio; Interest Coverage
Ratio.  As of the last day of any Test Period, if the Testing Condition is
satisfied, then the Borrower will not permit (i) the Consolidated Net Leverage
Ratio as of the last day of such Test Period to exceed 4.50 to 1.00 or (ii) the
Interest Coverage Ratio as of the last day of such Test Period to be less than
2.00 to 1.00.

 

SECTION 6.11              Investments.  The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, make any advance, loan, extension
of credit (by way of Guarantee or otherwise) or capital contribution to, or
purchase any Equity Interests, bonds, notes, debentures or other debt securities
of, or any assets constituting a business unit of, or incur any Unrestricted
Subsidiary Support Obligations with respect to, any other Person (all of the
foregoing, “Investments”) except:

 

(a)                                 extensions of trade credit and credit to
customers in the ordinary course of business;

 

(b)                                 Investments in cash and Cash Equivalents and
Investments that were Cash Equivalents when made;

 

(c)                                  loans and advances to directors, employees
and officers of the Borrower or any Restricted Subsidiary in the ordinary course
of business (including for travel, entertainment and relocation expenses) in an
aggregate principal amount for the Borrower and its Restricted Subsidiaries not
to exceed $10,000,000 at any one time outstanding;

 

99

--------------------------------------------------------------------------------



 

(d)                                 Investments made by the Borrower or any
Restricted Subsidiary in the Borrower or any Restricted Subsidiary or any Person
who becomes a Restricted Subsidiary in connection with such Investment;

 

(e)                                  Investments made at any time if, after
giving pro forma effect thereto, (i) the Consolidated Net Leverage Ratio is
equal to or less than 4.00 to 1.00 and (ii) no Default shall have occurred and
be continuing;

 

(f)                                   any Investment (x) existing on the
Amendment Effective Date or (y) made pursuant to binding commitments existing on
the Amendment Effective Date and, in the case of clause (y), disclosed to the
Lenders in writing on the Amendment Effective Date;

 

(g)                                  Investments not prohibited by Section 6.05;

 

(h)                                 Investments in Unrestricted Subsidiaries in
an aggregate amount not to exceed (I) $40,000,000 plus (II) $20,000,000 in any
fiscal year (with unused amounts pursuant to clauses (I) and (II) collectively
permitted to be carried over to succeeding fiscal years up to an aggregate total
amount in any fiscal year not to exceed $60,000,000);  provided  that after
giving pro forma effect to each such Investment, no Default shall have occurred
and be continuing;

 

(i)                                     Guarantees not prohibited by
Section 6.01;

 

(j)                                    Investments to the extent that payment
for such Investments is made with Qualified Equity Interests of the Borrower;

 

(k)                                 accounts, chattel paper and notes receivable
arising from the sale or lease of goods or the performance of services in the
ordinary course of business;

 

(l)                                     Investments received in connection with
the bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, suppliers and customers
arising in the ordinary course of business;

 

(m)                             Investments, including in joint ventures of the
Borrower or any Restricted Subsidiary, in an amount not to exceed at any one
time outstanding the greater of $60,000,000 or 4.0% of Total Assets;

 

(n)                                 Investments arising out of the receipt by
the Borrower or a Restricted Subsidiary of noncash consideration for the sale of
assets permitted under Section 6.04;

 

(o)                                 Guarantees by the Borrower or any Restricted
Subsidiary of operating leases (other than Capital Lease Obligations) or of
other obligations that do not constitute Indebtedness, in each case entered into
by the Borrower or Restricted Subsidiary in the ordinary course of business;

 

(p)                                 lease, utility and other similar deposits in
the ordinary course of business;

 

(q)                                 Investments by the Borrower and its
Restricted Subsidiaries, if the Borrower or any Restricted Subsidiary would
otherwise be permitted to make a Restricted Payment under Section 6.05(viii) or
(ix) in such amount; provided that the amount of any such Investment shall be
deemed to be a Restricted Payment under the applicable clause for all purposes
under this Agreement; and

 

(r)                                    Investments in Unrestricted Subsidiaries
(i) arising in the ordinary course of business related to cash management,
payroll, accounts payable, insurance and other similar expenses, which in the
Borrower’s good faith determination will be promptly reimbursed by such
Unrestricted Subsidiaries or (ii) consisting of the Equity Interests or assets
of an Unrestricted Subsidiary; provided that any such Investment made in
reliance on this clause (ii) shall not increase availability under
Section 6.11(h) or (m) if the original Investment in such Unrestricted
Subsidiary was made in reliance on Section 6.11(h) or (m).

 

100

--------------------------------------------------------------------------------



 

For purposes of determining compliance with this Section 6.11, any Investment
need not be made solely by reference to one category of described in this
Section 6.11 but may be made under any combination of such categories (including
in part under one such category and in part under any other such category).  The
amount of any Investment outstanding at any time shall be the original cost of
such Investment, reduced (at the Borrower’s option, but not below zero) by any
dividend, distribution, interest payment, return of capital, repayment or other
amount or value received in respect of such Investment.

 

ARTICLE VII

 

Events of Default

 

SECTION 7.01              Events of Default.  If any of the following events
(“Events of Default”) shall occur:

 

(a)                                 the Borrower shall fail to pay any principal
of any Loan when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Section 7.01) payable under this Agreement, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five Business Days;

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of the Borrower or any other Loan Party in this
Agreement or any other Loan Document or any amendment, modification or waiver in
respect thereof, or in any certificate furnished pursuant to this Agreement or
any other Loan Document or any amendment, modification or waiver in respect
thereof, shall prove to have been incorrect in any material respect when made or
deemed made;

 

(d)                                 any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in Section 5.02, 5.03
(with respect to the Borrower’s existence) or 5.08 or in Article VI;

 

(e)                                  any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement or any
other Loan Document to which it is a party (other than those specified in clause
(a), (b), (c) or (d) of this Section 7.01), and such failure shall continue
unremedied for a period of 30 days after written notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender);

 

(f)                                   the Borrower or any Restricted Subsidiary
shall fail to make any payment (whether of principal or interest and regardless
of amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable after any applicable grace period therefor;

 

(g)                                  any event or condition occurs that results
in any Material Indebtedness becoming due prior to its scheduled maturity or
that enables or permits (with or without the giving of notice) the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Borrower or any Material
Subsidiary or its debts, or of a substantial part of its assets, under any 
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Material Subsidiary or for a

 

101

--------------------------------------------------------------------------------



 

substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

 

(i)                                     the Borrower or any Material Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Section 7.01, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Restricted Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

 

(j)                                    one or more judgments for the payment of
money in an aggregate amount in excess of $50,000,000 (to the extent not
adequately covered by insurance) shall be rendered against the Borrower, any
Material Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 60 consecutive days during which execution shall
not be effectively stayed;

 

(k)                                 an ERISA Event shall have occurred that,
when taken together with all other ERISA Events that have occurred, would
reasonably be expected to result in a Material Adverse Effect;

 

(l)                                     at any time, any Collateral Document
shall cease, for any reason, to be in full force and effect, or any Loan Party
shall so assert in writing, or any security interest purported to be created by
any Collateral Document and to extend to assets that constitute a material
portion of the Collateral shall cease to be, or shall be asserted in writing by
the Borrower or any other Loan Party not to be, a valid and perfected security
interest (perfected as required by this Agreement or the relevant Collateral
Document and subject to such limitations and restrictions as are set forth
herein and therein) in the securities, assets or properties covered thereby,
except to the extent that any such loss of perfection results from the
limitations of foreign laws, rules and regulations as they apply to pledges of
Equity Interests in Foreign Subsidiaries or the application thereof, or from
failure of the Collateral Agent to maintain possession of certificates actually
delivered to it representing securities pledged under the Security Agreement or
to file Uniform Commercial Code continuation statements (so long as such failure
does not result from the breach or non-compliance with the Loan Documents by any
Loan Party), (except, in each case, as permitted under the Loan Documents);
provided that, in the case of any failure of a security interest to be valid and
perfected, no Event of Default shall occur under this Section 7.01(l) if (i) a
valid security interest shall be perfected on such Collateral within five
Business Days and (ii) following such five Business Day period, the rights,
powers and privileges of the Secured Parties shall not be materially adversely
affected by such failure;

 

(m)                             this Agreement or the Guarantee Agreement shall
cease, for any reason, to be in full force and effect, or any Loan Party shall
so assert in writing, except as permitted under the Loan Documents; or

 

(n)                                 Change of Control shall occur;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section 7.01), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times:  (i) terminate the
Revolving Commitments, and thereupon the Revolving Commitments shall terminate
immediately, (ii) declare the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable during the continuation
of such event) by the Borrower, and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind (other than notice from the Administrative Agent), all of which are
hereby waived by the Borrower and (iii) require all outstanding Letters of
Credit to be cash collateralized in accordance with Section 2.17(k); and in case
of any event with respect to the Borrower described in clause (h) or (i) of this
Section 7.01, the Revolving

 

102

--------------------------------------------------------------------------------



 

Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.

 

ARTICLE VIII

 

The Administrative Agent

 

SECTION 8.01              Appointment and Authorization.  Each of the Lenders
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto.

 

SECTION 8.02              Administrative Agent and Affiliates.  The bank serving
as the Administrative Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Administrative Agent, and such bank and its Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with the Borrower or any Restricted Subsidiary or other Affiliate thereof as if
it were not the Administrative Agent hereunder.

 

SECTION 8.03              Action by Administrative Agent.  The Administrative
Agent shall not have any duties or obligations except those expressly set forth
herein and the other Loan Documents.  Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02 or 9.03), and (c) except as expressly
set forth herein, the Administrative Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Borrower or any of its Restricted Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity.  The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 9.02 or 9.03) or otherwise, in the
absence of its own gross negligence or willful misconduct.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered under
or in connection with this Agreement or any other Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or in any other Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, the other Loan
Documents or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein or in
any other Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

SECTION 8.04              Consultation with Experts.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing believed by it to be genuine and to have been signed or sent by
the proper Person.  The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

103

--------------------------------------------------------------------------------



 

SECTION 8.05              Delegation of Duties.  The Administrative Agent may
perform any and all its duties and exercise its rights and powers by or through
any one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers through their respective Related Parties. 
The exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

SECTION 8.06              Successor Administrative Agent.  Subject to the
appointment and acceptance of a successor Administrative Agent as provided in
this paragraph, the Administrative Agent may resign at any time by notifying the
Lenders and the Borrower.  Upon any such resignation, the Required Lenders shall
have the right, in consultation with the Borrower, to appoint a successor.  If
no successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent which shall be a
bank with an office in New York, New York, or an Affiliate of any such bank. 
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder.  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this
Article VIII and Section 9.04 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.

 

SECTION 8.07              Credit Decision.  Each Lender acknowledges that it
has, independently and without reliance upon the Administrative Agent, any Lead
Arranger or any other Lender or any of their respective Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Lead Arranger or any other Lender or any of their
respective Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document, any related agreement or any document furnished hereunder or
thereunder. Each Lender further acknowledges and agrees that the extensions of
credit made hereunder are commercial loans and letters of credit and not
investments in a business enterprise or securities.

 

SECTION 8.08              Lead Arrangers; Syndication Agent; Co-Documentation
Agents.  Notwithstanding anything to the contrary herein, none of the Lead
Arrangers, the Syndication Agent or Co-Documentation Agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, if applicable, as the Administrative Agent,
the Collateral Agent, a Lender or an Issuing Bank.  Each Lender acknowledges
that it has not relied, and will not rely, on any of the Lead Arrangers, the
Syndication Agent or the Co-Documentation Agents in deciding to enter into this
Agreement or any other Loan Document or in taking or not taking any action
hereunder or thereunder.

 

SECTION 8.09              Tax Indemnification by the Lenders.  To the extent
required by any applicable Requirements of Law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax.  Without limiting or expanding the provisions of Section 2.14,
each Lender shall indemnify and hold harmless the Administrative Agent against,
and shall make payable in respect thereof within 10 days after demand therefor,
any and all Taxes and any and all related losses, claims, liabilities and
expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent) incurred by or asserted against the Administrative Agent
by the Internal Revenue Service or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from any
amounts paid to or for the account of such Lender for any reason (including,
without limitation, because the appropriate form was not delivered or not
properly executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstance that rendered the exemption from, or reduction
of withholding Tax ineffective).  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent

 

104

--------------------------------------------------------------------------------



 

manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Loan Document against any amount due the Administrative
Agent under this Section 8.09.  The agreements in this Section 8.09 shall
survive the resignation and/or replacement of the Administrative Agent, any
assignment of rights by, or the replacement of, a Lender, the termination of the
commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

SECTION 8.10              Certain ERISA Matters.

 

(a)                                 Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative Agent
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Loan Party, that at least one of the following is and will be true:

 

(i)                                such Lender is not using “plan assets”
(within the meaning of Section 3(42) of ERISA or otherwise) of one or more
Benefit Plans with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Revolving Commitments or this Agreement;

 

(ii)                                the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Revolving Commitments and this Agreement;

 

(iii)                                 (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of
Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Letters of Credit, the Revolving
Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Revolving Commitments and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Revolving Commitments and this Agreement; or

 

(iv)                               such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.

 

(b)                                 In addition, unless either (1) sub-clause
(i) in the immediately preceding clause (a) is true with respect to a Lender or
(2) a Lender has provided another representation, warranty and covenant in
accordance with sub-clause (iv) in the immediately preceding clause (a), such
Lender further (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that the
Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Revolving
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).

 

105

--------------------------------------------------------------------------------



 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01              Notices.

 

(a)                                 All notices, requests and demands to or upon
the respective parties hereto to be effective shall be in writing (including by
telecopy) (unless otherwise specifically permitted in this Agreement), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy or telephone notice, when
received, addressed as follows in the case of the Borrower and the
Administrative Agent, and as set forth in an Administrative Questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

 

Borrower:                                                                                                                                                                                         
ANGI Homeservices Inc.

 

c/o IAC/InterActiveCorp

555 West 18th Street

New York, NY  10011

Attn: Treasurer

Telephone:  (212) 314-7495

 

With a copy to: 
                                                                                                                                                     
ANGI Homeservices Inc.


c/o IAC/InterActiveCorp
555 West 18th Street
New York, NY  10011
Attn: General Counsel
Telephone:  (212) 314-7376

 

Administrative
Agent:                                                                                                                        
JPMorgan Chase Bank, N.A.
500 Stanton Christiana Rd.
NCC5 / 1st Floor

 

Newark, DE 19713


Attn: Loan & Agency Services Group - Michelle Keesee
Telephone: (302) 634-1920
Fax: (302) 634-1920

 

Facsimile: 12012443629@tls.ldsprod.com
Email: michelle.keesee@chase.com

 

With a copy to: 
                                                                                                                                                     
JPMorgan Chase Bank, N.A.
383 Madison Avenue, 24th Floor
New York, New York  10179
Attention:  Matthew Cheung
Telephone:  (212) 270-5282 
Fax:  (212) 270-3279

 

(b)                                 Notices, financial statements and similar
deliveries and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent (including by posting on IntraLinks); provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it

 

106

--------------------------------------------------------------------------------



 

hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

 

SECTION 9.02              Waivers; Amendments.

 

(a)                                 No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Administrative Agent and
the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

 

(b)                                 Neither this Agreement nor any provision
hereof may be waived, amended, amended and restated or modified except as
provided in Sections 2.02, 2.11, 2.19 and 2.20 or pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly affected thereby (it being understood that the waiver of (or amendment
to the terms of) any mandatory prepayment of Term Loans shall not constitute a
postponement of any date scheduled for the payment of principal or interest),
(iv) change Section 2.15 in a manner that would alter the pro rata distribution
or sharing of payments required thereby or any provision requiring the pro rata
funding of Loans, without the written consent of each Lender, (v) except as
provided in Section 9.16, release all or substantially all of the Collateral
securing the Obligations or all or substantially all of the value of the
Guarantees provided by the Subsidiary Guarantors taken as a whole without the
written consent of each Lender, (vi) adversely affect the rights of any Class in
respect of payments due to Lenders of such Class in a manner different to the
effect of such amendment, waiver or consent on any other Class without the
written consent of the Required Class Lenders of such Class (it being understood
that the Required Lenders may waive, in whole or in part, any prepayment of
Loans hereunder so long as the application, as between Classes, of any portion
of such prepayment that is still required to be made is not altered),
(vii) change any of the provisions of this Section or the definition of
“Required Lenders,” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the  written
consent of each Lender; provided that such provisions may be amended or amended
and restated  pursuant to the establishment of Incremental Term Loans pursuant
to Section 2.02 in order to restrict affiliated lenders and other persons from
being included in such definitions or (viii) change the definition of
“Alternative Currency,” without the written consent of each Lender; provided,
further, that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent or  any Issuing Bank hereunder
without the prior written consent of the Administrative Agent or such Issuing
Bank, as the case may be.

 

(c)                                  Notwithstanding the foregoing,
modifications to the Loan Documents may be made (including by amendment and
restatement) with the consent of the Borrower and the Administrative Agent (but
without the consent of any Lender) to the extent necessary (A) to effectuate any
Incremental Facilities, Refinancing Term Loans, Replacement Revolving Facility
Commitments, Replacement Revolving Loans, Extended Revolving Commitments and
Extended Revolving Loans in a manner consistent with Sections 2.02, 2.19 and
2.20 and as may be necessary to establish such Incremental Facilities,
Refinancing Term Loans, Extended Revolving Commitments, Extended Term Loans,
Replacement Revolving Facility Commitments, Replacement Revolving Loans or
Extended Revolving Loans as a separate Class or tranche from any Existing Term
Loans, Revolving Commitments or Revolving Loans, as applicable, and, in the case
of Extended Term Loans, to reduce the amortization schedule of the related
existing Class of Term Loans proportionately or (B) to cure any ambiguity,
omission, error, defect or

 

107

--------------------------------------------------------------------------------



 

inconsistency and, in each case under this clause (B), such amendment shall
become effective without any further action or consent of any other party to any
Loan Document if the same is not objected to in writing by the Required Lenders
within ten Business Days following receipt of notice thereof.

 

(d)                                 Notwithstanding anything in this Agreement
or the other Loan Documents to the contrary, unless otherwise set forth in any
Incremental Assumption Agreement, Extension Amendment or Refinancing Amendment
with respect to the Class of Loans and Commitments established thereby, only the
consent of the Required Lenders shall be necessary to (1) waive or consent to a
waiver of an Event of Default under Section 7.01(d) (solely with respect to
Section 6.10) or (2) modify or amend Section 6.10 (including, in each case, the
component definitions thereof, solely to the extent such definitions are used in
such Section (but not otherwise)) or this clause (d).

 

SECTION 9.03              Waivers; Amendments to Other Loan Documents.

 

(a)                                 No failure or delay by the Administrative
Agent or any Lender in exercising any right or power under the Guarantee
Agreement or any Collateral Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent and the
Lenders under the Guarantee Agreement and any Collateral Document are cumulative
and are not exclusive of any rights or remedies that they would otherwise have. 
No waiver of any provision of the Guarantee Agreement or any Collateral Document
or consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.

 

(b)                                 Neither the Guarantee Agreement, any
Collateral Document nor any provision thereof may be waived, amended. amended
and restated or modified except pursuant to an agreement or agreements in
writing entered into by each Loan Party party thereto and, except as provided in
Section 2.02, 2.19, 2.20, 9.02 or in the case of amendments to the Security
Agreement described in Section 5.9 thereof, the Required Lenders or by the Loan
Parties party thereto and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall (i) release all or
substantially all of the Collateral (except as provided in Section 9.16),
(ii) modify the “waterfall” provisions set forth in Section 4.2 of the Security
Agreement, (iii) release all or substantially all of the Material Domestic
Subsidiaries as Subsidiary Guarantors (except as provided in Section 9.16) or
(iv) change any of the provisions of this Section, in each case without the
written consent of each Lender; provided, further, that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Collateral Agent
under the Guarantee Agreement or any Collateral Document without the prior
written consent of the Collateral Agent.

 

(c)                                  Notwithstanding anything to the contrary in
any Loan Document, without the consent of any Lender, the Loan Parties and the
Administrative Agent and the Collateral Agent may (in their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment, amendment and restatement, modification, supplement or waiver of
any Loan Document, or enter into any new agreement or instrument, to effect the
granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Parties, and to give effect to any intercreditor
agreement reasonably satisfactory to the Administrative Agent associated
therewith, or as required by local law to give effect to, or protect, any
security interest for the benefit of the Secured Parties in any property or so
that the security interests therein comply with applicable law or this Agreement
or in each case to otherwise enhance the rights or benefits of any Lender under
any Loan Document.

 

SECTION 9.04              Expenses; Indemnity; Damage Waiver.

 

(a)                                 The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Lead Arrangers
and their respective Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent and the Lead Arrangers, in
connection with the syndication of the Facilities and the preparation,
execution, delivery and administration of this Agreement or any other Loan
Document or any amendments, modifications or waivers of the provisions hereof or
thereof and (ii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and the Lenders, including the fees, charges and
disbursements of one firm of counsel for the Administrative Agent and the
Lenders taken as a whole (and  in the case of an actual or

 

108

--------------------------------------------------------------------------------



 

perceived conflict of interest, one additional counsel to all such affected
Persons, taken as a whole), and to the extent required, one firm of local
counsel in each relevant jurisdiction (which may include a single special
counsel acting in multiple jurisdictions) and one firm of regulatory counsel, in
connection with the enforcement or protection of its rights in connection with
the Original Credit Agreement, this Agreement or any other Loan Document,
including their rights under this Section, or in connection with the Loans made
hereunder, including all such out-of-pocket expenses incurred during  any
workout, restructuring or negotiations in respect of such Loans.

 

(b)                                 The Borrower shall indemnify the
Administrative Agent, the Lead Arrangers and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the reasonable and
documented or invoiced out-of-pocket fees, expenses, disbursements and other
charges of one firm of counsel for all Indemnitees, taken as a whole (and, in
the case of an actual or perceived conflict of interest where the Indemnitee
affected by such conflict notifies the Borrower of any existence of such
conflict and in connection with the investigating or defending any of the
foregoing has retained its own counsel, of another firm of counsel for such
affected Indemnitee), and to the extent required, one firm or local counsel in
each relevant jurisdiction) and one firm of regulatory counsel of any such
Indemnitee, arising out of, in connection with, or as a result of (i) the
execution or delivery of the Original Credit Agreement, this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties to this Agreement or any other Loan
Document of their respective obligations hereunder or thereunder or the
consummation of the Transactions or any other transactions contemplated hereby
or thereby, (ii) any Loan or the use of the proceeds therefrom, (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Restricted Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Restricted Subsidiaries, (iv) any civil penalty or fine assessed by OFAC
against, and all reasonable costs and expenses (including counsel fees and
disbursements) incurred in connection with defense thereof, by the
Administrative Agent or any Lender as a result of conduct of the Borrower that
violates a sanction enforced by OFAC or (v) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto or whether or not such action, claim,
litigation or proceeding was brought by the Borrower, its equity holders,
affiliates or creditors or any other third person; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (i) are determined by a court
of competent jurisdiction in a  final and nonappealable judgment to have
resulted from the gross negligence, willful misconduct or bad faith of such
Indemnitee (or that of any of its respective subsidiaries or any of their
respective officers, directors, employees or members), (ii) are determined by a
court of competent jurisdiction in a final and nonappealable judgment to have
resulted from a material breach of this Agreement by such Indemnitee or (iii) do
not involve or arise from an act or omission by the Borrower or its subsidiaries
or any of their respective affiliates, partners, directors, officers, employees,
agents, advisors or other representatives and is brought by an Indemnitee solely
against one or more other Indemnitees (other than claims against the
Administrative Agent or any Lead Arranger in its capacity as such or in its
fulfilling such role).  Each Indemnitee shall give prompt notice to the Borrower
of any claim that may give rise to a claim against the Borrower hereunder and
shall consult with the Borrower in the conduct of such Indemnitee’s legal
defense of such claim; provided, however, than an Indemnitee’s failure to give
such prompt notice to the Borrower or to seek such consultation with the
Borrower shall not constitute a defense to any claim for indemnification by such
Indemnitee unless, and only to the extent that, such failure materially
prejudices the Borrower.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent such Lender’s Total Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such.

 

(d)                                 To the extent permitted by applicable law,
the parties shall not assert, and each hereby waives, any claim against any
other party, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or the use of the
proceeds thereof;

 

109

--------------------------------------------------------------------------------



 

provided that nothing in this clause (d) is intended to relieve the Borrower of
any obligation it may otherwise have to indemnify any Indemnitee against any
special, indirect, consequential or punitive damages asserted against such
Indemnitee by a third party.

 

(e)                                  All amounts due under this Section shall be
payable within ten (10) Business Days after written demand therefor.

 

(f)                                   This Section 9.04 shall not apply to any
Taxes other than Taxes that represent losses, claims, damages, liabilities and
expenses resulting from a non-Tax claim.

 

SECTION 9.05              Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) except as set forth in
Section 6.03(vi), the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section.  Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)                                 (i)  Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees
(“assignee” or “assignees”) all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Revolving Commitments and the
Loans at the time owing to it) with the prior written consent of:

 

(A)                               the Borrower (such consent not to be
unreasonably withheld or delayed, except for any bona fide competitors of the
Borrower and its subsidiaries); provided that no consent of the Borrower shall
be required for an assignment (i) of a Term Loan Commitment or a Term Loan to a
Lender, an Affiliate of a Lender, an Approved Fund, (ii) of a Revolving
Commitment or Revolving Loans to a Revolving Lender, an Affiliate of a Revolving
Lender or Approved Fund with respect to a Revolving Lender or (iii) if an Event
of Default has occurred and is continuing, any other assignee (except for any
bona fide competitor of the Borrower and its subsidiaries); provided, further,
that the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within five (5) Business Days after having received notice of the proposed
assignment;

 

(B)                               the Administrative Agent (such consent not to
be unreasonably withheld), provided that no consent of the Administrative Agent
shall be required for an assignment of any Revolving Commitment or Loan to an
assignee that is a Lender, an Affiliate of a Lender or an Approved Fund; and

 

(C)                               each Issuing Bank; provided that the consent
of any Issuing Bank shall not be required (i) for any assignment of all or any
portion of a Term Loan or (ii) for an assignment of any Revolving Commitment or
Loan to an assignee that is an Affiliate of a Lender .

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Revolving Commitment or Loans of any Class, the
amount of the Revolving Commitments or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than (x) $1,000,000 in the case of Term Loans and  (y) $10,000,000
in the case of Revolving Loans or Revolving Commitments (or in the case of a
Loan in an Alternative Currency, an appropriate corresponding amount as shall be
consented to by

 

110

--------------------------------------------------------------------------------



 

the Administrative Agent (such consent not be unreasonable withheld)), unless
each of the Borrower and the Administrative Agent otherwise consent, provided
that no such consent of the Borrower shall be required if an Event of Default
under clause (a), (b), (h) or (i) of Section 7.01 has occurred and is
continuing;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement, provided that this clause shall not be
construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of its Revolving
Commitments or Revolving Loans;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 (which fee is hereby waived for
any assignment to which JPMorgan Chase Bank, N.A. or any of its Affiliates is a
party);

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire;

 

(E)                                on the date of such assignment, the assignee
of a Revolving Commitment must be able to fund Revolving Loans in all
Alternative Currencies; and

 

(F)                                 the assignee shall not be (i) the Borrower
or any of the Borrower’s Affiliates or Subsidiaries or (ii) a natural Person.

 

For the purposes of this Section 9.05(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

(iii)                                       Subject to acceptance and recording
thereof pursuant to paragraph (b)(v) of this Section, from and after the
effective date specified in each Assignment and Assumption the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.14 and 9.04).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.05 shall be null and void.

 

(iv)                                     The Administrative Agent, acting for
this purpose as a non-fiduciary agent of the Borrower, shall maintain at one of
its offices a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount (and related interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Borrower
and any Lender (with respect to such Lender’s own interests only), at any
reasonable time and from time to time upon reasonable prior notice.

 

(v)                                    Upon its receipt of a duly completed
Assignment and Assumption with respect to a permitted assignment executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this
Section (unless waived), and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such

 

111

--------------------------------------------------------------------------------



 

Assignment and Assumption and record the information contained therein in the
Register.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

 

(c)                                  (i)  Any Lender may, without the consent of
the Borrower or the Administrative Agent, sell participations to one or more
banks, institutions or other entities (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and the other Loan Documents.  Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and the other Loan Documents and
to approve any amendment, modification or waiver of any provision of this
Agreement and the other Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) or the first proviso to Section 9.03(b) that
affects such Participant.  Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.12, 2.13 and 2.14 (subject to the requirements and limitations of
such Sections; provided that any documentation required to be provided pursuant
to Section 2.14(e) shall be provided solely to the participating Lender) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and related interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary in connection with a Tax audit or other proceeding or other
governmental inquiry to establish that such commitment, loan, letter of credit
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and the parties hereto shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.

 

(ii)                                  A Participant shall not be entitled to
receive any greater payment under Section 2.12 or 2.14 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank or other applicable
central bank that governs or regulates the activities of such Lender, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

SECTION 9.06              Survival.  All covenants, agreements, representations
and warranties made by any Loan Parties herein, in the other Loan Documents and
in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or the other Loan Documents shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the other Loan Documents and the
making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid and so long as the Revolving Commitments
have not expired or terminated.  The provisions of Sections 2.12, 2.13, 2.14 and
9.04 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the

 

112

--------------------------------------------------------------------------------



 

Loans, the expiration or termination of the Commitments, any assignment of
rights by or replacement of a Lender or the termination of this Agreement or any
provision hereof.

 

SECTION 9.07              Counterparts; Integration; Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent or the Lead Arranger constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  This Agreement shall become effective as provided in
Section 4.03, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.  Delivery of an
executed counterpart of a signature page of this Agreement by email or telecopy
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

SECTION 9.08              Severability.  Any provision of this Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 9.09              Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured.  The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.  Each Lender agrees to notify the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

SECTION 9.10              Governing Law; Jurisdiction; Consent to Service of
Process.

 

(a)                                 This Agreement and the other Loan Documents
and any claims, controversy, dispute or cause of action (whether in contract or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by and construed in accordance with the law of the State of New York.

 

(b)                                 The Borrower and each other Loan Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, any Issuing Bank, or any Related Party of the foregoing in any way
relating to this Agreement or any other Loan Document or the transactions
relating hereto or thereto, in any forum other than the courts of the State of
New York sitting in New York County, and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or any other
Loan Document shall affect any right that the Administrative Agent, any Lender
or any Issuing Bank may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents against the Borrower or
any other Loan Party or their respective properties in the courts of any
jurisdiction.

 

(c)                                  The Borrower and each other Loan Party
hereby irrevocably and unconditionally waives, to the fullest extent it may
legally and effectively do so, any objection which it may now or hereafter have
to the laying of

 

113

--------------------------------------------------------------------------------



 

venue of any suit, action or proceeding arising out of or relating to this
Agreement or the other Loan Documents in any court referred to in paragraph
(b) of this Section.  Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01.  Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

 

SECTION 9.11              WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED TO IT, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.12              Headings.  Article and Section headings and the Table
of Contents used herein are for convenience of reference only, are not part of
this Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.13              Confidentiality.  Each of the Administrative Agent and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory or self-regulatory authority, (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies hereunder or any other Loan Document or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its Related Parties) to any swap
or derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower, (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or an
agreement described in clause (f) hereof or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower or (i) on a confidential basis to (x) any rating agency
in connection with rating the Borrower or any of its subsidiaries or the Loans
hereunder, (y) the CUSIP Service Bureau or any similar agency in connection with
the issuance and monitoring of CUSIP numbers with respect to the facilities or
(z) market data collectors, similar service providers to the lending industry
and service providers to the Administrative Agent in connection with the
administration and management of this Agreement and the other Loan Documents. 
For the purposes of this Section, “Information” means all information received
from the Borrower or its Affiliates relating to the Borrower, its subsidiaries
or their businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or its Affiliates.  Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would reasonably accord to its own confidential
information.

 

Subject to Section 9.18, each Lender acknowledges that information furnished to
it pursuant to this Agreement or the other Loan Documents may include material
non-public information concerning the Borrower and its Affiliates and their
related parties or their respective securities, and confirms that it has
developed compliance

 

114

--------------------------------------------------------------------------------



 

procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

 

Subject to Section 9.18, all information, including requests for waivers and
amendments, furnished by the Borrower or the Administrative Agent pursuant to,
or in the course of administering, this Agreement or the other Loan Documents
will be syndicate-level information, which may contain material non-public
information about the Borrower and its Affiliates and their related parties or
their respective securities.  Accordingly, each Lender represents to the
Borrower and the Administrative Agent that it has identified in its
administrative questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws.

 

SECTION 9.14              Judgment Currency.  If, for the purposes of obtaining
judgment or filing a claim in any court, it is necessary to convert a sum due
hereunder or claim in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given.  The
obligation of the Borrower in respect of any such sum due from it to the
Administrative Agent or the Lenders hereunder shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency.  If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss.  If the amount of
the Agreement Currency so purchased is greater than the sum originally due to
the Administrative Agent in such currency, the Administrative Agent agrees to
return the amount of any excess to the Borrower (or to any other Person who may
be entitled thereto under applicable law).

 

SECTION 9.15              USA PATRIOT Act and Beneficial Ownership Regulation. 
Each Lender subject to the Act hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) and the Beneficial Ownership Regulation, it
is hereby required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender to identify the Borrower in
accordance with the Act and the Beneficial Ownership Regulation and the Borrower
agrees to provide to any Lender for the purposes of complying therewith such
information as reasonably requested from time to time by such Lender.

 

SECTION 9.16              Collateral and Guarantee Matters.

 

(a)                                 The Lenders irrevocably authorize the
Administrative Agent and the Collateral Agent to enter into any customary
intercreditor agreement or arrangement in form and substance reasonably
satisfactory to the Administrative Agent or Collateral Agent, as applicable,
with the holders of any Permitted Secured Ratio Debt (or any agent thereof)
permitted under this Agreement that in the good faith determination of the
Administrative Agent or Collateral Agent, as applicable, is necessary to
effectuate the incurrence of such Indebtedness.

 

(b)                                 Any Lien on any property granted to or held
by the Administrative Agent or the Collateral Agent under any Loan Document
shall automatically be released (i) upon all of the Obligations (other than
(x) (A) Cash Management Obligations and (B) Obligations under Specified Swap
Agreements not yet due and payable, and (y) contingent obligations not yet
accrued and payable) having been paid in full, all Letters of Credit having been
cash collateralized or otherwise back-stopped (including by “grandfathering”
into any future credit facilities), in each case, on terms reasonably
satisfactory to the relevant Issuing Bank in its sole discretion, or having
expired or having been terminated, and the Total Revolving Commitments having
expired or having been terminated, (ii) on such property that is Disposed of or
to be Disposed of as part of or in connection with any Disposition (other than a
lease or a license) not prohibited hereunder or under any other Loan Document to
any Person other than a Loan Party, (iii) subject to Section 9.02, if approved,
authorized or ratified in writing by the Required Lenders, (iv) on

 

115

--------------------------------------------------------------------------------



 

such property owned by a Subsidiary Guarantor upon (or substantially
simultaneously with) release of such Subsidiary Guarantor from its obligations
under its Guarantee Agreement pursuant to clause (c) below, (v) upon such
property becoming Excluded Collateral (as defined in the Security Agreement) or
(vi)  as expressly provided in the Collateral Documents.

 

(c)                                  Any Subsidiary Guarantor shall
automatically be released from its obligations under the Guarantee Agreement
(A) in the event of dissolution of such Person, (B) if such Person is designated
as an Unrestricted Subsidiary or otherwise ceases to be a Restricted Subsidiary,
in each case in accordance with the provisions of this Agreement, upon (or
substantially simultaneously with) effectiveness of such designation or when it
first ceases to be a Restricted Subsidiary, respectively, (C) if the obligations
under this Agreement are discharged in accordance with the terms of this
Agreement or (D) as otherwise expressly provided in the Guarantee Agreement;
provided that no such release shall occur with respect to an entity that ceases
to be a Restricted Subsidiary if such Subsidiary Guarantor continues to be a
guarantor in respect of any Permitted Ratio Debt unless and until such guarantor
is (or is being substantially simultaneously) released from its guarantee with
respect to such Permitted Ratio Debt.

 

(d)                                 The Lenders and the other Secured Parties
(by virtue of their acceptance of the benefits of the Loan Documents) hereby
authorize the Administrative Agent and the Collateral Agent to release any Lien
on any property granted to or held by the Administrative Agent or the Collateral
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by clauses (c), (d) or (k) of Section 6.02 in each case to the extent
the contract or agreement pursuant to which such Lien is granted prohibits any
other Liens on such property; and the Administrative Agent and the Collateral
Agent shall do so upon request of the Borrower; provided that prior to any such
request, the Borrower shall have delivered to the Administrative Agent a
certificate of the Chief Executive Officer, a Vice President or a Financial
Officer of the Borrower or any other executive officer of the Borrower
certifying (x) that such Lien is not prohibited under this Agreement and
(y) that the contract or agreement pursuant to which such Lien is granted
prohibits any other Lien on such property.

 

(e)                                  Upon request by the Administrative Agent or
Collateral Agent at any time, the Required Lenders will confirm in writing the
Administrative Agent’s or Collateral Agent’s authority to release its interest
in particular types or items of property, release any Subsidiary Guarantor from
its obligations under the Guarantee Agreement, or enter into an intercreditor
agreement pursuant to this Section 9.16.  In each case as specified in this
Section 9.16, the Administrative Agent and/or Collateral Agent will, at the Loan
Parties’ expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents, or to release such Subsidiary Guarantor from its
obligations under the Guarantee Agreement, in each case in accordance with the
terms of the Loan Documents and this Section 9.16.

 

(f)                                   The Lenders hereby authorize the
Administrative Agent and  the Collateral Agent to execute the Reaffirmation
Agreement.

 

SECTION 9.17              No Advisory or Fiduciary Relationship.  In connection
with all aspects of each transaction contemplated hereby, the Borrower
acknowledges and agrees for itself and on behalf of the Loan Parties that
(i) the Facilities provided for hereunder and any related arranging or other
services in connection therewith (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document) are an
arm’s-length commercial transaction between the Loan Parties, on the one hand,
and the Agent Parties and the Lenders, on the other hand, and the Loan Parties
are capable of evaluating and understanding and understand and accept the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, each
of the Agent Parties and the Lenders is and has been acting solely as a
principal and is not the agent or fiduciary for the Loan Parties; (iii) the Lead
Arrangers, Agent Parties and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from, and may
conflict with, those of the Borrower and its Affiliates, and none of the Lead
Arrangers or the Agent Parties has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and
(iv) the Agent Parties and the Lenders have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification

 

116

--------------------------------------------------------------------------------



 

hereof or of any other Loan Document) and the Loan Parties have consulted their
own legal, accounting, regulatory and tax advisors to the extent they have
deemed appropriate.

 

SECTION 9.18              Platform; Borrower Materials.  The Borrower hereby
acknowledges that (a) the Administrative Agent and/or the Lead Arrangers will
make available to the Lenders and the Issuing Bank materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on Intralinks or another similar
electronic system (the “Platform”), and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or their respective
Subsidiaries or any of their respective securities) (each, a “Public Lender”).
The Borrower hereby agrees that it will identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (i) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof, (ii) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent, the Lead Arrangers,
the Issuing Bank and the Lenders to treat such Borrower Materials as solely
containing information that is either (A) publicly available information or
(B) not material (although it may be sensitive and proprietary) with respect to
the Borrower or the Subsidiaries or any of their respective securities for
purposes of United States Federal securities laws (provided, however, that such
Borrower Materials shall be treated as set forth in Section 9.13, to the extent
such Borrower Materials constitute information subject to the terms thereof),
(iii) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (iv) the
Administrative Agent and the Lead Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”  THE
PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  THE ADMINISTRATIVE AGENT, ITS
RELATED PARTIES AND THE LEAD ARRANGERS DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT, ANY OR ITS RELATED PARTIES OR ANY
LEAD ARRANGER IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.

 

SECTION 9.19              Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.  Solely to the extent any Lender or Issuing Bank that is
an EEA Financial Institution is a party to this Agreement and notwithstanding
anything to the contrary in any Loan Document or in any other agreement,
arrangement or understanding among any such parties, each party hereto
acknowledges that any liability of any Lender or Issuing Bank that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Lender or Issuing Bank that is an
EEA Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                              a reduction in full or in part or cancellation
of any such liability;

 

(ii)                               a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

117

--------------------------------------------------------------------------------



 

(iii)                                the variation of the terms of such
liability in connection with the exercise of the write-down and conversion
powers of any EEA Resolution Authority.

 

[Signature Pages Follow]

 

118

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

ANGI HOMESERVICES INC.

 

 

 

By:

/s/ Nick Stoumpas

 

 

Name:

Nick Stoumpas

 

 

Title:

Vice President and Treasurer

 

[Signature Page to Amended & Restated Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent (including as Collateral Agent), 
Issuing Bank and a Lender

 

 

 

By:

/s/ Matthew Cheung

 

 

Name:

Matthew Cheung

 

 

Title:

Vice President

 

[Signature Page to ANGI Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

Bank of America, N.A.,

 

 

as a Lender and an Issuing Bank

 

 

 

 

By:

/s/ Laura L. Olson

 

 

Name:

Laura L. Olson

 

 

Title:

Vice President

 

[ANGI — Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

BMO Harris Bank N.A.,

 

 

as a Lender

 

 

 

 

By:

/s/ Joan Murphy

 

 

Name:

Joan Murphy

 

 

Title:

Managing Director

 

[ANGI — Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

BNP PARIBAS,

 

 

as a Lender

 

 

 

By:

/s/ David L. Berger

 

 

Name:

David L. Berger

 

 

Title:

Director

 

 

 

 

By:

/s/ Sang W. Han

 

 

Name:

Sang W. Han

 

 

Title:

Vice President

 

[ANGI — Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

Citibank, N.A.,

 

 

as a Lender and Issuing Bank

 

 

 

By:

/s/ Keith Lukasavich

 

 

Name:

Keith Lukasavich

 

 

Title:

Managing Director and Vice President

 

[ANGI — Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

as a Lender

 

 

 

By:

/s/ Lauren M. Potts

 

 

Name:

Lauren M. Potts

 

 

Title:

Vice President

 

[ANGI — Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

Fifth Third Bank,

 

 

as a Lender

 

 

 

By:

/s/ Suzanne Rode

 

 

Name:

Suzanne Rode

 

 

Title:

Managing Director

 

[ANGI — Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

GOLDMAN SACHS BANK USA,

 

 

as a Lender

 

 

 

 

By:

/s/ Rebecca Kratz

 

 

Name:

Rebecca Kratz

 

 

Title:

Authorized Signatory

 

[ANGI — Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

HSBC BANK USA, NATIONAL ASSOCIATION,,

 

 

as a Lender

 

 

 

 

By:

/s/ Robert Moravec

 

 

Name:

Robert Moravec

 

 

Title:

Senior Vice President

 

[ANGI — Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

Société Générale,

 

 

as a Lender

 

 

 

 

By:

/s/ Andrew Johnman

 

 

Name:

Andrew Johnman

 

 

Title:

Director

 

[ANGI — Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

SUNTRUST BANK,

 

 

as a Lender

 

 

 

 

By:

/s/ Cynthia W. Burton

 

 

Name:

Cynthia W. Burton

 

 

Title:

Director

 

[ANGI — Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

FORM OF
ASSIGNMENT AND ASSUMPTION

 

Reference is made to the Amended and Restated Credit Agreement, dated as of
November 5, 2018 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Credit Agreement”), among ANGI Homeservices Inc., (the “Borrower”), the
Lenders party thereto, JPMorgan Chase Bank, N.A., as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”) and the other parties
thereto.  Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

 

The Assignor identified on Schedule 1 hereto (the “Assignor”) and the Assignee
identified on Schedule 1 hereto (the “Assignee”) agree as follows:

 

1.                                      The Assignor hereby irrevocably sells
and assigns to the Assignee, without recourse to the Assignor, and the Assignee
hereby irrevocably purchases and assumes from such Assignor, without recourse to
the Assignor, as of the Effective Date (as defined below), the interest
described in Schedule 1 hereto (the “Assigned Interest”), in and to the
Assignor’s rights and obligations under the Credit Agreement with respect to
those credit facilities contained in the Credit Agreement as are set forth on
Schedule 1 hereto (individually, an “Assigned Facility”; collectively, the
“Assigned Facilities”), in a principal amount for each Assigned Facility as set
forth on Schedule 1 hereto.

 

2.                                      The Assignor (a) makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or with respect to the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any other
instrument or document furnished pursuant thereto, other than that the Assignor
has not created any adverse claim upon the interest being assigned by it
hereunder and that such interest is free and clear of any such adverse claim and
(b) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower, any of its Affiliates or any
other obligor or the performance or observance by the Borrower, any of its
Affiliates or any other obligor of any of their respective obligations under the
Credit Agreement or any other instrument or document furnished pursuant hereto
or thereto.

 

3.                                      The Assignee (a) represents and warrants
that it is legally authorized to enter into this Assignment and Assumption;
(b) confirms that it has received a copy of the Credit Agreement, together with
copies of the financial statements delivered pursuant to Section 3.04 and 5.01
thereof and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption; (c) agrees that it will, independently and without reliance upon the
Assignor, the Administrative Agent or any Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender including, it if is
organized under the

 

--------------------------------------------------------------------------------



 

laws of a jurisdiction outside the United States, its obligation pursuant to
Section 2.14(e) of the Credit Agreement.

 

4.                                      The effective date of this Assignment
and Assumption shall be the Effective Date of Assignment described in Schedule 1
hereto (the “Effective Date”).  Following the execution of this Assignment and
Assumption, it will be delivered to the Administrative Agent for acceptance by
it and recording by the Administrative Agent pursuant to the Credit Agreement,
effective as of the Effective Date (which shall not, unless otherwise agreed to
by the Administrative Agent, be earlier than five Business Days after the date
of such acceptance and recording by the Administrative Agent).

 

5.                                      Upon such acceptance and recording, from
and after the Effective Date, the Administrative Agent shall make all payments
in respect of each Assigned Interest (including payments of principal, interest,
fees and other amounts) to the Assignor for amounts which have accrued to the
Effective Date and to the Assignee for amounts which have accrued subsequent to
the Effective Date or accrue subsequent to the Effective Date.  The Assignor and
the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this Assignment and Assumption directly between themselves.

 

6.                                      From and after the Effective Date,
(a) the Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Assignment and Assumption, have the rights and obligations of a
Lender thereunder and shall be bound by the provisions hereof and (b) the
Assignor shall, to the extent provided in this Assignment and Assumption,
relinquish its rights and be released from its obligations under the Credit
Agreement (but shall continue to be entitled to the benefits of Sections 2.12,
2.13, 2.14 and 9.04).

 

7.                                      This Assignment and Assumption shall be
governed by and construed in accordance with the laws of the State of New York.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

A-2

--------------------------------------------------------------------------------



 

Schedule 1
to Assignment and Assumption with respect to
the Amended and Restated Credit Agreement, dated as November 5, 2018,
among ANGI Homeservices Inc. (the “Borrower”),
the Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent,
and the other parties thereto

 

Name of Assignor:

 

 

 

 

 

Name of Assignee:

 

 

 

 

Effective Date of Assignment:

 

 

 

Assigned Interest:

 

Facility Assigned1

 

Aggregate Amount of
Commitments/Loans for
all Lenders

 

Amount of
Commitments/Loans Assigned

 

Percentage Assigned of
Commitments/Loans2

 

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

[Name of Assignee]

[Name of Assignor]

 

 

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

[Consented to and]3 Accepted for recordation in the Register:

 

JPMorgan Chase Bank, N.A., as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

1                                           Initial Term Loan
Commitments, Initial Term Loans, Incremental Term Loan Commitments, Incremental
Term Loans, Revolving Commitments, Revolving Loans, Incremental Revolving
Commitments, Incremental Revolving Loans

 

2                                           Set forth, to at least 9 decimals,
as a percentage of the Commitments/Loans of all Lenders thereunder

 

3                                           Signature block to be added only if
the consent of the Administrative Agent is required by the terms of the Credit
Agreement

 

A-3

--------------------------------------------------------------------------------



 

[Consented to:]4

 

 

 

[Name of Issuing Bank], as Issuing Bank

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[Consented to:]5

 

ANGI Homeservices Inc.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

4                                           Consent of the Issuing Banks shall
not be required for an assignment of all or any portion of a Term Loan.

 

5                                           Signature block to be added only if
the consent of the Borrower is required by the terms of the Credit Agreement

 

A-4

--------------------------------------------------------------------------------



 

EXHIBIT B

 

[Reserved]

 

B-1

--------------------------------------------------------------------------------



 

EXHIBIT C

 

[Reserved]

 

C-1

--------------------------------------------------------------------------------



 

EXHIBIT D

 

[Reserved]

 

D-1

--------------------------------------------------------------------------------



 

EXHIBIT E

 

FORM OF
SECRETARY CERTIFICATE

 

Pursuant to Section 4.03(c) of the Amended and Restated Credit Agreement, dated
as of November 5, 2018 (the “Credit Agreement”; terms defined therein being used
herein as therein defined), among ANGI Homeservices Inc., a Delaware corporation
(the “Borrower”), the Lenders party thereto from time to time, JPMorgan Chase
Bank, N.A., as administrative agent, and certain other parties, the undersigned
[INSERT TITLE OF OFFICER] of [INSERT NAME OF CREDIT PARTY] (the “Certifying
Credit Party”) hereby certifies as follows on behalf of the Certifying Credit
Party:

 

1.                                                                      is the
duly elected and qualified [Title] of the Certifying Credit Party and the
signature set forth for such officer below is such officer’s true and genuine
signature.

 

2.                                      The Certifying Credit Party is a
[corporation][limited liability company] duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization.

 

3.                                      Attached hereto as Annex 1 is a true and
complete copy of resolutions duly adopted by the [                         ] of
the Certifying Credit Party on                                ; such resolutions
have not in any way been amended, modified, revoked or rescinded, have been in
full force and effect since their adoption to and including the date hereof and
are now in full force and effect and are the only corporate proceedings of the
Certifying Credit Party now in force relating to or affecting the matters
referred to therein.

 

4.                                      Attached hereto as Annex 2 is a true and
complete copy of the [By-Laws][Operating Agreement] of the Certifying Credit
Party as in effect on the date hereof.

 

5.                                      Attached hereto as Annex 3 is a true and
complete copy of the [Certificate of Incorporation][Certificate of Formation] of
the Certifying Credit Party as in effect on the date hereof.

 

6.                                      Attached hereto as Annex 4 is a good
standing certificate for the Certifying Credit Party issued by the jurisdiction
of its organization as of the date noted on such certificate.

 

7.                                      Attached hereto as Annex 5 is a list of
duly elected and qualified officers of the Certifying Credit Party holding the
offices indicated next to their respective names and the signatures appearing
opposite their respective names are the true and genuine signatures of such
officers, and each of such officers is duly authorized to execute and deliver on
behalf of the Certifying Credit Party each of the Loan Documents to which it is
a party and any certificate or other document to be delivered by the Certifying
Loan Party pursuant to the Loan Documents to which it is a party:

 

[Signature page follows.]

 

E-1

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has hereunto set [his][her] name as of the
date set forth below.

 

 

[Credit Party]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

I,                       , [Title] of the Certifying Credit Party, do hereby
certify for and on behalf of the Certifying Credit Party that
                          is the duly appointed, qualified and acting [Title] of
the Certifying Credit Party  and that the signature set forth above is
[his][her] genuine signature.

 

Dated:  [       ], 20[  ]

 

 

By:

 

 

 

Name:

 

 

Title:

 

E-2

--------------------------------------------------------------------------------



 

Annex 1

 

Resolutions

 

E-3

--------------------------------------------------------------------------------



 

Annex 2

 

[By-Laws][Operating Agreement]

 

E-4

--------------------------------------------------------------------------------



 

Annex 3

 

[Certificate of Incorporation][Certificate of Formation]

 

E-5

--------------------------------------------------------------------------------



 

Annex 4

 

Good Standing Certificate

 

E-6

--------------------------------------------------------------------------------



 

Annex 5

 

Incumbency Certificate

 

Name

 

Office

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E-7

--------------------------------------------------------------------------------



 

EXHIBIT F

 

[Reserved]

 

F-1

--------------------------------------------------------------------------------



 

EXHIBIT G-1

 

FORM OF NON-BANK TAX CERTIFICATE
 (For Non-U.S. Lenders That Are Not Treated As Partnerships For

U.S. Federal Income Tax Purposes)

 

Reference is made to the Amended and Restated Credit Agreement, dated as of
November 5, 2018 (as amended, restated, extended, supplemented or otherwise
modified from time to time, this “Agreement”), among ANGI HOMESERVICES INC., a
Delaware corporation (the “Borrower”), the LENDERS party hereto from time to
time, JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders and as
collateral agent for the Secured Parties (as defined herein) (in such
capacities, the “Administrative Agent”) and as an Issuing Bank.  Terms defined
in the Credit Agreement are used herein with the same meanings.

 

Pursuant to the provisions of Section 2.14(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a “controlled foreign corporation” related to the Borrower
as described in Section 881(c)(3)(C) of the Code, and (v) no interest payments
in connection with any Loan Document are effectively connected with the
undersigned’s conduct of a U.S. trade or business.

 

The undersigned has furnished the Administrative Agent with a duly completed and
executed certificate of its non-U.S. person status on Internal Revenue Service
Form W-8BEN or W-8BEN-E.  By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
in writing and (2) the undersigned shall have furnished the Borrower and the
Administrative Agent a properly completed and currently effective certificate in
either the calendar year in which payment is to be made to the undersigned, or
in either of the two calendar years preceding each such payment.

 

[Signature Page Follows]

 

G-1-1

--------------------------------------------------------------------------------



 

 

[Foreign Lender]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Address]

 

 

Dated:                                          , 20[  ]

 

G-1-2

--------------------------------------------------------------------------------



 

EXHIBIT G-2

 

FORM OF NON-BANK TAX CERTIFICATE
(For Non-U.S. Participants That Are Treated As Partnerships For

U.S. Federal Income Tax Purposes)

 

Reference is made to the Amended and Restated Credit Agreement, dated as of
November 5, 2018 (as amended, restated, extended, supplemented or otherwise
modified from time to time, this “Agreement”), among ANGI HOMESERVICES INC., a
Delaware corporation (the “Borrower”), the LENDERS party hereto from time to
time, JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders and as
collateral agent for the Secured Parties (as defined herein) (in such
capacities, the “Administrative Agent”) and as an Issuing Bank.  Terms defined
in the Credit Agreement are used herein with the same meanings.

 

Pursuant to the provisions of Section 2.14(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) neither the undersigned nor any of its applicable direct or
indirect partners/members is a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its applicable direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code, (v) none of its applicable direct or
indirect partners/members is a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) no interest
payments in connection with any Loan Document are effectively connected with the
undersigned’s or its applicable direct or indirect partners/members’ conduct of
a U.S. trade or business.

 

The undersigned has furnished its participating Lender with a duly completed and
executed Internal Revenue Service Form W-8IMY accompanied by one of the
following forms from each of its partners/members that is claiming the portfolio
interest exemption: (i) a duly completed and executed IRS Form W-8BEN or
W-8BEN-E or (ii) a duly completed and executed IRS Form W-8IMY accompanied by a
duly completed and executed IRS Form W-8BEN or W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption, together with any other information required to be provided by IRS
Form W-8IMY. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender in writing and (2) the undersigned shall have at
all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding each
such payment.

 

[Signature Page Follows]

 

G-2-1

--------------------------------------------------------------------------------



 

 

[Foreign Participant]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Address]

 

 

Dated:                                          , 20[  ]

 

G-2-2

--------------------------------------------------------------------------------



 

EXHIBIT G-3

 

FORM OF NON-BANK TAX CERTIFICATE
(For Non-U.S. Participants That Are Not Treated As Partnerships For

U.S. Federal Income Tax Purposes)

 

Reference is made to the Amended and Restated Credit Agreement, dated as of
November 5, 2018 (as amended, restated, extended, supplemented or otherwise
modified from time to time, this “Agreement”), among ANGI HOMESERVICES INC., a
Delaware corporation (the “Borrower”), the LENDERS party hereto from time to
time, JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders and as
collateral agent for the Secured Parties (as defined herein) (in such
capacities, the “Administrative Agent”) and as an Issuing Bank.  Terms defined
in the Credit Agreement are used herein with the same meanings.

 

Pursuant to the provisions of Section 2.14(e) the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) no interest payments in connection with any Loan Document are
effectively connected with the undersigned’s conduct of a U.S. trade or
business.

 

The undersigned has furnished its participating Lender with a duly completed and
executed certificate of its non-U.S. person status on Internal Revenue Service
Form W-8BEN or W-8BEN-E.  By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender in writing and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding each such payment.

 

[Signature Page Follows]

 

G-3-1

--------------------------------------------------------------------------------



 

 

[Foreign Participant]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Address]

 

 

Dated:                                       , 20[  ]

 

G-3-2

--------------------------------------------------------------------------------



 

EXHIBIT G-4

 

FORM OF NON-BANK TAX CERTIFICATE
 (For Non-U.S. Lenders That Are Treated As Partnerships For

U.S. Federal Income Tax Purposes)

 

Reference is made to the Amended and Restated Credit Agreement, dated as of
November 5, 2018 (as amended, restated, extended, supplemented or otherwise
modified from time to time, this “Agreement”), among ANGI HOMESERVICES INC., a
Delaware corporation (the “Borrower”), the LENDERS party hereto from time to
time, JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders and as
collateral agent for the Secured Parties (as defined herein) (in such
capacities, the “Administrative Agent”) and as an Issuing Bank.  Terms defined
in the Credit Agreement are used herein with the same meanings.

 

Pursuant to the provisions of Section 2.14(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) neither the undersigned nor any of its applicable direct or
indirect partners/members is a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its applicable direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code, (v) none of its applicable direct or
indirect partners/members is a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) no interest
payments in connection with any Loan Document are effectively connected with the
undersigned’s or its applicable direct or indirect partners/members’ conduct of
a U.S. trade or business.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
duly completed and executed Internal Revenue Service Form W-8IMY accompanied by
one of the following forms from each of its partners/members that is claiming
the portfolio interest exemption: (i) a duly completed and executed IRS
Form W-8BEN or W-8BEN-E or (ii) a duly completed and executed IRS Form W-8IMY
accompanied by a duly completed and executed IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption, together with any other information required to be provided
by IRS Form W-8IMY. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent in writing
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding each such
payment.

 

[Signature Page Follows]

 

G-4-1

--------------------------------------------------------------------------------



 

 

[Foreign Lender]

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[Address]

 

Dated:                                 , 20[  ]

 

G-4-2

--------------------------------------------------------------------------------



 

EXHIBIT H

 

FORM OF PERFECTION CERTIFICATE

 

[  ] [  ], 20[  ]

 

Reference is hereby made to (i) that certain Security Agreement dated as of
November 1, 2017 (the “Security Agreement”), between ANGI Homeservices Inc., a
Delaware corporation (“Borrower”), the Guarantors party thereto (collectively,
the “Guarantors”) and the Collateral Agent (as hereinafter defined) and (ii) the
Amended and Restated Credit Agreement, dated as of November 5, 2018 (as amended,
restated, amended and restated, extended, supplemented or otherwise modified
from time to time prior to the date hereof, the “Credit Agreement”), among the
Borrower, the Lenders party thereto, JPMorgan Chase Bank, N.A., as collateral
agent (in such capacity, the “Collateral Agent”) and the other parties thereto. 
Capitalized terms used but not defined herein have the meanings assigned in the
Credit Agreement.

 

As used herein, the term “Companies” means Borrower and each of the Subsidiary
Guarantors.

 

The undersigned hereby certify to the Collateral Agent as follows:

 

1.                                      Names.

 

(a)                                 The exact legal name of each Company, as
such name appears in its respective certificate of incorporation or any other
organizational document, is set forth in Schedule 1(a).  Each Company is (i) the
type of entity disclosed next to its name in Schedule 1(a) and (ii) a registered
organization except to the extent disclosed in Schedule 1(a).  Also set forth in
Schedule 1(a) is the organizational identification number, if any, of each
Company that is a registered organization, the Federal Taxpayer Identification
Number of each Company and the jurisdiction of formation of each Company.

 

(b)                                 Set forth in Schedule 1(b) hereto is a list
of any other corporate or organizational names each Company has had in the past
five years, together with the date of the relevant change.

 

(c)                                  Set forth in Schedule 1(c) is a list of all
other names used by each Company, or any other business or organization to which
each Company became the successor by merger, consolidation, acquisition, change
in form, nature or jurisdiction of organization or otherwise, on any filings
with the Internal Revenue Service at any time within the five years preceding
the date hereof.  Except as set forth in Schedule 1(c), no Company has changed
its jurisdiction of organization at any time during the past four months.

 

2.                                      Current Locations.   The chief executive
office of each Company is located at the address set forth in Schedule 2 hereto.

 

3.                                      Extraordinary Transactions.  Except for
those purchases, acquisitions and other transactions described in Schedule 3
attached hereto, all of the Collateral within the past five (5) years has been
originated by each Company in the ordinary course of business or consists of
goods which have been acquired by such Company in the ordinary course of
business from a person in the business of selling goods of that kind.

 

H-1

--------------------------------------------------------------------------------



 

4.                                      [Reserved].

 

5.                                      UCC Filings.  The financing statements
(duly authorized by each Company constituting the debtor therein), including the
indications of the collateral, attached as Schedule 5 relating to the Security
Agreement or the applicable Mortgage, are in the appropriate forms for filing in
the appropriate filing offices.

 

6.                                      [Reserved].

 

7.                                      Real Property.  Attached hereto as
Schedule 7(a) is a list of (i) all real property to be encumbered by a Mortgage
and fixture filing, which real property includes all real property owned by each
Company as of the Closing Date having a value in excess of $15,000,000 (such
real property, the “Mortgaged Property”), other than the ANGI Campus,
(ii) addresses and uses of each Mortgaged Property (stating improvements located
thereon) and (iii) other information relating thereto required by such
Schedule.  Except as described in Schedule 7(b) attached hereto, no Company has
entered into any leases, subleases, tenancies, franchise agreements, licenses or
other occupancy arrangements as owner, lessor, sublessor, licensor, franchisor
or grantor with respect to any of the real property described in Schedule 7(a).

 

8.                                      [Reserved].

 

9.                                      Stock Ownership and Other Equity
Interests.  Attached hereto as Schedule 9(a) is a true and correct list of each
of all of the issued and outstanding stock, partnership interests, limited
liability company membership interests or other equity interest of each Company
and its direct subsidiaries and the record and beneficial owners of such stock,
partnership interests, membership interests or other equity interests setting
forth the percentage of such equity interests pledged under the Security
Agreement.  Also set forth in Schedule 9(b) is each equity investment of each
Company that represents 50% or less of the equity of the entity in which such
investment was made setting forth the percentage of such equity interests
pledged under the Security Agreement.

 

10.                               Instruments and Tangible Chattel Paper. 
Attached hereto as Schedule 10 is a true and correct list of all promissory
notes, instruments (other than checks to be deposited in the ordinary course of
business), tangible chattel paper, electronic chattel paper and other evidence
of indebtedness in excess of $7,500,000 (in each case other than intercompany
arrangements arising in the ordinary course of business, including cash pooling
and cash management arrangements), held by each Company as of the date hereof,
including all intercompany notes between or among any two or more Companies or
any of their subsidiaries, stating if such instruments, chattel paper or other
evidence of indebtedness is pledged under the Security Agreement.

 

11.                               Intellectual Property.  (a)  Attached hereto
as Schedule 11(a) is a schedule setting forth all of each Company’s Patents and
Trademarks (each as defined in the Security Agreement) applied for or registered
with the United States Patent and Trademark Office, and all other Patents and 
Trademarks (each as defined in the Security Agreement), including the name of
the registered owner or applicant and the registration, application, or
publication  number, as applicable, of each Patent or Trademark owned by each
Company.

 

H-2

--------------------------------------------------------------------------------



 

(b)  Attached hereto as Schedule 11(b) is a schedule setting forth all of each
Company’s United States Copyrights (each as defined in the Security Agreement),
and all other Copyrights, including the name of the registered owner and the
registration number of each Copyright owned by each Company.

 

(c)  Attached hereto as Schedule 11(c) is a schedule setting forth all Patent
Licenses, Trademark Licenses and Copyright Licenses, whether or not recorded
with the USPTO or USCO, as applicable, including, but not limited to, the
relevant signatory parties to each license along with the date of execution
thereof and, if applicable, a recordation number or other such evidence of
recordation.

 

12.                               Commercial Tort Claims.  Attached hereto as
Schedule 12 is a true and correct list of all Commercial Tort Claims (as defined
in the Security Agreement)  in excess of $7,500,000 held by each Company,
including a brief description thereof and stating if such commercial tort claims
are required to be pledged under the Security Agreement.

 

13.                              
Insurance.                                       Attached hereto as Schedule 13
is a true and correct list of all insurance policies of the Companies.

 

[The Remainder of this Page has been intentionally left blank]

 

H-3

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
the date first set forth above.

 

 

ANGI HOMESERVICES INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

[HOLDINGS]

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

[EACH OF THE GUARANTORS]

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

H-4

--------------------------------------------------------------------------------



 

Schedule 1(a)

 

Legal Names, Etc.

 

Legal Name

 

Type of Entity

 

Registered Organization
(Yes/No)

 

Organizational Number

 

Federal Taxpayer
Identification Number

 

State of Formation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H-5

--------------------------------------------------------------------------------



 

Schedule 1(b)

 

Prior Organizational Names

 

Company/Subsidiary

 

Prior Name

 

Date of Change

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H-6

--------------------------------------------------------------------------------



 

Schedule 1(c)

 

Other Names on IRS Filings; Changes in Jurisdiction

 

Company/Subsidiary

 

List of All Other Names Used
on Any Filings with the
Internal Revenue Service
During Past Five Years

 

Prior Jurisdiction of 
Organization

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H-7

--------------------------------------------------------------------------------



 

Schedule 2

 

Chief Executive Offices

 

Company/Subsidiary

 

Address

 

County

 

State

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H-8

--------------------------------------------------------------------------------



 

Schedule 3

 

Extraordinary Transactions

 

Company/Subsidiary

 

Description of Transaction Including
Parties Thereto

 

Seller’s/Predecessor’s
State of Formation

 

Date of 
Transaction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H-9

--------------------------------------------------------------------------------



 

Schedule 4

 

[Reserved]

 

H-10

--------------------------------------------------------------------------------



 

Schedule 5

 

Copy of Financing Statements To Be Filed

 

See attached.

 

H-11

--------------------------------------------------------------------------------



 

Schedule 6

 

[Reserved]

 

H-12

--------------------------------------------------------------------------------



 

Schedule 7(a)

 

Real Property

 

I.  Owned Real Property (other than ANGI Campus)

 

[  ]

 

H-13

--------------------------------------------------------------------------------



 

Schedule 7(b)

 

Required Consents; Company Held Landlord’s/ Grantor’s Interests

 

[  ]

 

H-14

--------------------------------------------------------------------------------



 

Schedule 8(a)

 

[Reserved]

 

H-15

--------------------------------------------------------------------------------



 

Schedule 9

 

(a) Equity Interests of Companies and subsidiaries

 

Current Legal Entities
Owned

 

Record Owner

 

Certificate No.

 

No. Shares/Interest

 

Percent Pledged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b) Other Equity Interests

 

[  ]

 

H-16

--------------------------------------------------------------------------------



 

Schedule 10

 

Instruments and Tangible Chattel Paper

 

[  ]

 

H-17

--------------------------------------------------------------------------------



 

Schedule 11(a)

 

Patents and Trademarks

 

UNITED STATES PATENTS: [  ]

 

OTHER PATENTS: [  ]

 

UNITED STATES AND OTHER TRADEMARKS: [  ]

 

H-18

--------------------------------------------------------------------------------



 

Schedule 11(b)

 

Copyrights

 

UNITED STATES COPYRIGHTS

 

[  ]

 

OTHER COPYRIGHTS

 

[  ]

 

H-19

--------------------------------------------------------------------------------



 

Schedule 11(c)

 

Intellectual Property Licenses

 

Patent Licenses: [  ]

 

Trademark Licenses: [  ]

 

Copyright Licenses: [  ]

 

H-20

--------------------------------------------------------------------------------



 

Schedule 12

 

Commercial Tort Claims

 

[  ]

 

H-21

--------------------------------------------------------------------------------



 

Schedule 13

 

Insurance

 

Carrier

 

Policy Number

 

Expiration
Date

 

Type of Insurance

 

Limits

 

Retention/Deductible

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H-22

--------------------------------------------------------------------------------



 

EXHIBIT I

 

FORM OF SOLVENCY CERTIFICATE

 

I, the undersigned, the chief financial officer of ANGI HOMESERVICES INC., a
Delaware corporation (the “Borrower”), DO HEREBY CERTIFY on behalf of the
Borrower that:

 

1.                                      This Certificate is furnished pursuant
to Section 4.03(e) of the Amended and Restated Credit Agreement, (as in effect
on the date of this Certificate) (the capitalized terms defined therein being
used herein as therein defined) dated as of November 5, 2018, among the
Borrower, the Lenders party thereto from time to time, JPMORGAN CHASE BANK,
N.A., as administrative agent and collateral agent (in such capacities,
“Administrative Agent”) for the Lenders, and the other parties thereto (as
amended, amended and restated, supplemented or otherwise modified from time to
time prior to the date hereof, the “Credit Agreement”).

 

2.                                      Immediately after the consummation of
the Transactions to occur on the Amendment Effective Date and after giving
effect to the rights of subrogation and contribution under the Guarantee,
(a) the fair value of the assets of the Borrower and its subsidiaries on a
consolidated basis will exceed their debts and liabilities, subordinated,
contingent or otherwise, (b) the present fair saleable value of the assets of
the Borrower and its subsidiaries on a consolidated basis will be greater than
the amount that will be required to pay the probable liability on their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured, (c) the Borrower and its
subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured and (d) the Borrower and its
subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the business in which they are engaged, as such business
is now conducted and is proposed to be conducted following the Amendment
Effective Date.

 

[Signature Page Follows]

 

I-1

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, I have hereunto set my hand this       day of         ,
       .

 

 

ANGI HOMESERVICES INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

Chief Financial Officer

 

I-2

--------------------------------------------------------------------------------



 

EXHIBIT J

 

[FORM OF]
JOINDER AND REAFFIRMATION AGREEMENT

 

JOINDER AND REAFFIRMATION AGREEMENT, dated as of [                 ] (this
“Agreement”), among [                 ] (the “Existing Borrower”), [    
            ] (the “Successor Borrower”), each of the subsidiaries of the
Borrower set forth on Schedule 1 hereto (the “Reaffirming Parties”), and
JPMORGAN CHASE BANK, N.A., as administrative agent (the “Administrative Agent”)
for the Lenders under the Credit Agreement referred to below and as collateral
agent (the “Collateral Agent”) for the Secured Parties.

 

W I T N E S S E T H:

 

WHEREAS, reference is hereby made to that certain Amended and Restated Credit
Agreement, dated as of November 5, 2018 (as may be further amended, restated,
extended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Existing Borrower, the Lenders, the Administrative Agent
and the other parties thereto;

 

WHEREAS, pursuant to the [                            ]6, dated as of the date
hereof, between the Existing Borrower and the Successor Borrower and attached as
Exhibit A hereto, the Existing Borrower has [merged into][consolidated
with][contributed to] the Successor Borrower [the
[                            ]]7 (the “Contribution”);

 

WHEREAS, Section 6.03(vi) of the Credit Agreement expressly permits the
Contribution, subject to the terms and conditions set forth therein;

 

WHEREAS, pursuant to Section 6.03(vi) of the Credit Agreement, in connection
with the Contribution, the Successor Borrower is required to expressly assume
all the obligations of the Existing Borrower under the Credit Agreement and the
Loan Documents to which the Existing Borrower is a party, and the Successor
Borrower will succeed to, and be substituted for, and may exercise every right
and power of, the Existing Borrower under the Loan Documents; and

 

WHEREAS, pursuant to Section 6.03(vi)(B) of the Credit Agreement, in connection
with the Contribution, each Loan Party is required to reaffirm all of its
obligations under the Loan Documents to which it is a party.

 

--------------------------------------------------------------------------------

6                                           Describe contribution or other
operative document to which the merger or Disposition is being made.  References
herein to the “Contribution Agreement” to be revised as necessary to conform to
the description of such operative document.

 

7                                           Describe assets to be contributed,
if applicable.  Joinder and Reaffirmation Agreement to be revised as necessary
or desirable to conform to the merger, consolidation or Disposition.

 

J-1

--------------------------------------------------------------------------------



 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto hereby agree as follows:

 

1.                                      Defined Terms.  Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

 

2.                                      Assumption and Joinder of Agreements and
Obligations.  Effective as of the Effective Date (as defined below), the
Successor Borrower hereby becomes a party to the Credit Agreement, the Security
Agreement and each other Loan Document to which the Existing Borrower is a party
and expressly assumes, confirms and agrees to perform and observe all of the 
obligations (including, without limitation, all obligations in respect of the
Loans), covenants, agreements, terms, conditions, duties and liabilities of the
“Borrower” and a “Pledgor” (as applicable) thereunder and with respect thereto,
with the same force and effect as if originally named therein as the “Borrower”
or a “Pledgor” (as applicable).  Without limiting the generality of the
foregoing, the Successor Borrower (i) hereby grants to the Collateral Agent for
the benefit of the Secured Parties a security interest in all Collateral owned
by it to secure the Obligations and (ii) hereby agrees to take all actions
required under the Security Agreement to perfect the Liens on the Collateral
owned by the Successor Borrower.  The information set forth in Schedule 2 hereto
is hereby added to the information set forth in the Schedules to the Security
Agreement.

 

3.                                      Release of Existing Borrower.  The
Existing Borrower is hereby released from the obligation to pay the principal of
and interest on the Loans and all of the Existing Borrower’s other obligations
and covenants under the Credit Agreement, the Security Agreement, and the other
Loan Documents.

 

4.                                      Representations and Warranties.  The
Successor Borrower represents and warrants to each of the Lenders that as of the
Effective Date:

 

(a)                                 The Successor Borrower is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required, except, in each case,
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

 

(b)                                 This Agreement has been duly authorized by
all necessary corporate or other organizational action by the Successor
Borrower.  This Agreement has been duly executed and delivered by the Successor
Borrower.

 

(c)                                  This Agreement, the Credit Agreement and
each other Loan Document to which it is a party constitutes a legal, valid and
binding obligation of the Successor Borrower, enforceable against the Successor
Borrower in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
or remedies generally and subject to general principles

 

J-2

--------------------------------------------------------------------------------



 

of equity, regardless of whether considered in a proceeding in equity or at law.

 

(d)                                 After giving effect to the Contribution and
this Agreement, to the extent required pursuant to the terms of the Collateral
Documents and the Credit Agreement, the Collateral owned by the Successor
Borrower will be subject to a Lien in favor of the Collateral Agent.

 

(e)                                  The Contribution has occurred or will occur
substantially concurrently with the delivery of this Agreement.

 

(f)                                   The Successor Borrower is in compliance
with Section 6.10 of the Credit Agreement on a pro forma basis after giving
effect to the Contribution and this Agreement.

 

(g)                                  After giving effect to the Contribution and
this Agreement, no Default or Event of Default has occurred and is continuing.

 

(h)                                 After giving effect to the Contribution and
this Agreement, the representations and warranties of each Loan Party set forth
in the Credit Agreement and the Security Agreement are true and correct in all
material respects (except to the extent that any such representation and
warranty is qualified by materiality or Material Adverse Effect, in which case
such representation and warranty shall be true and correct in all respects) as
of the Effective Date, except to the extent that any such representation and
warranty relates to an earlier date (in which case such representation and
warranty shall have been true and correct in all material respects (except to
the extent that any such representation and warranty is qualified by materiality
or Material Adverse Effect, in which case such representation and warranty shall
be true and correct in all respects) as of such earlier date.

 

(i)                                     The Contribution complies with the
Credit Agreement.

 

5.                                      Effectiveness.  This Agreement shall
become effective on the date (such date, if any, the “Effective Date”) that the
following conditions have been satisfied:

 

(a)                                 the Administrative Agent shall have received
a counterpart of this Agreement executed by the Borrower, the Successor Borrower
and each of the other Loan Parties;

 

(b)                                 the Administrative Agent shall have received
a certificate of the Successor Borrower substantially in the form of Exhibit E
to the Credit Agreement, including all annexes, exhibits and other attachments
thereto;

 

(c)                                  [the Administrative Agent shall have
received an opinion of counsel covering such matters, and in a form,
substantially the same as previously provided to the

 

J-3

--------------------------------------------------------------------------------



 

Administrative Agent under Section 4.01(b) of the Credit Agreement to the extent
applicable;]8 and

 

(d)                                 the Borrower shall have provided any
documentation and other information about the Successor Borrower as shall have
been reasonably requested in writing by any Lender through the Administrative
Agent that such Lender shall have reasonably determined is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including Title III of the Act.

 

6.                                      Covenant to Deliver Share Certificates. 
With respect to any stock certificates for which (i) the Existing Borrower is
listed as the record owner and (ii) ownership has been transferred to the
Successor Borrower in the Contribution (the “ANGI Share Certificates”), on or
prior to the latest of (a) the date that is 30 days after the date of this
Agreement , (b) solely in the case of the ANGI Share Certificates that are stock
certificates of an entity with publicly traded shares, the date that is 30 days
after the return by the Collateral Agent of the ANGI Share Certificates that are
stock certificates of such entity with publicly traded shares and (c) such
longer period as the Collateral Agent may agree in its reasonable discretion,
the Successor Borrower will cause the issuance of new share certificates listing
the Successor Borrower as the record owner of the Pledged Stock (as such term is
defined in the Security Agreement) represented by such ANGI Share Certificates
and deliver such new certificates and executed instruments of transfer or
assignment in blank to the Collateral Agent in exchange for the ANGI Share
Certificates held by the Collateral Agent.

 

7.                                      Amendment to Loan Documents.   All
references to the “Borrower” in the Credit Agreement, the Security Agreement,
the Guarantee Agreement, and any of the other Loan Documents shall be deemed to
refer to the Successor Borrower, and are hereby amended to give effect to the
terms of this Agreement, but only to the extent, necessary to give effect to the
terms of this Agreement.  Except as expressly set forth herein, (i) this
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent or the Collateral Agent, in each case under the Credit
Agreement or any other Loan Document, and (ii) shall not alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of either
such agreement or any other Loan Document.  This Agreement shall constitute a
Loan Document for purposes of the Credit Agreement and from and after the
Effective Date, all references to the Credit Agreement in any Loan Document and
all references in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, shall,
unless expressly provided otherwise, refer to the Credit Agreement after giving
effect to this Agreement.

 

8.                                      Reaffirmation of Loan Documents.  Each
Reaffirming Party hereby acknowledges its receipt of a copy of this Agreement
and its review of the terms and conditions hereof and

 

--------------------------------------------------------------------------------

8                                           If requested by the Administrative
Agent.

 

J-4

--------------------------------------------------------------------------------



 

consents to the terms and conditions of this Agreement and the transactions
contemplated hereby.  Each Reaffirming Party hereby (a) affirms and confirms its
guarantees and other commitments under the Guarantee Agreement, as amended
hereby, and (b) agrees that the Guarantee Agreement, as amended hereby, is in
full force and effect and shall accrue to the benefit of the Secured Parties to
guarantee the Obligations after giving effect to this Agreement. The Successor
Borrower and each Reaffirming Party hereby (a) affirms and confirms its pledges,
grants and other commitments under the Security Agreement, as amended hereby,
and (b) agrees that the Security Agreement is in full force and effect after
giving effect to this Agreement and shall accrue to the benefit of the Secured
Parties to secure the Obligations after giving effect to this Agreement. This
Agreement is not intended to constitute a novation of the Credit Agreement or
any of the other Loan Documents as in effect prior to the Effective Date.

 

9.                                      Governing Law; Waiver of Jury Trial;
Jurisdiction; Consent to Service of Process.  This Agreement and any claims,
controversy, dispute or cause of action (whether in contract or otherwise) based
upon, arising out of or relating to this Agreement and the transactions
contemplated hereby shall be governed by and construed in accordance with the
law of the State of New York.  The Borrower and each other Loan Party hereby
agrees that this Agreement is a Loan Document governed by Sections 9.10 and 9.11
of the Credit Agreement relating to waiver of jury trial, jurisdiction, consent
to service of process and the other matters covered therein.

 

10.                               Counterparts.  This Agreement may be executed
in any number of counterparts and by different parties hereto on separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original, but all of which when taken together shall constitute a single
instrument.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or any other electronic transmission shall be effective
as delivery of a manually executed counterpart hereof.

 

11.                               Section Headings.  The section headings in
this Agreement are for convenience of reference only and are not to affect the
construction hereof or to be taken into consideration in the interpretation
hereof.

 

12.                               Severability.  Any provision of this Agreement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

13.                               Successors and Assigns.  The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

[The Remainder of This Page is Left Intentionally Blank]

 

J-5

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective proper and duly authorized officers
as of the date first set forth above.

 

 

 

[EXISTING BORROWER]

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

[SUCCESSOR BORROWER]

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

J-6

--------------------------------------------------------------------------------



 

 

Acknowledged and Accepted:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent and Collateral Agent

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

J-7

--------------------------------------------------------------------------------



 

Schedule 1

 

--------------------------------------------------------------------------------



 

Schedule 2

 

--------------------------------------------------------------------------------



 

Exhibit A

 

Contribution Agreement

 

[See attached.]

 

--------------------------------------------------------------------------------